 

EXHIBIT 10.1

COLLABORATION AND LICENSE AGREEMENT

BETWEEN

ACORDA THERAPEUTICS, INC.

AND

BIOGEN IDEC INTERNATIONAL GMBH

 

CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.

DEFINITIONS1

 

2.

LICENSES17

 

 

2.1

Licenses to Licensee.17

 

2.2

Limitation on License Grants.19

 

2.3

Acknowledgments Regarding Know-How21

 

2.4

Licenses to Acorda21

 

2.5

Retained Rights.21

 

2.6

Non-Compete.22

 

2.7

Supply Agreement22

 

2.8

In-Licensed Technology.22

3.

GOVERNANCE24

 

 

3.1

Joint Steering Committee.24

 

3.2

Subcommittees25

 

3.3

Committee Membership.26

 

3.4

Committee Meetings27

 

3.5

Decisions.27

 

3.6

Authority30

4.

SHARING OF INFORMATION30

 

 

4.1

Initial Information Transfer.30

5.

DEVELOPMENT31

 

 

5.1

Overview.31

 

5.2

Development Plan31

 

5.3

Reports.32

 

5.4

Updating and Amending Development Plan and Development Budget; Additional
Development Activities.33

 

5.5

Development Costs.35

 

5.6

Development Costs Budget and Timeline Overruns.36

 

5.7

Review of Clinical Trial Summaries.38

 

5.8

Review of Promotional Material Educational Materials and Activities38

 

5.9

Contracted Services.39

6.

REGULATORY; MARKETING AND MEDICAL AFFAIRS40

 

 

6.1

Regulatory Filings and Regulatory Approvals.40

 

6.2

Pharmacovigilance.42

7.

COMMERCIALIZATION44

 

 

7.1

Commercialization in the Field in the Territory..44

 

7.2

Licensee’s Performance.45

- i -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

 

7.3

Reports.49

 

7.4

Promotional Materials and Educational Materials and Activities.49

 

7.5

Product Branding.50

8.

PAYMENTS52

 

 

8.1

Up-front Fee..52

 

8.2

Milestone Payments.52

 

8.3

Royalties Payable by Licensee.53

 

8.4

Restrictions on Sales55

 

8.5

Reports and Payment55

 

8.6

Tax Withholding.56

 

8.7

Blocked Payments.56

 

8.8

Late Payments56

 

8.9

Financial Records56

 

8.10

Audit Right56

9.

INTELLECTUAL PROPERTY57

 

 

9.1

Ownership; Trademarks.57

 

9.2

Filing, Prosecution and Maintenance of Patent Rights.59

 

9.3

Enforcement62

 

9.4

Invalidity Claims.64

 

9.5

Patent Marking.64

10.

CONFIDENTIAL INFORMATION65

 

 

10.1

Non-Use and Non-Disclosure of Confidential Information65

 

10.2

Permitted Disclosures.65

 

10.3

Scientific Publications.66

 

10.4

Publicity66

 

10.5

Relationship to the Prior Confidentiality Agreement68

 

10.6

Survival68

11.

INDEMNIFICATION68

 

 

11.1

Indemnification by Licensee.68

 

11.2

Indemnification by Acorda68

 

11.3

Procedure69

 

11.4

Allocation69

12.

INSURANCE70

 

 

12.1

Insurance70

13.

WARRANTIES AND COVENANTS70

 

 

13.1

Mutual Warranties.70

- ii -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

 

13.2

Additional Acorda Warranties71

 

13.3

Additional Covenants Regarding Acorda Third Party Agreements.72

 

13.4

Compliance73

 

13.5

Standstill.73

 

13.6

Disclaimer.74

14.

LIMITATION OF LIABILITY75

 

 

14.1

Limitation of Liability75

15.

TERMINATION75

 

 

15.1

Term.75

 

15.2

Termination75

 

15.3

Effects Of Termination.77

16.

MISCELLANEOUS80

 

 

16.1

Assignment.80

 

16.2

Change of Control; Licensee Acquisition of Elan.80

 

16.3

Guaranty.81

 

16.4

Force Majeure. 81

 

16.5

Notices.82

 

16.6

Relationship of the Parties.82

 

16.7

Governing Law.83

 

16.8

Dispute Resolution.83

 

16.9

Injunctive Relief. 83

 

16.10

Severability.83

 

16.11

Entire Agreement.83

 

16.12

Amendment and Waiver.83

 

16.13

No Implied Waivers.83

 

16.14

Export Compliance..83

 

16.15

Counterparts and Facsimile Signatures.84

 

16.16

Performance by Affiliates. 84


Exhibit A:  Acorda Patent Rights

Exhibit B:  [Reserved for Future Use]

Exhibit C:  [Reserved for Future Use]

Exhibit D:  Acorda Third Party Agreements

Exhibit E:  Supply Agreement

Exhibit F:  Press Release

Exhibit G:  Regions

Exhibit H:  Parent Guaranty

Exhibit I:  Commercialization Metrics Forecast

 

- iii -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (the “Agreement”) is entered into as of
the 30th day of June 2009 (the “Effective Date”) by and between Acorda
Therapeutics, Inc., a company organized under the laws of the State of Delaware
with its principal place of business at 15 Skyline Drive, Hawthorne, New York
10532, USA (“Acorda”), and Biogen Idec International GmbH, a company organized
under the laws of Switzerland, with its principal place of business at Landis &
Gyr Strasse 3, CH-6300 Zug, Switzerland (“Licensee”).

INTRODUCTION

1.Acorda and Licensee are each in the business of discovering, developing and
commercializing pharmaceutical products.

2.Acorda has developed aspects of and proprietary rights in and relating to the
compound known as fampridine, and Controls certain intellectual property
relating to such compound.

3.Licensee desires to exclusively license from Acorda such intellectual property
for the purpose of developing and commercializing products containing
fampridine, and Acorda desires to grant such a license to Licensee in accordance
with the terms and conditions of this Agreement.

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt of which is hereby acknowledged, Licensee
and Acorda agree as follows:

1.

DEFINITIONS

When used in this Agreement, each of the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Article 1.

1.1“Acorda” has the meaning set forth in the preamble.

1.2“Acorda Indemnitees” means Acorda, its Affiliates and the directors,
officers, employees and agents of Acorda and its Affiliates, and Elan, Elan’s
Affiliates and Acorda’s other licensors.

1.3“Acorda IP” means, collectively, Acorda Know-How and Acorda Patent Rights;
provided, however, that Acorda IP specifically excludes Joint IP.

1.4“Acorda Know-How” means all Know-How that (a) is Controlled by Acorda as of
the Effective Date or that comes under the Control of Acorda or its Affiliates
during the Term and (b) is necessary for or developed by Acorda primarily for
use in the Development or Commercialization of the Compound or the Licensed
Product in the Field; provided, however, that Acorda Know-How (y) includes the
Elan Know-How and (z) specifically excludes Joint Know-How.

1

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.5“Acorda Patent Costs” means, subject to Section 9.2(e), all Out-of-Pocket
Costs incurred by Acorda in preparing, filing, prosecuting and maintaining
Licensed Patent Rights in the Territory in the Field and in conducting related
interference, opposition and similar proceedings in the Territory.  For the
avoidance of doubt, any Out-of-Pocket Costs incurred by Acorda for preparing,
filing, prosecuting and/or maintaining Licensed Patent Rights which are
reasonably believed by Acorda to be necessary to allow Licensee to use the
Licensed Patent Rights in the Territory in accordance with the rights granted to
Licensee hereunder shall be deemed Acorda Patent Costs under this Agreement.

1.6“Acorda Patent Right” means any Patent Right that (a) is Controlled by Acorda
or its Affiliates as of the Effective Date or that comes under the Control of
Acorda or its Affiliates during the Term and (b) Covers the composition, use,
Manufacture of or otherwise relates to the Compound or the Licensed Product in
the Field in the Territory or claims Acorda Know-How or the use thereof,
including the Patent Rights set forth in Exhibit A; provided, however, that
Acorda Patent Rights specifically exclude (i) Joint Patent Rights and (ii) the
Patent Rights licensed to Acorda pursuant to the License Agreement between
Acorda and Cornell Research Foundation, Inc., dated February 3, 2003 as such
agreement may be amended.  

1.7“Acorda Royalty Rate” has the meaning set forth in Section 8.3(a).

1.8“Acorda Territory” means the United States, each Terminated Country, and each
of their respective territories and possessions, including in the case of the
United States, the Commonwealth of Puerto Rico.

1.9 “Acorda Third Party Agreements” means (a) the agreements which are set forth
on Exhibit D, (b) the Acorda Supply Agreements (as defined in the Supply
Agreement) and (c) any agreement pursuant to which Acorda licenses or acquires
Patent Rights or Know-How that relates to the Compound or the Licensed Product
in the Field in the Territory after the Effective Date pursuant to an agreement
with a Third Party which Licensee and Acorda agree, pursuant to Section 2.8,
shall be deemed an Acorda Third Party Agreement, in which case Exhibit D shall
be amended accordingly.

1.10“Adverse Drug Experience” has the meaning set forth in Section 6.2(b).

1.11“Affiliate” means any Person who directly or indirectly controls or is
controlled by or is under common control with another Person.  For purposes of
this definition, “control” or “controlled” means ownership, directly or through
one or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent (50%) or more of the equity interest, in the case of any other
type of legal entity, or status as a general partner in any partnership.  The
Parties acknowledge that, in the case of certain entities organized under the
laws of certain countries, the maximum percentage ownership permitted by Law for
a foreign investor may be less than fifty percent (50%), and in such case such
lower percentage shall be substituted in the preceding sentence; provided, that
such foreign investor has the power to direct the management and policies of
such entity.

1.12“Agreement” has the meaning set forth in the preamble.

- 2 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.13“Bankruptcy Code” has the meaning set forth in Section 2.9.

1.14“Breaching Party” has the meaning set forth in Section 15.2(b).

1.15“Business Day” means a day other than Saturday or Sunday on which the banks
in New York, New York and Boston, Massachusetts are open for business.

1.16“Buy-In Party” has the meaning set forth in Section 5.4(b)(ii)(B).

1.17“Buy-In Amount” has the meaning set forth in Section 5.4(b)(ii)(C).

1.18“Calendar Quarter” means a calendar quarter ending on the last day of March,
June, September or December.

1.19“Calendar Year” means a period of time commencing on January 1 and ending on
the following December 31.

1.20“CFR” means the United States Code of Federal Regulations.

1.21“Change of Control” means (a) the closing of a merger, tender offer, share
exchange, reorganization, consolidation or other similar transaction involving
Licensee or Licensee Parent in which its shareholders immediately prior to such
transaction would hold [*****] or less of the securities or other ownership or
voting interests representing the equity of the surviving or resulting entity
immediately after such transaction, (b) the individuals who, as of the Effective
Date, constitute the board of directors of Licensee or Licensee Parent (the
“Incumbent Board”) ceasing for any reason to, as applicable, constitute [*****]
or more of the board of directors of Licensee or Licensee Parent; provided, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by Licensee’s or Licensee Parent’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs (i) as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the board of directors of
Licensee or Licensee Parent, or (ii) through the exercise of a contractual or
similar right granted by Licensee or Licensee Parent at or around the time of
such assumption of office, or (c) any Disposition or series of Dispositions of
assets (including securities) of the Licensee Parent, Licensee or any Affiliate
of Licensee Parent (each, for the purposes of this Section 1.21, a “Licensee
Change of Control Party”) which (i) occurs after the Effective Date; and (ii)
involves assets that constitute or account for [*****] or more or the
consolidated net revenues, net income or assets of the relevant Licensee Change
of Control Party (for an individual Disposition, measured as of the time of the
Disposition and for a series of Dispositions, measured as of the time of the
then-most recent Disposition).  For the purposes of this Section 1.21, a
“Disposition” means any disposition of assets, including any direct or indirect
sale, lease, exchange, transfer, contribution, license, spinoff,
recapitalization, dividend, grant or other disposition, with or without value;
provided, however that any sale of inventory by a Licensee Change of Control
Party in the ordinary course of business, an offering of debt or equity
securities in a public financing, or any pledge of assets to secure acquisition
debt financing on customary terms which would not

- 3 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

involve the issuance of equity that would otherwise result in a Change of
Control, shall not be deemed a Disposition hereunder.

1.22“Clinical Trial” means a Phase 1 Clinical Trial, a Phase 2 Clinical Trial, a
Phase 3 Clinical Trial or a Phase 4 Clinical Trial.

1.23“Clinical Trial Summary” has the meaning set forth in Section 5.7(a).

1.24“CMC” means the chemistry, manufacturing and controls section of an NDA.

1.25“Combination Product” means any product that comprises (a) the Compound and
(b) at least one clinically active therapeutic, prophylactic or diagnostic
ingredient or component (whether packaged together or in the same formulation)
that is not the Compound.

1.26 “Commercialization Force” has the meaning set forth in Section 16.2(b).

1.27“Commercialization Plan” has the meaning set forth in Section 7.2(a)(i).

1.28“Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a product, including obtaining pricing and reimbursement approvals, planning,
market research, pre-marketing, advertising, educating, marketing, promoting,
importing, exporting, distributing and post-marketing safety surveillance and
reporting.  For clarity, “Commercialization” shall not include any activities
related to clinical research, Manufacturing or Development of Licensed Product.

1.29“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective as a similarly situated (with respect
to size, stage of development, and assets) biotechnology or pharmaceutical
company, as the case may be, would use to accomplish a similar objective under
similar circumstances exercising reasonable business judgment; provided, that,
with respect to the Development and Commercialization of the Compound or the
Licensed Product, such efforts shall be substantially equivalent to those
efforts and resources that a similarly situated (with respect to stage of
development) biotechnology or pharmaceutical company, as the case may be, would
typically devote to its own internally discovered compounds or products of
similar market potential at a similar stage in their development or product
life, including those with respect to which it does not owe license payments,
milestone payments, royalties or similar financial obligations to licensors or
other Persons, and based on conditions then prevailing, with the goal of
maximizing revenue potential. Commercially Reasonable Efforts shall be
determined on a country-by-country basis.

1.30“Competing Licensed Product” means any pharmaceutical or biologic product or
medical device that either contains (a) the Compound or (b) other compounds that
act at least in part through direct interaction with potassium channels to
improve neurological function in MS, spinal cord injury or other demyelinating
conditions.

1.31“Compound” means any compound known as an aminopyridine, as well as isomers,
salts and derivatives thereof, alone or in combination with other active or
inactive components, including 4-aminopyridine and 3-4 di-aminopyridine.

- 4 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.32“Confidential Information” means, with respect to a Party or its Affiliates
(the “Disclosing Party”), information, regardless of the form in which that
information is constituted, which (a) is treated by the Disclosing Party as
confidential; and (b) relates either directly or indirectly to the business of
such Disclosing Party.  For the avoidance of doubt, reports delivered under
Sections 5.3 and 7.3 of this Agreement shall be deemed the Confidential
Information of the Party delivering such report.

Confidential Information of the Disclosing Party excludes any information that
the other Party or its Affiliates (the “Receiving Party”) can establish by
written records:

(a)was known by the Receiving Party prior to the receipt from the Disclosing
Party;

(b)was disclosed to the Receiving Party by a Third Party having the right to do
so;

(c)was, or subsequently became, publicly known through no fault of the Receiving
Party, its Affiliates or any of the officers, directors, employees or agents of
the Receiving Party or its Affiliates; or

(d)was concurrently or subsequently developed by personnel of the Receiving
Party without having had access to the Disclosing Party’s Confidential
Information.

1.33“Control” or “Controlled” means, with respect to any Know-How or Patent
Right, the possession by a Party or its Affiliate, whether by ownership, license
or otherwise (other than pursuant to a license granted under this Agreement), of
the ability to grant the right to access or use, or to grant a license or a
sublicense under, or to grant the right to disclose or transfer, such Know-How
or Patent Right, without violating the terms of any agreement or other
arrangement with, or the rights of, any Third Party; provided, however, that any
Know-How or Patent Rights licensed or acquired by either Party after the
Effective Date pursuant to an agreement with a Third Party shall only be deemed
to be Controlled by such Party if the Parties agree to such addition in
accordance with Section 2.8.

1.34“Cover”, “Covered” or “Covering” means, (a) with respect to a patent, that,
in the absence of a license granted to a Person under a Valid Claim included in
such patent, the practice by such Person of an invention claimed in such patent
would infringe such Valid Claim, or (b) with respect to a patent application,
that, in the absence of a license granted to a Person under a Valid Claim
included in such patent application, the practice by such Person of an invention
claimed in such patent application would infringe such Valid Claim if such
patent application were to issue as a patent.

1.35“Curable Elan Agreement Breach” has the meaning set forth in Section
7.2(c)(i).

1.36“Curable Elan Agreement Cure” has the meaning set forth in Section
7.2(c)(i).

1.37“De Minimis Overage Amount” has the meaning set forth in Section 5.6(a).

- 5 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.38“Develop” or “Development” means discovery, research, preclinical
development, clinical development, and regulatory activities with respect to the
Compound and/or the Licensed Product, including test method development and
stability testing, design, compatibility testing, toxicology, animal efficacy
studies, invivo, exvivo and invitro studies, formulation, quality
assurance/quality control development, statistical analysis, conducting Clinical
Trials, regulatory affairs, product approval and registration, whether before or
after Regulatory Approval for the Licensed Product has been obtained.  For the
sake of clarity, “Development” includes any of the foregoing activities
conducted by any Third Party, including any Third Party physician, to whom a
Party or its Affiliates have provided financial or other consideration
(including providing the Compound or Licensed Product) in order for such Third
Party to conduct such activities (“Funded Development”).  For clarity,
“Development” shall not include any activities related to Manufacturing or
Commercialization of Licensed Product.

1.39“Development Budget” has the meaning set forth in Section 5.2(b)(iii).

1.40“Development Collaboration Proposal” has the meaning set forth in Section
5.4(b)(ii).

1.41“Development Costs” means the costs and expenses incurred by a Party or its
Affiliates attributable to, or reasonably allocable to, the Development of
Licensed Product and that are consistent, if applicable, with the Development
Plan and costs for all other Development- related activities that are deemed by
the JDC to be useful for the Development of Licensed Product.  “Development
Costs” shall include (i) Out-of-Pocket Costs and (ii) FTE Costs of internal
personnel that are attributable or reasonably allocable to the Development of
Licensed Product determined in accordance with GAAP.  

1.42“Development Plan” has the meaning set forth in Section 5.2(c).

1.43“Disposition” has the meaning set forth in Section 1.21.

1.44“DMF” means a Drug Master File, as defined in 21 CFR Section 314.420, as the
same may be amended or re-promulgated from time to time, or any successor filing
or procedure and/or its foreign equivalents.

1.45“Disclosing Party” has the meaning set forth in Section 1.32.

1.46“Educational Materials and Activities” means any non-promotional (a) printed
materials, visual aids or other materials used to educate Third Parties,
including physicians and other medical personnel, and (b) continuing education,
seminars, exhibits, advisory boards, consulting meetings and other medical
affairs activities and efforts, in each case of clause (a) and (b), relating to
or directly or indirectly regarding the (x) Licensed Product in the Field in the
Territory or (y) except with respect to materials and activities relating to and
intended for the support of products of a Party and/or its Affiliates other than
Licensed Products, disease areas in which the Licensed Product might be used in
the Field in the Territory.

1.47“Effective Date” has the meaning set forth in the preamble.

- 6 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.48“Elan” means Elan Pharma International Limited and, as applicable, its
Affiliates and its successors and assigns.

1.49“Elan Consent” means the consent among Acorda, Licensee and Elan, dated on
or about the Effective Date.

1.50“Elan License Agreement” means the Amended and Restated License Agreement
between Elan (as assignee of Elan Corporation, plc) and Acorda, dated September
26, 2003, as amended from time to time.

1.51“Elan Know-How” means all Elan Know-How (as defined in the Elan License
Agreement) as licensed and provided to Acorda pursuant to the Elan License
Agreement.

1.52“Elan Patent Rights” means all Patent Rights licensed to Acorda under the
Elan License Agreement, all of which Elan Patent Rights that are in existence as
of the Effective Date are included with certain other Patent Rights Controlled
by Acorda in Exhibit A.

1.53“Elan Royalty Rate” has the meaning set forth in Section 8.3(b).

1.54“Elan Supply Agreement” means the Supply Agreement between Elan (as assignee
of Elan Corporation, plc) and Acorda, dated September 26, 2003, as amended from
time to time.

1.55“Elan Trademark” has the meaning set forth in Section 7.5(b)(iii).

1.56“EMEA” means the European Medicines Agency or any successor agency thereof.

1.57“EU” means the European Union, as it may be expanded or contracted from time
to time, Iceland, Liechtenstein and Norway.  

1.58“Excess Overage Amount” has the meaning set forth in Section 5.6(a).

1.59“Exchange Act” has the meaning set forth in Section 13.5(a).

1.60“Executive Officer” has the meaning set forth in Section 3.5(b).

1.61“Expert Panel” has the meaning set forth in Section 3.5(c)(i).

1.62“Exploit” and, with correlative meaning, “Exploitation” means to Develop,
Commercialize, make, have made, package, use, import, export, promote,
distribute, offer for sale, sell and otherwise exploit.

1.63“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.64“Field” means the Treatment of all Indications and all forms of
administration in humans; provided, however, that if Licensee declines to
participate in the Development of an Indication or form of administration in
accordance with Section 5.4(b)(ii), such Indication and/or

- 7 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

form of administration (in such case, only with respect to the Indication for
which the form of administration is so Developed) shall no longer be deemed part
of the Field; provided, further, that notwithstanding anything in this
Agreement, in no event shall the following be excluded from the Field:  (a) oral
administration of the Licensed Product for the Treatment of MS or any sign or
symptom of MS or (b) the Treatment of any Indication through any dosage or form
that also Treats or can be reasonably expected to Treat MS or any sign or
symptom of MS.  With respect to any intellectual property rights licensed, owned
or controlled by Elan, the Field shall be limited to oral prescription medicine
for the treatment of humans and shall be subject to and limited by any
contractual obligations of Elan under the Technology Transfer and License
Agreement dated July 26, 1999 between Merck & Co. Inc. and Elan (the “Merck/Elan
Agreement”).

1.65“First Commercial Sale” means, with respect to the Licensed Product in a
country in the Territory, the first sale, for use or consumption by the general
public, of the Licensed Product in such country by Licensee or its Affiliate or
Third Party Distributors after the granting by the relevant Regulatory
Authorities of Regulatory Approval of the Licensed Product in the Field.  Sales
or transfers of reasonable quantities of the Licensed Product for Clinical Trial
purposes or for compassionate or similar use, shall not be considered a First
Commercial Sale.

1.66“FTE” shall mean [*****] hours of work devoted to or in support of
Development of the Licensed Product in accordance with the Development Plan that
is carried out by one or more employees, contract personnel or consultants of a
Party, measured in accordance with such Party’s normal time allocation practices
from time to time.  In no event shall an individual account for more than one
FTE year in any Calendar Year.

1.67“FTE Cost” means, for any period, the FTE Rate multiplied by the number of
FTEs in such period.

1.68“FTE Rate” means a rate of [*****] dollars ($[*****]) per FTE per Calendar
Year (pro-rated for the period beginning on the Effective Date and ending at the
end of the first Calendar Year) for personnel engaged in Development activities.
The FTE Rate is “fully burdened” and will cover employee salaries and such
facilities and equipment and other materials and services including ordinary
laboratory consumables procured from distributors of laboratory products as they
may use.  

1.69“Funded Development” has the meaning set forth in Section 1.38.

1.70“GAAP” means United States Generally Accepted Accounting Principles,
consistently applied.

1.71“Global Branding Strategy” has the meaning set forth in Section 7.5(a).

1.72“Incumbent Board” has the meaning set forth in Section 1.21.

1.73“IND” means an Investigational New Drug Application filed with the FDA under
21 CFR Part 312 or similar foreign application or submission in any country or
group of countries for permission to conduct human clinical investigations.

- 8 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.74“Indemnified Party” means (a) Acorda, with respect to any claim for which an
Acorda Indemnitee is entitled to indemnification from Licensee pursuant to
Section 11.1, or (b) Licensee, with respect to any claim for which a Licensee
Indemnitee is entitled to indemnification from Acorda pursuant to Section 11.2.

1.75“Indemnifying Party” has the meaning set forth in Section 11.3.

1.76“Indication” shall mean any human disease or condition, or sign or symptom
of a human disease or condition.

1.77“JCC” has the meaning set forth in Section 3.2.

1.78“JDC” has the meaning set forth in Section 3.2.

1.79“Joint IP” means Joint Know-How and Joint Patent Rights.

1.80“Joint Know-How” means all Know-How invented, developed, conceived, reduced
to practice or authored jointly by or on behalf of Licensee or its Affiliates,
on the one hand, and Acorda or its Affiliates, on the other hand, during the
Term that arise out of or relate to this Agreement, including the Exploitation
of the Compound or Licensed Product.

1.81“Joint Patent Rights” means all Patent Rights throughout the world covering
the Joint Know-How.

1.82“Joint Steering Committee” or “JSC” means the joint steering committee
formed by the Parties as described in Section 3.1(a).

1.83“Know-How” means any non-public information, ideas, data, inventions, works
of authorship, trade secrets technology, or materials, including formulations,
molecules, assays, reagents, compounds, compositions, human or animal tissue,
samples or specimens, and combinations or components thereof, whether or not
proprietary or patentable, and whether stored or transmitted in oral,
documentary, electronic or other form, including all Regulatory Documentation.

1.84“Law” means any law, statute, rule, regulation, ordinance, regulatory
guidance or other pronouncement having the effect of law, of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, including (a) good clinical practices and adverse event reporting
requirements, guidance from the International Conference on Harmonization or
other generally accepted conventions, and all other rules, regulations and
requirements of the FDA and other applicable Regulatory Authorities, (b) the
Foreign Corrupt Practices Act of 1977, as amended, or any comparable laws in any
country, and (c) all export control laws.

1.85“LIBOR Rate” means, for any applicable interest period, the rate per annum
equal to the average of the one-month U.S. Dollar British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Thomson Reuters (or, if Thomson
Reuters does not publish quotations of BBA LIBOR, another commercially available
source providing quotations of BBA LIBOR as reasonably selected by agreement of
the Parties), with the average determined by adding the

- 9 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

BBA LIBOR for each day on which the BBA LIBOR is published during the applicable
period, divided by the number of such days during such period.  If such rate is
not available at such time for any reason, then the rate for that interest
period will be determined by such alternate method as reasonably selected by
agreement of the Parties.

1.86“Licensed IP” means, collectively, Acorda IP and Acorda’s and its
Affiliates’ interest in Joint IP.

1.87“Licensed Know-How” means, collectively, Acorda Know-How and Acorda’s and
its Affiliates’ interest in Joint Know-How.

1.88“Licensed Patent Rights” means, collectively, Acorda Patent Rights and
Acorda’s and its Affiliates’ interest in Joint Patent Rights.

1.89“Licensed Product” means any pharmaceutical product containing the Compound,
alone or in combination with other active or inactive components.  As used in
this Agreement, except where not appropriate in context, the Licensed Product
also means the Compound contained in the Licensed Product.

1.90“Licensed Product Trade Dress” has the meaning set forth in Section
7.5(b)(ii).

1.91“Licensed Product Trademark” has the meaning set forth in Section
7.5(b)(ii).

1.92“Licensee” has the meaning set forth in the preamble.

1.93“Licensee Change of Control Party” has the meaning set forth in Section
1.21.

1.94“Licensee Indemnitees” means Licensee, its Affiliates and the directors,
officers, employees and agents of Licensee and its Affiliates.

1.95“Licensee IP” means, collectively, Licensee Know-How and Licensee Patent
Rights; provided, however, that Licensee IP specifically excludes Joint IP.

1.96“Licensee Know-How” means all Know-How that is Controlled by Licensee or its
Affiliates as of the Effective Date or that comes under the Control of Licensee
or its Affiliates during the Term, that arise out of or relate to this Agreement
and which (a) is at any time actually used or anticipated or intended to be used
by Licensee in connection with the Development or Commercialization of the
Licensed Product, (b) is the subject of a joint Development activity conducted
by or with the agreement of the Parties in connection with the Development or
Commercialization of the Licensed Product or (c) Licensee otherwise agrees is
Licensee Know-How; provided, however, that Licensee Know-How specifically
excludes Joint Know-How.  

1.97“Licensee Parent” means Biogen Idec, Inc.

1.98“Licensee Patent Rights” means all Patent Rights Controlled by Licensee or
its Affiliates as of the Effective Date or that comes under the Control of
Licensee or its Affiliates during the Term, that arise out of or relate to this
Agreement and that (a) Cover the composition of the Compound or the Licensed
Product; (b) Cover the Licensee’s actual or anticipated or

- 10 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

intended use or Manufacture of the Compound or the Licensed Product; or (c)
Cover Licensee Know-How or the use thereof; provided, however, that Licensee
Patent Rights specifically excludes Joint Patent Rights.

1.99“Licensee Trademarks” has the meaning set forth in Section 7.5(b)(ii).

1.100“Losses” has the meaning set forth in Section 11.1.

1.101“Major Market Countries” means the United Kingdom, France, Germany, Italy,
Spain and Japan.  

1.102“Manufacture” or “Manufacturing” means, as applicable, all activities
associated with the production, manufacture, supply, processing, filling,
packaging, labeling, shipping, and storage of Licensed Product and/or any
components thereof, including process and formulation development, process
validation, stability testing, manufacturing scale-up, preclinical, clinical and
commercial manufacture and analytical development, product characterization,
quality assurance and quality control development, testing and release.

1.103“Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to sell the Licensed Product (but
excluding pricing approval) in any particular country or regulatory jurisdiction
in the EU, including such application filed with the EMEA pursuant to the
centralized procedure or with the applicable Regulatory Authority of a country
in the EU in accordance with the decentralized or mutual recognition procedures
or any other national approval procedure.

1.104“MS” means multiple sclerosis.

1.105“Merck/Elan Agreement” has the meaning set forth in Section 1.64.

1.106 “NDA” means a New Drug Application filed with the FDA or similar foreign
application or submission for Regulatory Approval, including a MAA.

1.107“Net Sales” means the gross amounts invoiced by Licensee and Licensee’s
Affiliates and Third Party Distributors on sales or other dispositions
(excluding sales or dispositions for use in Clinical Trials or other scientific
testing or reasonable quantities of samples, in each case for which Licensee,
its Affiliates and its Third Party Distributors receive no revenue) of the
Licensed Product to unrelated Third Parties in bona fide arm’s-length
transactions, less only the following items to the extent included in the gross
invoiced sales price of such Licensed Product and not separately invoiced:  

(a)trade, cash and quantity discounts actually allowed and taken specifically
with respect to sales or other dispositions of the Licensed Product;

(b)tariffs, duties, excises and sales taxes imposed upon and paid directly with
respect to such sales or other dispositions (reduced by any refunds of such
taxes deducted in the calculation of Net Sales for prior periods and, for the
avoidance of doubt, no deduction shall be permitted for income, withholding,
corporate or similar taxes);

- 11 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(c)amounts repaid or credited by reason of rejections, defects, recalls or
returns (not to exceed [*****] of amounts invoiced) or because of adjustments or
billing errors;

(d)amounts invoiced for freight, shipping, insurance and other transportation
expenses, provided, that, if a shipment contains product(s) other than the
Licensed Product, then a reasonable allocation shall be made that does not
allocate freight, shipping, insurance and other transportation expenses
disproportionately to the Licensed Product as compared to such other product(s);
and

(e)government mandated rebates (such as those granted pursuant to programs
similar to any state or federal Medicare, Medicaid or similar program).

There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales.  The deductions set forth above
in this Section 1.107 shall be determined in accordance with GAAP, as
consistently applied by Licensee and Licensee’s Affiliates and Third Party
Distributors across all of their products.  The amounts set forth in clause (a)
above shall only be deducted from gross invoiced sales where gross invoiced
sales before deductions are non-discounted gross sales amounts.

Transfers of the Licensed Product among Licensee, Licensee’s Affiliates and
Licensee’s Third Party Distributors for the purpose of subsequent resale to
Third Parties will not generate Net Sales; with respect to such transfers, the
gross amounts invoiced in connection with the subsequent resale of the Licensed
Product to Third Parties will be included in the calculation of Net Sales.  

In the event Licensee, its Affiliates or Third Party Distributors sells the
Licensed Product together with other products to Third Parties in a particular
country and the price attributable to the Licensed Product is less than the
average price of “arms length” sales of the Licensed Product alone in the
particular country for the reporting period in which such sales occur (such
sales to be excluded from the calculation of the average price of “arms length”
sales), Net Sales for any such sales shall be the average price of “arms length”
sales by Licensee, its Affiliates or Third Party Distributors of the Licensed
Product alone and in the country during the reporting period in which such sales
occur.  If the average price of “arms length” sale of the Licensed Product
cannot be determined in any given country, the Net Sales will be determined by
the value of the Licensed Product sold to similar customers in countries with
similar pricing and reimbursement structures and for similar quantities.  Any
dispute as to the determination of fair market value that cannot be resolved
through discussion between the Parties shall be determined in accordance with
Section 3.5(c)(iii).

Notwithstanding the foregoing, in the event a Licensed Product is sold as a
Combination Product, in determining the Acorda Royalty Rate due hereunder Net
Sales shall be calculated by [*****].  In the event no such separate sales are
made by Licensee or its Affiliates or Third Party Distributors, Net Sales of the
Combination Product shall be calculated in a manner to be negotiated and agreed
upon by the Parties, reasonably and in good faith, prior to any sale of such
Combination Product, which shall be based upon the respective fair market values
of the active components of such Combination Product.  If the Parties are unable
to reach agreement regarding such issue within thirty (30) days after commencing
good faith negotiations, the issue

- 12 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

shall be referred to the JCC (and will be subject to dispute resolution in
accordance with Section 3.5(c)(iii)); provided, that, unless Acorda otherwise
agrees, in Acorda’s sole discretion, such negotiated method for calculating Net
Sales of a Combination Product shall not result in average per unit attributed
price for the Licensed Product, on a per unit of Combination Product basis, that
is less than [*****] of the average per unit price over the preceding [*****]
for which the Licensed Product was sold in such country as a non-combination
product.  For purposes of clarity, this paragraph shall not apply to the Elan
Royalty Rate.

1.108“Non-Breaching Party” has the meaning set forth in Section 15.2(b).

1.109“Notifying Party” has the meaning set forth in Section 6.2(b).

1.110“Out-of-Pocket Costs” means, with respect to certain activities hereunder,
direct expenses paid or payable by either Party or its Affiliates to Third
Parties and specifically identifiable and incurred to conduct such activities
for the Licensed Product (which may include items such as general laboratory
supplies used in Development or database acquisition or expansion in accordance
with Section 6.2(a)).

1.111“Party” means Acorda or Licensee, “Parties” means Acorda and Licensee.

1.112“Patent Rights” means (a) patent applications (including provisional
applications); (b) any patents issuing from such patent applications (including
certificates of invention); (c) all patents and patent applications based on,
corresponding to or claiming the priority date(s) of any of the foregoing; (d)
rights derived from any of (a)-(c), including any substitutions, extensions
(including supplemental protection certificates), registrations, confirmations,
reissues, divisionals, continuations, continuations-in-part, re-examinations,
renewals, revalidations, revivals, patents of addition and foreign counterparts
thereof; and (e) all patents and patent applications claiming overlapping
priority therefrom.

1.113“Patent Term Extension” means any patent term extension, adjustment or
restoration or supplemental protection certificates.

1.114“Person” means any individual, corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, or any other entity or body.

1.115“Person Day” means eight (8) hours of work.

1.116“Pharmacovigilance Agreement” has the meaning set forth in Section 6.2(f).

1.117“Phase 1 Clinical Trial” means a human clinical trial that provides for the
first introduction into humans of the Licensed Product and that is intended to
initially evaluate the safety, tolerance or pharmacological or antigenic effects
of the Licensed Product in human subjects, or that is otherwise described in 21
CFR §312.21(a) or its foreign counterpart.

1.118“Phase 2 Clinical Trial” means a human clinical trial that is intended to
initially evaluate the dosing and effectiveness of the Licensed Product, and to
further evaluate the safety

- 13 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

of the Licensed Product, or that is otherwise described in 21 CFR §312.21(b) or
its foreign counterpart.  

1.119“Phase 3 Clinical Trial” means a human clinical trial that is prospectively
designed to demonstrate statistically whether the Licensed Product is safe and
effective to control, mitigate, prevent, treat or cure a particular Indication
in a manner sufficient to obtain Regulatory Approval to market such Licensed
Product, or that is otherwise described in 21 CFR §312.21(c) or its foreign
counterpart.

1.120“Phase 4 Clinical Trial”  means a human clinical trial (other than a Phase
1 Clinical Trial, Phase 2 Clinical Trial or Phase 3 Clinical Trial) which is
conducted on the Licensed Product and after Regulatory Approval of the Licensed
Product has been obtained from an appropriate Regulatory Authority, and includes
(a) trials conducted voluntarily after Regulatory Approval by one or both of the
Parties for enhancing marketing or scientific knowledge of an approved
Indication or (b) trials conducted after Regulatory Approval due to request or
requirement of a Regulatory Authority or as a condition of a previously granted
Regulatory Approval.

1.121“Prior Confidentiality Agreement” means the Confidential Disclosure
Agreement between the Parties, dated March 16, 2009, as amended on April 16,
2009.  

1.122“Promotional Materials” means any printed or other materials bearing the
name (trade name or generic name) used to promote the Licensed Product in any
country in the world, including brochures, journal ads, selling aids, posters,
reprints, video or audio tapes, press releases, Internet pages and websites,
radio or television advertisements and textbooks created or distributed by a
Party, its Affiliates or, with respect to Acorda, its licensees (other than
Licensee) and, with respect to Licensee, its Third Party Distributors, and any
other items defined as labeling or advertisements in accordance with applicable
Law.

1.123“Proposed Development Plan Amendment” has the meaning set forth in Section
5.4(b)(i).

1.124“Publication” means any publication in a scientific journal, any abstract
to be presented to any scientific audience, any presentation at any scientific
conference, any other scientific presentation and any other oral, written or
electronic disclosure directed to a scientific audience which pertains to the
Compound, the Licensed Product or the use of the Licensed Product.

1.125“Receiving Party” has the meaning set forth in Section 1.32.

1.126“Reconciliation Payment” has the meaning set forth in Section 5.6(c).

1.127“Region” means each group of countries identified as a “Region” in Exhibit
G.

1.128“Regulatory Approval” means, with respect to a pharmaceutical or biological
product or medical device in a country or regulatory jurisdiction, the act of a
Regulatory Authority necessary for the marketing and commercial sale of such
product in such country or regulatory jurisdiction (including pricing and/or
reimbursement approval in any country in which

- 14 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

pricing and/or reimbursement approval is required by applicable Laws), including
the approval of a NDA by the FDA.

1.129“Regulatory Authority” means any applicable government regulatory authority
involved in the granting of Regulatory Approval for a Licensed Product in a
country or regulatory jurisdiction, including the FDA, the EMEA and foreign
equivalents thereof.

1.130“Regulatory Documentation” means, with respect to the Compound and Licensed
Product, all INDs or other regulatory applications submitted to any Regulatory
Authority, Regulatory Approvals, pre-clinical and clinical data and information,
regulatory materials, drug dossiers, master files (including DMFs), and any
other reports, records, regulatory correspondence and other materials relating
to Development or Regulatory Approval of the Compound or Licensed Product
including those materials necessary to Develop, Manufacture, distribute, sell or
otherwise Commercialize the Licensed Product, including any information that
relates to pharmacology, toxicology, chemistry, manufacturing and controls data,
batch records, safety and efficacy, and any safety database.

1.131“Regulatory Exclusivity” means, with respect to a country, any exclusive
marketing rights or data exclusivity rights conferred by any applicable
Regulatory Authority with respect to the Licensed Product in such country, other
than a Patent Right.

1.132 “Right of Reference or Use” means a “Right of Reference or Use” as that
term is defined in 21 CFR §314.3(b), and any foreign equivalents.

1.133“Royalty Term” means, with respect to the Licensed Product and a country in
the Territory, the period of time beginning on the Effective Date and continuing
until the earlier of (a) the termination of this Agreement, pursuant to and to
the extent set forth in Article 15, and (b) the latest of (i) the expiration of
the last Valid Claim of the Licensed Patent Rights which Covers the Exploitation
of the Licensed Product in such country; (ii) fifteen (15) years after the First
Commercial Sale of the Licensed Product in such country; (iii) the expiration of
Regulatory Exclusivity in such country; and (iv) the existence of Competition
(as defined in the Elan License Agreement) in such country.  

1.134“SEC” has the meaning set forth in Section 10.2(c).

1.135“Serious Adverse Drug Experience” has the meaning set forth in Section
6.2(b).

1.136“Severed Clause” has the meaning set forth in Section 16.10.

1.137“Specifications” means (a) with respect to the bulk Licensed Product, the
specifications for the bulk Licensed Product, as determined pursuant to the Elan
Supply Agreement and Section 6.3 of the Elan License Agreement and as may be
amended in accordance with the Supply Agreement, and (b) with respect to the
packaging and labeling for orders of the Licensed Product for sale in a
particular country in the Territory, the specifications therefor mutually agreed
upon by the Parties in accordance with the Supply Agreement.

1.138“Subject Disclosure” has the meaning set forth in Section 10.4.

- 15 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.139“Supply Agreement” means the supply agreement entered into by Acorda and
Licensee as described in Section 2.7.

1.140“Term” has the meaning set forth in Section 15.1.

1.141“Terminated Country” means with respect to a termination of this Agreement
pursuant to Section 15.2, 16.2 or 16.4, as applicable, (i) the country(ies)
subject to such termination; (ii) with respect to one or more Regions subject to
such termination, all country(ies) in such Region(s) and (iii) with respect to
termination of this Agreement in its entirety, all countries in the world.

1.142“Territory” means the world, excluding the Acorda Territory.

1.143 “Third Party” means any Person other than the Parties and their
Affiliates.

1.144“Third Party Distributor” has the meaning set forth in Section 2.1(c)(i).

1.145“Time-Constrained Commercial Diligence Determination” has the meaning set
forth in Section 7.2(c)(ii).

1.146“Treatment” (or, when required by context, “Treat” or “Treats”) means, with
respect to an Indication, the treatment, control, mitigation, prevention, cure
or diagnosis of such Indication.

1.147 “Unexpected Adverse Drug Experience” has the meaning set forth in Section
6.2(b).

1.148“Valid Claim” means a claim (a) of any issued, unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time (including any
extensions) allowed for appeal, and that has not been disclaimed or admitted to
be invalid or unenforceable through reissue, disclaimer or otherwise, or (b) of
any patent application that has been pending less than [*****] from the earliest
date on which such patent application claims priority and which claim has not
been irretrievably cancelled, withdrawn or abandoned, provided, that, if, at any
time after such [*****] period, a patent issues from such patent application
with such claim, such claim shall be a Valid Claim, effective as of the date of
issue of such patent.

1.149Construction.  In construing this Agreement, unless expressly specified
otherwise;

(a)references to Sections and Exhibits are to sections of, and exhibits to, this
Agreement;

(b)except where the context otherwise requires, use of either gender includes
the other gender, and use of the singular includes the plural and vice versa;

(c)headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

- 16 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(d)any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;

(e)except where the context otherwise requires, the word “or” is used in the
inclusive sense;

(f)all references to “dollars” or “$” herein shall mean U.S. Dollars; and

(g)each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

2.

LICENSES

2.1Licenses to Licensee.

(a)Licensed IP.  Subject to the terms and conditions of this Agreement, Acorda
hereby grants to Licensee and its Affiliates during the Term an exclusive,
royalty-bearing, non-sublicenseable (except in accordance with Section 2.1(c)),
non-transferable (except in accordance with Section 16.1) license, under the
Licensed IP, to (i) Exploit (other than to make or have made) the Licensed
Product in the Field in the Territory and (ii) Develop the Licensed Product
outside the Territory for the sole purpose of Exploiting the Licensed Product in
the Territory; provided, that Licensee has first submitted a proposal to conduct
such activity in accordance with Section 5.4(b)(ii), and such proposal has been
reviewed by the JDC and all disputes regarding it, if any, have been resolved in
accordance with Section 3.5(c).

(b)Trademarks and Trade Dress. Subject to the terms and conditions of this
Agreement, Acorda hereby grants to Licensee and its Affiliates during the Term a
non-exclusive, non-sublicenseable (except in accordance with Section 2.1(c)),
non-transferable (except in accordance with Section 16.1) license to use the
Licensed Product Trademarks and Licensed Product Trade Dress solely to Exploit
(other than to make or have made) the Licensed Product in the Field in the
Territory.

(c)Sublicenses to Third Party Distributors.  

(i)Notwithstanding anything in this Agreement to the contrary, Licensee and its
Affiliates shall be permitted to sublicense to a Third Party (such Third Party
sublicensee, a “Third Party Distributor”) the rights to distribute, import,
market, promote and sell the Licensed Product granted to Licensee in Sections
2.1(a) and 2.1(b) in a country or countries in the Territory solely to the
extent (A) with respect to any Patent Rights or Know How of Elan, as permitted
by Elan; (B) that neither Licensee nor its Affiliates are distributing,
marketing, promoting and selling their own products, without the use of a Third
Party distributor, in such country or countries; (C) such rights are necessary
for such Third Party Distributor to distribute, market, promote and sell the
Licensed Product in such country or countries; and (D) Licensee agrees to
reimburse Acorda and Elan in respect of any adverse tax consequences for Acorda
or Elan resulting from such Third Party Distributor arrangement; provided,
however that no Third Party Distributor shall have the right to sublicense the
rights granted to it in this Section 2.1(c).

- 17 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(ii)Notwithstanding anything in this Agreement to the contrary but subject to
Elan’s consent, during the Term, Licensee and its Affiliates shall be permitted
to sublicense to a Third Party Distributor the rights to package and label the
Licensed Product in a country or countries in the Territory solely to the extent
that such rights are necessary for such Third Party Distributor to package and
label the Licensed Product in such country or countries.  Acorda represents and
warrants that Elan has agreed in writing to consent to sublicenses to be granted
under this Section 2.1(c)(ii) to the extent provided in the Elan
Consent.  Except to the extent set forth in Section 2.1(c)(i) above, in no event
shall a sublicense granted under this Section 2.1(c)(ii) give a Third Party
Distributor the rights to Commercialize a Licensed Product.  Licensee shall
provide to Acorda, and Acorda shall provide to Elan, all amounts to which Elan
is entitled under the Elan License Agreement and the Elan Supply Agreement as a
result of the granting of such rights to such Third Party Distributor.

(iii)In the event that a Third Party Distributor is entitled to access to
Confidential Information disclosed by Acorda to Licensee, the agreement between
the Third Party Distributor and Licensee shall contain obligations of
confidentiality no less onerous than those set out in this Agreement.  Acorda
shall be furnished with a copy of the executed sublicense or other agreement
contemplated by this Section 2.1(c).  Any sublicense permitted by this Section
2.1(c) shall be subject to the terms of this Agreement, but excluding the right
to grant a further sublicense, and must be consistent with and require the Third
Party Distributor to meet all applicable obligations and requirements of this
Agreement and the Acorda Third Party Agreements.  Licensee shall ensure that
Acorda and Elan shall have the same rights of audit and inspection with respect
to a Third Party Distributor as granted to Acorda and Elan, respectively,
pursuant to this Agreement concerning Licensee.  Licensee shall remain
responsible for all acts and omissions of any Third Party Distributor as if such
acts and omissions were by Licensee.  Any sublicense or other agreement
permitted by this Section 2.1(c) shall automatically and immediately terminate
to the extent of termination of this Agreement in whole or as to the relevant
country or countries.

2.2Limitation on License Grants.  

(a)In the event that Licensee or its Affiliates wish to Exploit a Combination
Product for the treatment of spinal cord injury, Licensee shall seek the prior
written consent of Acorda to extend the licenses granted by Acorda to Licensee
pursuant to this Agreement to Exploit such Combination Product.  Acorda shall
not withhold consent to a request by Licensee under this Section 2.2(a) unless
Elan withholds its consent under the Elan License Agreement to extend such
license.  In the event that Acorda’s consent is furnished, the Parties shall
negotiate in good faith the terms of an agreement with respect to such
Combination Product, including, where applicable, such amendments as are
appropriate to this Agreement.  If the Parties are unable to reach agreement on
such terms, the matter shall be referred to resolution in accordance with
Section 3.5(c)(iii).

(b)Third Party Agreements.  Licensee acknowledges and agrees that it has
received a copy of the Acorda Third Party Agreements listed in Exhibit D,
including the Elan License Agreement, and that the rights, licenses and
sublicenses granted by Acorda to Licensee in this Agreement are subject to the
terms of the Acorda Third Party Agreements and the rights granted to the Third
Party counterparties thereunder.  Licensee covenants to comply with, and to

- 18 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

cause its Affiliates and Third Party Distributors to comply with, the Acorda
Third Party Agreements, and to take any action reasonably requested by Acorda,
to prevent any potential breach of any terms of such Acorda Third Party
Agreements.  To the extent there is a conflict between the terms of any Acorda
Third Party Agreement and the rights granted to licensee hereunder, the terms of
such Acorda Third Party Agreement shall control solely with respect to the
Patent Rights and Know-How owned or controlled by such Third Party licensor.

(c) Restrictive Covenants.  

(i)Subject to the rights granted to Licensee, its Affiliates and its Third Party
Distributors in Section 2.1 and applicable Law, Licensee hereby covenants and
agrees that it shall not (and shall cause its Affiliates and its Third Party
Distributors not to), either directly or indirectly (A) Exploit the Licensed
Product outside the Territory or Field, including through the actions of key
opinion leaders, or (B) market, detail, promote, offer to sell, sell, have sold,
distribute or export the Licensed Product to any purchaser if Licensee, its
Affiliate or Third Party Distributor knows or has reason to believe that such
purchaser intends to market, detail, promote, offer to sell, sell, have sold,
distribute or export the Licensed Product outside the Territory or outside the
Field.  If Licensee knows or should reasonably suspect that a customer or
distributor, or a customer’s distributor or customer, is engaged in the sale or
distribution of the Licensed Product for use outside the Territory or outside
the Field, then Licensee shall (1) within three (3) Business Days of gaining
knowledge, or a reasonable suspicion, of such activities notify Acorda regarding
such activities and provide all information that Acorda may reasonably request
concerning such activities and (2) take all reasonable steps (including
cessation of sales to such customer) necessary to limit such sale or
distribution for use outside the Territory or outside the Field.  All inquiries
or orders received by Licensee, its Affiliates or its Third Party Distributors
for the Licensed Product to be delivered outside the Territory or outside the
Field shall be referred to Acorda.

(ii)Subject to the rights granted to Acorda and its Affiliates in Section 2.4
and applicable Law, Acorda hereby covenants and agrees that it shall not (and
shall cause its Affiliates not to), either directly or indirectly, (A) Exploit
the Licensed Product in the Field outside the Acorda Territory, including
through the actions of key opinion leaders or (B) market, detail, promote, offer
to sell, sell, have sold, distribute or export the Licensed Product to any
purchaser if Acorda or its Affiliate, knows or has reason to believe that such
purchaser intends to market, detail, promote, offer to sell, sell, have sold,
distribute or export the Licensed Product in the Field outside the Acorda
Territory.  If Acorda knows or should reasonably suspect that a customer or
distributor, or a customer’s distributor or customer, is engaged in the sale or
distribution of the Licensed Product for use in the Field outside the Acorda
Territory, then Acorda shall (1) within three (3) Business Days of gaining
knowledge, or a reasonable suspicion, of such activities notify Licensee
regarding such activities and provide all information that Licensee may
reasonably request concerning such activities and (2) take all reasonable steps
(including cessation of sales to such customer) necessary to limit such sale or
distribution for use in the Field outside the Acorda Territory.  All inquiries
or orders received by Acorda or its Affiliates for the Licensed Product in the
Field to be delivered outside the Acorda Territory shall be referred to
Licensee.

- 19 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(iii)Licensee shall, and shall require its Affiliates and Third Party
Distributors to, use Commercially Reasonable Efforts to prevent importation of
the Licensed Product into the Acorda Territory, and to use (A) those methods
commonly used in the industry for such purpose, including, to the extent
reasonably practical, by using different packaging for the Licensed Product in
the Territory than that used in the Acorda Territory, and (B) those methods
commonly used by Licensee for such purpose, including (1) providing Forecasts
(as defined in the Supply Agreement) for supply in each country (including
Canada) in the Territory that is generally known to be a source for prescription
drugs for purchase for importation to the Acorda Territory, on a
country-by-country basis, based on a reasonable assessment of the number of
units of Licensed Product expected to be prescribed for use by patients in such
country, and (2) limiting the amount of Licensed Product shipped to each country
in the Territory from which importation into the Acorda Territory is likely to
occur to the percentage of Licensed Product reasonably anticipated to be sold
for use in such country, based on such Forecasts provided in the preceding
subclause (1).  Licensee shall use Commercially Reasonable Efforts to monitor
exports of Licensed Products from the Territory, using methods commonly used in
the industry for such purpose and those methods commonly used by Licensee for
such purpose, including the utilization of a stock management program.  Licensee
shall promptly inform Acorda of any exports of Licensed Products from the
Territory and Licensee’s actions taken to prevent such exports.  Licensee shall,
and shall require its Affiliates and Third Party Distributors to, take any
actions which are reasonably requested by Acorda in writing and permitted by
applicable Laws, to prevent exports of Licensed Products from the
Territory.  Failure of Licensee to take such action shall be deemed a material
breach of this Agreement.

(iv)To help ensure adequate supply within Canada and to comply with Licensee’s
obligation to sell Licensed Product only in the Territory, the Parties agree
that, in the event Acorda reasonably believes that the quantity of Licensed
Product requested by Licensee pursuant to a Forecast (as defined in the Supply
Agreement) for supply in Canada in a [*****] period exceeds a reasonably
necessary amount or Acorda otherwise in good faith has concerns that Licensee’s
sale of Licensed Product is impacting the sales of Licensed Product in the
Acorda Territory, Acorda shall be entitled to refer such dispute to the
Executive Officers of the Parties for resolution.  In the event that the
Executive Officers cannot reach agreement on the matter, the matter will be
referred to an Expert Panel composed of individuals with expertise in commercial
matters for final binding resolution in accordance with the procedures set forth
in Section 3.5(c)(iii).

2.3Acknowledgments Regarding Know-How.  Licensee acknowledges that the Licensed
Know-How comprises valuable trade secrets and other proprietary information and
that the royalties set forth in Section 8.3 with respect to such Licensed
Know-How are fair and reasonable compensation for the rights granted hereunder
to such Licensed Know-How.

2.4Grants to Acorda.

(a)Licenses to Acorda.   Subject to the terms and conditions of this Agreement,
Licensee grants to Acorda and its Affiliates (i) an exclusive, royalty-free,
sublicenseable, non-transferable (except in accordance with Section 16.1)
license, under Licensee IP and Licensee’s and its Affiliates’ interests in Joint
IP, to Exploit the Licensed Product in the Acorda Territory; (ii) an exclusive,
royalty-free, sublicenseable, non-transferable

- 20 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(except in accordance with Section 16.1) license, under Licensee IP and
Licensee’s and its Affiliates’ interests in Joint IP, to Exploit the Licensed
Product outside the Field in the Territory; and (iii) an exclusive,
royalty-free, sublicenseable, non-transferable (except in accordance with
Section 16.1) license, under Licensee IP and Licensee’s and its Affiliates’
interests in Joint IP, to Exploit the Licensed Product inside the Territory for
purposes of exercising Acorda’s rights set forth in Section 2.5(a).

(b)Covenant not to Sue.  Licensee, on behalf of itself and its Affiliates and
Third Party Distributors, hereby covenants not to sue Acorda, or its Affiliates,
licensees, contractors, distributors or customers, in the event that the
Exploitation of the Licensed Product, as it exists as of the Effective Date or
as Developed in accordance with and pursuant to Section 5.4 of this Agreement
(i) in the Acorda Territory, (ii) outside the Field in the Territory or (iii) in
the Territory for purposes of exercising Acorda’s rights set forth in Section
2.5(a), by Acorda or its Affiliates, licensees, contractors or distributors,
would, in such case, infringe a claim of any Patent Rights which Licensee, its
Affiliates or Third Party Distributors own or control as of the Effective Date
and which Patent Rights are not covered by the grant in Section 2.4(a).

2.5Retained Rights.  

(a)Except as expressly provided in Sections 2.1 and 7.5(b), all rights in and to
the Acorda IP, and any trademarks or other Patent Rights or Know-How of Acorda
and its Affiliates, are hereby retained by Acorda and its Affiliates or its
licensors, as applicable.  Notwithstanding Section 2.1, Acorda retains the right
to Develop, Manufacture and have Manufactured Licensed Product in the Territory
for the sole purpose of Developing and Manufacturing the Licensed Product for
sale, offer for sale, use or distribution in, and importation into, the Acorda
Territory or outside the Field in the Territory or for sale to Licensee and its
Affiliates and Third Party Distributors.

(b)Except as expressly provided in Sections 2.4, 7.5(b) and 15.3, all rights in
and to the Licensee IP, and any trademarks or other Patent Rights or Know-How of
Licensee and its Affiliates, are hereby retained by Licensee and its Affiliates.

(c)Acorda and Licensee acknowledge that Elan retains, and the Development
activities conducted by the Parties pursuant to this Agreement shall not limit,
Elan’s rights with respect to the Elan Know-How and Elan Patent Rights as set
forth in the Elan License Agreement.  

2.6Non-Compete.  

(a)Restriction on Licensee.  During the Term, and for a period of [*****]
following the Term, Licensee agrees not to, and shall cause its Affiliates not
to, directly or indirectly, including through any ownership interest (other than
through an ownership interest of [*****] or less of a public company), Exploit
any Competing Licensed Product in any country.  For the avoidance of doubt,
Licensee may, during the Term, Exploit (other than to make or have made)
Licensed Product solely as provided in this Agreement.

(b)Restriction on Acorda.  During the Term, and for a period of [*****]
following the Term, Acorda agrees not to, and shall cause its Affiliates not to,
directly or

- 21 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

indirectly, including through any ownership interest (other than through an
ownership interest of [*****] or less of a public company), Exploit any
Competing Licensed Product in the Territory.  For the avoidance of doubt, Acorda
may, during the Term and thereafter, Exploit Licensed Product (i) in the Acorda
Territory, and (ii) in the Territory as provided in Section 2.5(a) or following
termination of this Agreement.

2.7Supply Agreement.  Contemporaneously with the execution of this Agreement,
the Parties have entered into a supply agreement, in the form set forth in
Exhibit E, pursuant to which Acorda will supply the Licensed Product to
Licensee.  Licensee shall purchase all of its and its Affiliates’ and Third
Party Distributors’ requirements for the Licensed Product from Acorda to the
extent required under the Supply Agreement.

2.8In-Licensed Technology.

(a)After the Effective Date, if either Party, its Affiliates or, in the case of
Licensee, its Third Party Distributors, identify the need for, or are otherwise
offered, a license, covenant not to sue or similar rights to Third Party Patent
Rights or Know-How that such Party, its Affiliates or, in the case of Licensee,
its Third Party Distributors, in good faith believes are (i) necessary to avoid
infringement or misappropriation of such Patent Right or Know-How based on the
Exploitation of the Licensed Product in the Field in the Territory or (ii)
necessary or useful for the Exploitation of the Licensed Product in the Field in
the Territory, prior to commencing negotiations or entering into an agreement
with respect to any such Third Party license or covenant, such Party shall
promptly notify the other Party.  The Parties shall thereafter conduct good
faith discussions regarding whether such Third Party Patent Rights or Know-How
are necessary or useful for the Exploitation of the Licensed Product.

(b)If the Parties agree that such Third Party Patent Rights or Know-How are
necessary or useful for the Exploitation of the Licensed Product in the Field in
the Territory, Acorda shall have the first right to in-license such rights on a
worldwide basis; provided, however that no definitive license agreement shall be
signed by either Party with regard to such rights without the other Party’s
written consent, which shall not be unreasonably withheld or delayed.  The
Parties shall share in the costs of such in-licensed rights as follows:

(i)Each Party shall pay [*****] of any up-front license fee or other acquisition
cost and milestones based on the principle that such rights in the Acorda
Territory constitute [*****] of such cost and such rights in the Territory
constitute [*****] of such cost; provided that if such Third Party license
rights are available only in one Party’s territory, such Party shall be
responsible for [*****] of such costs.  Notwithstanding anything in this Section
2.8(b)(i) to the contrary, if such Third Party license rights are available,
necessary or useful in a portion of, but not in the entirety of, a Party’s
territory, the Parties shall conduct good faith negotiations regarding the
appropriate percentage of acquisition costs to be paid by each Party.  

(ii)Regardless of which Party licenses such rights, (A) each Party shall pay to
the applicable Third Party licensor (or as applicable, to the licensing Party
for delivery to such Third Party) [*****] royalties payable in respect of sales
of products by such Party, its Affiliates, Third Party Distributors or
sublicensees and (B) to the extent the Parties agree, or to the extent it is
decided pursuant to Section 2.8(d), that such in-licensed rights are

- 22 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

necessary to Exploit the Licensed Product in the Field and in the Territory
without infringing such Third Party Patent Rights, Licensee shall reduce the
royalty paid to Acorda pursuant to Section 8.3(a) in accordance with Section
8.3(c).  The Party that receives a sublicense from the other Party under such
Third Party Patent Rights or Know-How shall submit payment to the licensing
Party of all payments due under Section 2.8(b)(i) and this Section 2.8(b)(ii)
promptly (but no later than fifteen (15) days after) receipt of a written
request from the licensing Party.

(iii)If Acorda is the Party to license such rights, Acorda’s agreement with such
licensor shall thereafter be considered an Acorda Third Party Agreement and such
Patent Rights and Know-How shall be included in the Acorda IP licensed
hereunder.  

(c)To the extent that after the Effective Date either Party enters into an
agreement with a Third Party pursuant to which such Party in-licenses
intellectual property that is sublicensed to the other Party, the in-licensing
Party shall provide a copy of the in-license agreement to the other Party.

(d)If the Parties disagree on whether Third Party Patent Rights or Know-How are
necessary or useful for the Exploitation of the Licensed Product in the Field in
the Territory, the matter shall be referred to the JDC and any disputes elevated
from the JDC shall be resolved in accordance with Section 3.5(c)(iii).

2.9Section 365(n) of the Bankruptcy Code.  All rights and licenses granted under
or pursuant to any section of this Agreement are and will otherwise be deemed to
be for purposes of Section 365(n) of the United States Bankruptcy Code (Title
11, U.S. Code), as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in Section 101(35A) of the Bankruptcy
Code.  The Parties will retain and may fully exercise all of their respective
rights and elections under the Bankruptcy Code.  Each Party agrees that the
other Party, as licensee of such rights under this Agreement, will retain and
may fully exercise all of its rights and elections under the Bankruptcy Code or
any other provisions of applicable Law outside the United States that provide
similar protection for “intellectual property.”  The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against a
Party under the U.S. Bankruptcy Code or analogous provisions of applicable Law
outside the United States, the other Party will be entitled to a complete
duplicate of (or complete access to, as appropriate) such intellectual property
and all embodiments of such intellectual property, which, if not already in such
Party’s possession, will be promptly delivered to it upon such Party’s written
request thereof.  Any agreements supplemental hereto will be deemed to be
“agreements supplementary to” this Agreement for purposes of Section 365(n) of
the Bankruptcy Code.  

3.

GOVERNANCE

3.1Joint Steering Committee.  

(a)The Parties shall establish a Joint Steering Committee within thirty (30)
days after the Effective Date that will have the responsibility for the overall
coordination and oversight of the Parties’ activities under this Agreement.  As
soon as practicable following the Effective Date (but in no event more than
thirty (30) days following the Effective Date), each

- 23 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Party shall designate its initial representatives on the JSC.  One (1)
representative from each Party shall alternate in acting as the chairperson of
the JSC for one Calendar Year term, with Acorda’s representative chairing the
JSC for the first Calendar Year.  The chairperson shall not have any greater
authority than any other representative on the JSC and shall conduct the
following activities of the Joint Steering Committee: (a) calling meetings of
the JSC, (b) preparing and issuing minutes of each such meeting within thirty
(30) days thereafter, and (c) preparing and circulating an agenda for the
upcoming meeting; provided, that the chairperson shall include any agenda items
proposed by the Party of which the chairperson is not a representative.

(b)Responsibilities.  The JSC shall have responsibility for:  (i) attempting to
resolve any disputes and to consider any other issues brought to its attention
by the Parties (including disputes regarding any proposed amendments to the
Development Plan or the Commercialization Plan); and (ii) performing such other
functions as appropriate to further the purposes of this Agreement, as mutually
agreed upon by the Parties in writing.

3.2Subcommittees.  Acorda and Licensee may establish such subcommittees of the
JSC as deemed necessary by the Parties.  Each such subcommittee shall consist of
the same number of representatives designated by each Party, which number shall
be mutually agreed by the Parties.  Each Party shall be free to change its
representatives on notice to the other or to send a substitute representative to
any subcommittee meeting; provided, however, that each Party shall ensure that
at all times during the existence of any subcommittee, its representatives on
such subcommittee are appropriate in terms of expertise and seniority for the
then-current stage of Development and Commercialization of the Licensed Product
in the Field in the Territory.  Except as expressly provided in this Agreement,
no subcommittee shall have the authority to bind the Parties hereunder and each
subcommittee shall report to, and any decisions shall be made by, the JSC,
subject to Section 3.5.  The initial two subcommittees of the JSC will be the
joint development committee (the “JDC”) and the joint commercialization
committee (“JCC”).

(a)Joint Development Committee.  

(i)The JDC shall oversee Development of the Licensed Product in the Field in the
Territory and any joint Development activities undertaken by the Parties.  As
soon as practicable following the Effective Date (but in no event more than
thirty (30) days following the Effective Date), each Party shall designate its
initial representatives on the JDC.  Acorda shall appoint a person from among
its representatives on the JDC to serve as the chairperson of the JDC.  The
chairperson shall coordinate administrative activities of the JDC, but shall not
have any greater authority than any other representative on the JDC.  Each Party
shall be free to change its representatives on notice to the other or to send a
substitute representative to any JDC meeting; provided, however, that each Party
shall ensure that at all times during the existence of the JDC, its
representatives on the JDC are appropriate in terms of expertise and seniority
(including at least one member of senior management) for the then-current stage
of Development of the Licensed Product in the Field in the Territory and have
the authority to bind such Party with respect to matters within the purview of
the JDC.

(ii)Responsibilities.  The JDC shall have responsibility for (A) setting overall
strategic objectives and plans related to the Development of the Licensed
Product in the

- 24 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Field in the Territory; (B) reviewing and approving, as applicable, the
Development Plan, and any amendments or revisions thereto, including any joint
Development activity and all Licensee Development reports provided in accordance
with Section 5.3 for the Licensed Product in the Field for the Territory; (C)
monitoring each Party’s performance against the then-current Development Plan;
(D) reviewing, commenting on and approving, as necessary, any Clinical Trial
Summary or Clinical Trial protocol submitted by a Party to the JDC in accordance
with Section 5.7; (E) reviewing and approving the Pharmacovigilance Agreement in
accordance with Section 6.2; (F) reviewing and approving Licensee’s regulatory
strategies for the Licensed Product in the Field for the Territory; (G)
reviewing Development activities for Licensed Product for the Territory that may
impact Development of the Licensed Product by Acorda for the Acorda Territory;
(H) reviewing Development activities for the Licensed Product for the Acorda
Territory that Acorda submits to the JDC in accordance with its reporting
obligations under Section 5.3(b); and (I) facilitating the exchange of
information between the Parties under this Agreement regarding the strategy for
implementing the Development activities, including sharing Development data
created pursuant to this Agreement and establishing procedures for the efficient
sharing of information and materials necessary for the Parties’ Development of
the Licensed Product for the Field in the Territory; and (J) such other
responsibilities as may be assigned to the JDC pursuant to this Agreement or as
may be mutually agreed upon by the Parties from time to time.

(b)Joint Commercialization Committee.

(i)The JCC shall oversee Commercialization of the Licensed Product in the Field
in the Territory.  As soon as practicable following the Effective Date (but in
no event more than thirty (30) days following the Effective Date), each Party
shall designate its initial representatives on the JCC.  Licensee shall appoint
a person from among its representatives to serve as the chairperson of the
JCC.  The chairperson shall coordinate administrative activities of the JCC, but
shall not have any greater authority than any other representative on the
JCC.  Each Party shall be free to change its representatives on notice to the
other or to send a substitute representative to any JCC meeting; provided,
however, that each Party shall ensure that at all times during the existence of
the JCC, its representatives on the JCC are appropriate in terms of expertise
and seniority (including at least one member of senior management) for the
then-current stage of Commercialization of Licensed Product in the Field in the
Territory and have the authority to bind such Party with respect to matters
within the purview of the JCC.

(ii)Responsibilities.  The JCC shall have responsibility for (A) setting overall
strategic objectives and plans related to Commercialization of Licensed Product
in the Field in the Territory; (B) reviewing, commenting on and approving the
Commercialization Plan; (C) reviewing, commenting on or approving, as necessary,
any Promotional Materials and/or Educational Materials and Activities submitted
by a Party to the JCC in accordance with Section 5.8; (D) monitoring Licensee’s
performance against the then-current Commercialization Plan; (E) reviewing
Commercialization issues for Licensed Product in the Field in the Territory that
will have an impact on Commercialization of Licensed Product in the Acorda
Territory; (F) reviewing Commercialization activities for the Licensed Product
in the Acorda Territory that Acorda submits to the JCC in accordance with its
reporting obligations under Section 7.3(b); (G) providing a forum for the
Parties to discuss the Commercialization of the Licensed Product in the Field in
the Territory in the broader context of the Global Branding Strategy; and (H)
such other

- 25 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

responsibilities as may be assigned to the JCC pursuant to this Agreement or as
may be mutually agreed upon by the Parties from time to time.  Notwithstanding
anything to the contrary in this Agreement, Licensee, its Affiliates and its
Third Party Distributors, as applicable, shall determine the price at which
Licensee, its Affiliates and its Third Party Distributors offer for sale and
sell the Licensed Product in the Field in the Territory and Acorda, its
Affiliates, licensees and distributors, as applicable shall determine the price
at which Acorda, its Affiliates, licensees and distributors offer for sale and
sell Licensed Product in the Acorda Territory or outside the Field (to the
extent it is reasonably possible to obtain a separate price for that Indication
outside the Field in the Territory).

3.3Committee Membership.

(a)General.  Acorda and Licensee shall each designate three (3) representatives
to serve on each of the JSC, JDC and JCC by written notice to the other
Party.  Either Party may designate a substitute for any of its representatives
who is unable to be present at a meeting.  From time to time each Party may
replace its representatives by written notice to the other Party specifying the
prior representative(s) and their replacement(s).  Each Party shall ensure that
at all times during the existence of the JSC, JDC and JCC, its representatives
on such committee are appropriate in terms of expertise and seniority (including
at least one member of senior management) for the then-current stage of
Development and Commercialization of the Licensed Product in the Field in the
Territory and have the authority to bind such Party with respect to matters
within the purview of the JSC, JDC or JCC, as applicable.  Each Party’s
representatives and any substitute for a representative shall be bound by the
obligations of confidentiality set forth in Article 10.  

(b)Appointment is a Right.  The appointment of members of the JSC, JDC, JCC and
any other subcommittee of the JSC is a right of each Party and not an obligation
and shall not be a “deliverable” as referenced in any existing authoritative
accounting literature.  Each Party shall be free to determine not to appoint
members to the JSC, JDC, JCC or any other subcommittee of the JSC.

(c)Consequence of Non-Appointment.  If a Party does not appoint members of the
JSC, JDC, JCC or any other subcommittee of the JSC, it shall not be a breach of
this Agreement, nor shall any consideration be required to be returned, and
unless and until such members are appointed, all decisions and obligations
within the purview of such committee shall henceforth be handled directly
between the Parties; provided, that, in the event of any disputes between the
Parties, the dispute resolution procedures set forth in Sections 3.5(b), (c) and
(d) shall continue to apply (substituting in the provisions of Sections 3.5(b),
(c) and (d) references to “the Parties” instead of “the JSC” or “the Joint
Steering Committee”).

3.4Committee Meetings.  The JSC, JDC and JCC shall each hold at least one (1)
meeting per Calendar Quarter at such times during such Calendar Quarter as the
chairperson elects to do so.  Meetings of the JSC, JDC and JCC, respectively,
shall be effective only if at least one (1) representative of each Party is
present or participating.  The JSC, JDC and JCC may meet either (i) in person at
either Party’s facilities or at such locations as the Parties may otherwise
agree or (ii) by audio or video teleconference; provided, that no less than one
(1) meeting of the JSC, JDC or JCC, as applicable, during each Calendar Year
shall be conducted in

- 26 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

person.  Other representatives of each Party involved with the Licensed Product
may attend meetings as non-voting participants, subject to the confidentiality
provisions set forth in Article 10.  Additional meetings of the JSC, JDC or JCC
may also be held with the consent of each Party, or as required under this
Agreement, and neither Party shall unreasonably withhold its consent to hold
such additional meetings.  Each Party shall be responsible for all of its own
expenses incurred in connection with participating in the JSC, JDC and JCC
meetings.

3.5Decisions.  

(a)Initial Dispute Resolution Procedures.  Subject to the provisions of this
Section 3.5, actions to be taken by the JSC, JDC and JCC shall be taken only
following a unanimous vote, with each Party having one (1) vote.  If the JDC or
JCC fails to reach unanimous agreement on a matter before it for decision for a
period in excess of thirty (30) days, the matter shall be referred to the JSC.  

(b)Referral to Executive Officers.  If the JSC fails to reach unanimous
agreement on a matter before it for decision for a period in excess of thirty
(30) days, the matter shall be referred to the Chief Executive Officer of each
Party, or a designee of the Chief Executive Officer with decision-making
authority (the Chief Executive Officer or such designee, the “Executive
Officer”) for resolution.  In the event that the Executive Officers are unable
to resolve such dispute within ten (10) days of such dispute being referred to
the Executive Officers, then the provisions of Section 3.5(c) shall apply.

(c)Subsequent Dispute Resolution Procedures.  To the extent a dispute of the JSC
has not been resolved pursuant to Section 3.5(a) or 3.5(b), the following shall
apply:

(i)Subject to Section 3.5(c)(iii), the Licensee Executive Officer shall have the
final decision-making authority with respect to any dispute involving the
Development or Commercialization of the Licensed Product in the Field in the
Territory; provided, that if Acorda reasonably believes that an activity
approved by the Licensee Executive Officer (A) will materially adversely affect
the Development or Commercialization of the Licensed Product in the Acorda
Territory or outside the Field; or (B) will result in a material safety concern,
the dispute shall be resolved by an independent three-member expert panel (an
“Expert Panel”).

(ii)Subject to Section 3.5(c)(iii) and the terms of the Supply Agreement, the
Acorda Executive Officer shall have the final decision-making authority with
respect to any dispute involving the Development or Commercialization of the
Licensed Product in the Acorda Territory or the Manufacture of Licensed Product;
provided, that if Licensee reasonably believes that an activity approved by the
Acorda Executive Officer (A) will result in a material safety concern, (B) will
result in a change in the Manufacturing process for the Licensed Product
supplied for the Territory in the Field, or (C) will materially adversely affect
the Commercialization or Development of the Licensed Product in or for the
Territory, the dispute shall be resolved by an Expert Panel.

(iii)  In the event a dispute is submitted to the Expert Panel, each Party shall
have the right to select one member of the Expert Panel, with the third member
of the Expert Panel jointly selected by the two members selected by the
Parties.  Each Party shall

- 27 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

provide the other within ten (10) days the name of the member it has selected
and, within five (5) days of the members’ selection, the members will jointly
select the third member of the Expert Panel and notify the Parties.  All members
of the Expert Panel must be free of any conflicts of interest with respect to
either or both Parties and their Affiliates and shall have expertise in the
matters concerning the unresolved dispute.  In order to align the expertise of
the members of the Expert Panels with the subject matter of the respective
issues, unless the Parties otherwise agree, a new Expert Panel shall be set up
for each dispute.  However, each Party shall be entitled to decide whether to
designate the same or a different member for each Expert Panel.    

(A)Each Party shall within fifteen (15) days following the designation of all of
the members of the Expert Panel present to the Expert Panel a written summary of
its position with respect to the issue (including factual and documentary
evidence with respect to the issue).  The Expert Panel will establish
appropriate rules for such proceeding.  The Expert Panel shall, within fifteen
(15) days of the Parties’ submission of written summaries, hold a hearing to
review the matter, at which time they will consider the summaries and other
evidence submitted by each Party as well as reasonable presentations that each
Party may present.  

(B)The Expert Panel shall not be permitted to take into account prioritization
and resource allocation factors within either Party’s portfolio of products or
any matters not raised in the Parties’ written summaries submitted pursuant to
Section 3.5(c)(iii)(A). The Expert Panel in resolving disputes shall take into
account, giving appropriate weighting depending on the issue raised, the
relative merits of the Parties’ positions, the actual and potential commercial
market for the Licensed Product in each Party’s territory (including any
potential effect a Party’s actions in its territory may have on the Exploitation
of the Licensed Product in the other Party’s territory) and public health and
safety, provided, that in all cases the Expert Panel’s decision shall be subject
to the relevant provisions of this Agreement and applicable Law.

(C)The issue shall be determined by majority vote of the Expert
Panel.  Decisions of the Expert Panel under this Section 3.5 shall be binding.  

(D)All proceedings and determinations pursuant to this Section 3.5 and
information disclosed in connection therewith, whether or not written, shall
remain the Confidential Information of both Parties and shall not be used by
either Party for any purpose other than the proceedings set forth in this
Section 3.5.

(E)The fees for engaging the Expert Panel shall be shared equally by the
Parties.  Each Party shall otherwise bear its own costs.    

(iv)Notwithstanding the foregoing provisions of this Section 3.5(c):

(A)neither Party shall exercise its right to finally resolve a dispute pursuant
to the foregoing clause (i) or (ii), as applicable, and no Expert Panel shall
exercise its right to finally resolve a dispute pursuant to the foregoing clause
(iii), in a manner that:  (1) excuses such Party from any of its obligations
specifically enumerated under this Agreement, (2) negates any consent rights or
other rights specifically allocated to the other Party

- 28 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

under this Agreement; (3) would cause Acorda to breach an Acorda Third Party
Agreement or to require any Third Party to take any actions not required to be
performed by such Third Party under any Acorda Third Party Agreement; (4)
increases the Development Plan costs for the other Party for a given Calendar
Year by more than [*****] above the then current Development Budget for the
Calendar Year; or (5) would require either Party (or require Acorda to require a
Third Party) to perform any act that it (or such Third Party) reasonably
believes to be inconsistent with any Law or any approval, order, policy or
guidelines of a Regulatory Authority; provided, that, if such decision would
require Acorda, in order to comply with such decisions, to compel the Third
Party counterparty to an Acorda Third Party Agreement to perform any act or to
refrain from performing any act, Licensee acknowledges and agrees that Acorda
shall only be obligated to use Commercially Reasonable Efforts to compel such
activity or to refrain from performing such activity.  In addition, the deciding
Party in resolving a dispute pursuant to the foregoing clause (i) or (ii) as
applicable, shall act in good faith; and

(B)resolution of any disputes shall be subject to Elan’s rights under Section
10.3 of the Elan License Agreement and any time-frames set forth in this Section
3.5(c) shall, to the extent necessary to comply with such rights, be modified to
accommodate the time-frames for dispute resolution under the Elan License
Agreement.

(d)No Limitation on Remedies.  Nothing in this Section 3.5 shall affect the
right of a Party to exercise its rights or remedies for a breach of this
Agreement by the other Party.

3.6Authority.  The JSC and any subcommittee (including the JDC and JCC) shall
have only the powers assigned expressly to it in this Article 3 and elsewhere in
this Agreement, and shall not have any power to amend, modify or waive
compliance with this Agreement.  In furtherance thereof, each Party shall retain
the rights, powers and discretion granted to it under this Agreement and no such
rights, powers or discretion shall be delegated or vested in the JSC or any
subcommittee unless such delegation or vesting of rights is expressly provided
for in this Agreement or the Parties expressly so agree in writing.  Without
limiting the generality of the foregoing, neither the JSC nor any subcommittee
shall have any decision-making authority with respect to any matters related to
the (i) Manufacture and supply of the Licensed Product for Development or
Commercialization in the Field for the Territory (which shall be governed by the
Supply Agreement) or (ii) the Development or Commercialization of the Licensed
Product outside the Field or outside of the Territory.  

4.

SHARING OF INFORMATION

4.1Initial Information Transfer.  

(a)Initial Information Transfer to Licensee.  Within a reasonable period of time
after the Effective Date (but in no event later than thirty (30) Business Days
after the Effective Date), (i) Acorda shall make available to Licensee, in a
mutually-agreed upon format, (A) material data included in the Acorda Know-How
and (B) other information regarding the Acorda IP that is necessary for
Development and Commercialization of the Licensed Product in the Field in the
Territory, and (ii) from the Effective Date through the first anniversary
thereof, not to exceed a total of [*****] Person Days unless otherwise mutually
agreed upon by the

- 29 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Parties, upon Licensee’s request reasonably in advance, Acorda shall make its
relevant scientific and technical personnel available to Licensee at Acorda’s
offices, at reasonable times during Acorda’s normal business hours, to answer
any questions or provide instruction as reasonably requested by Licensee
concerning the information delivered pursuant to this Section 4.1(a).  For the
avoidance of doubt, Acorda shall transfer to Licensee Manufacturing information
and confidential information belonging to or controlled by Elan and its
Affiliates, in each case whether or not included in the Acorda IP, only to the
extent permitted by Elan and subject to the terms of the Elan License Agreement,
the Elan Supply Agreement and the Elan Consent. SUBJECT TO THE REPRESENTATIONS
AND WARRANTIES OF ACORDA IN THIS AGREEMENT, ALL ACORDA IP OR OTHER INFORMATION
TRANSFERRED PURSUANT TO THIS SECTION 4.1(a) shall be provided on an “as is”
basis and Acorda disclaims all implied warranties regarding SUCH Acorda ip OR
OTHER INFORMATION, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.  

(b)Right of Reference or Use.  Acorda hereby grants to Licensee solely for the
purposes set forth in this Agreement a Right of Reference or Use to any and all
Regulatory Documentation Controlled by Acorda prior to the Effective Date,
including such Regulatory Documentation generated from any Clinical Trial
commenced by Acorda prior to the Effective Date, and agrees to sign, and cause
its Affiliates to sign, any instruments reasonably requested by Licensee in
order to effect such grant.  Notwithstanding the foregoing, nothing in this
Section 4.1 is intended to imply the existence of any particular data,
information, DMF or other Regulatory Documentation.  Licensee shall not, and
shall ensure that its Affiliates do not, exercise such Right of Reference or Use
for the purpose of making or having made the Compound or the Licensed Product.  

(c)Other Assistance.  Except as expressly provided in this Section 4.1 or
Sections 5.4(b) or 5.5(c), Acorda shall not have any obligation to (i) grant
Licensee any right of Reference or Use to any data generated by or on behalf of
Acorda or (ii) transfer technology or provide data, information or other
assistance to Licensee.  Except as expressly set forth in this Section 4.1 or
Sections 5.4(b) or 5.5(c), neither Party shall have any right under this
Agreement to use for purposes of seeking Regulatory Approval any data generated
in Clinical Trials conducted or funded by the other Party and commenced after
the Effective Date.

5.

DEVELOPMENT

5.1 Overview.  From and after the Effective Date, (a) Licensee will, subject to
the terms of this Agreement, be responsible for Development of the Licensed
Product in the Field for the Territory, and (b) Acorda will remain responsible
for Development of the Licensed Product in the Field in the Acorda Territory,
the Manufacture of the Licensed Product worldwide, and the worldwide Development
and Commercialization of the Licensed Product outside the Field.  While the
Parties may choose, at their sole discretion, to work together on particular
projects (including in accordance with Section 5.4(b)(ii)(A)), except as
otherwise provided in this Agreement, the Parties will operate independently in
their activities for their respective Development of the Licensed Product, but
will provide access to certain information to the JSC (or any subcommittee
thereof) and to each other as expressly described in this Agreement.  The

- 30 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Specifications shall only be changed in accordance with the Elan License
Agreement, the Elan Supply Agreement and the Supply Agreement.

5.2Development Plan.  Subject to Elan’s review and consultation rights under
Sections 3.1, 10.1 and 10.2 of the Elan License Agreement with respect to
Development plans for Licensed Product:

(a)Initial Development Plan. Licensee shall develop, and submit to the JDC for
approval, no later than [*****] after the Effective Date, the initial
Development Plan for the Licensed Product for [*****], including all plans for
obtaining and maintaining Regulatory Approvals in the Field in [*****].  As soon
as reasonably practicable after such initial Development Plan’s development and
submission, Licensee shall expand such Development Plan for the remainder of the
Territory and submit such expanded Development Plan to the JDC for
approval.  The JDC shall promptly review the initial Development Plan, and any
subsequent additions or amendments to the Development Plan, after submission of
such plan.

(b)Content of Development Plan.  The Development Plan shall set forth, among
other things, the following:

(i)any preclinical studies, toxicology studies, pharmaco-economic studies,
process development studies and other clinical studies, whether pre- or
post-approval and whether sponsored or merely supported by the Party, in each
case, together with all protocols, endpoints and investigators conducting such
studies, with respect to the Product in the Field in the Territory;

(ii)all regulatory plans and other elements of obtaining and maintaining
Regulatory Approvals in the Field in each country in the Territory, consistent
with the use of Commercially Reasonable Efforts;

(iii)a detailed annual budget for all Development Costs for the activities in
the applicable Development Plan (the “Development Budget”);

(iv)the allocation of the Development activities to be conducted by each Party,
and as applicable, Elan, and the timeline for completing such Development
activities; and

(v)the plans and timeline for preparing the necessary Regulatory Documentation
and for obtaining Regulatory Approval in the Field in the Territory.

(c)Each Party shall use Commercially Reasonable Efforts to conduct the
activities allocated to such Party for the Development of Licensed Product for
use in the Field in the Territory and any joint Development activities
undertaken by the Parties, if any, pursuant to a comprehensive Development plan
(the “Development Plan”).  

5.3Reports.

(a)Of Licensee.  In addition to information and reports required elsewhere in
this Agreement (including Article 3 and Section 7.3), Licensee shall provide
Acorda and the JDC

- 31 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

with a written quarterly report summarizing in reasonable detail, on a
country-by-country basis, Licensee’s and its Affiliates’ activities and progress
related to the Development of the Licensed Product in the Field for the
Territory, including conduct of non-clinical activities and Clinical Trials,
information regarding the status of Regulatory Approvals, the status of
Commercialization activities and any future planned activities.  If an Acorda
Third Party Agreement requires that Acorda disclose information in Licensee’s
Development reports submitted hereunder, Acorda may make such disclosure to the
Third Party counterparties to the Acorda Third Party Agreements; provided, that
any such disclosed information shall be deemed “confidential information” of
Acorda or the equivalent thereof under each relevant Acorda Third Party
Agreement; provided, further, that if an Acorda Third Party Agreement places no
confidentiality obligations on the Third Party counterparty, then any disclosure
of information under this Section 5.3(a) shall only be made subject to
confidentiality obligations no less onerous than the provisions herein.  Acorda
shall have the opportunity to reasonably seek further explanation or
clarification of matters covered in such reports and to provide observations and
suggestions to Licensee regarding the subject matter thereof, and Licensee shall
provide such explanation or clarification and shall consider such observations
and suggestions in good faith.  Furthermore, if after receiving such a report
Acorda wishes to meet with Licensee to discuss such report, Licensee shall meet
with Acorda at a site reasonably requested by Acorda within thirty (30) days
after Acorda requests such meeting.

(b)Of Acorda.  Acorda shall: (i) provide Licensee and the JDC with a written
quarterly report summarizing in reasonable detail the major activities performed
by Acorda under the Development Plan during the prior Calendar Quarter, as well
as the results and status of such activities; (ii) disclose to Licensee and the
JDC a high-level summary of Acorda’s plans for the Development of the Licensed
Product in the Acorda Territory; and (iii) disclose to Licensee and the JDC
information regarding any matter that either (A) could reasonably be expected to
potentially have an adverse regulatory or safety impact on Licensee’s
Development or Commercialization of the Licensed Product in the Field in the
Territory or (B) Licensee must or reasonably should disclose to a Regulatory
Authority or safety authority.

5.4Updating and Amending Development Plan and Development Budget; Additional
Development Activities.

(a) Development Plan Reviews and Updates. On or before January 1st of each
Calendar Year during the Term (except as set forth in Section 5.2(a)), the JDC
shall review, update and approve the Development Plan (including the Development
Budget contained therein) which shall cover the Development activities to be
conducted with respect to the Development of Licensed Product for use in the
Field in the Territory during the upcoming Calendar Year, and the JDC shall, on
at least a quarterly basis, review and update, as appropriate, the then-current
Development Plan (including the Development Budget) to reflect any changes,
reprioritizations of, or additions to the Development Plan.

(b)Amendments to Development Plan; New Development Collaboration Proposals.

(i)Amendments to Development Plan.  From time to time during the Term, either
Party may submit to the JDC any proposed amendment of the Development Plan to

- 32 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

amend the then-currently approved Development activities (such proposed
amendment, a “Proposed Development Plan Amendment”) for the JDC’s review and
approval.  Any proposed amendment to the Development Plan shall contain, at a
minimum, information supporting the rationale for the Proposed Development Plan
Amendment related to the Licensed Product from a scientific, regulatory and
commercial standpoint, as well as an estimated developmental critical path, and
an estimate of the cost of such Development.  The JDC shall consider any
submitted Proposed Development Plan Amendment during its next scheduled
meeting.  Once approved by the JDC (or otherwise resolved pursuant to Section
3.5), each amended Development Plan (including the Development Budget contained
therein) shall become effective and supersede the previous Development Plan and
Development Budget as of the date of such approval or at such other time as
decided by the JDC.

(ii)New Development Collaboration Proposals.  If either Party proposes to
conduct new Development activities in connection with the Development of a
Licensed Product not included in the then approved Development Plan, including
any proposal to collaborate to develop new Indication(s), dosage amount(s),
dosage form(s) or route(s) of administration with respect to the Licensed
Product for use in the Field whether in the Territory or the Acorda Territory
(such proposal, a “Development Collaboration Proposal”), such Party shall submit
the Development Collaboration Proposal to the JDC for its approval.  Every
Development Collaboration Proposal shall include a proposal to collaborate with
the other Party for such Development activities so that, subject to the terms of
this Agreement, with respect to the Development activities underlying the
Development Collaboration Proposal, Licensee shall be able to Develop the
Licensed Product for Commercialization in the Field in the Territory and Acorda
shall be able to Develop the Licensed Product for Commercialization in the Field
in the Acorda Territory.  Any Development Collaboration Proposal approved by the
JDC that relates to the Development of the Licensed Product in the Territory
shall constitute an amendment to the Development Plan hereunder.

(A)In the event the JDC approves a Development Collaboration Proposal and the
Parties agree to collaborate to conduct the Development activities underlying
the Development Collaboration Proposal with respect to the Licensed Product,
each Party shall use Commercially Reasonable Efforts to perform the activities
allocated to it under the approved Development Collaboration Proposal, and the
Parties shall share in the payment of Development Costs incurred in connection
with such activities in accordance with Section 5.5(c)(i).  

(B)In the event the JDC approves a Development Collaboration Proposal submitted
by a Party pursuant to Section 5.4(b)(ii) (or such Development Collaboration
Proposal has otherwise been approved in accordance with Section 3.5(c)) and the
other Party declines to participate in and share the funding of such
activity  (the “Buy-In Party”), the submitting Party may proceed with the
activities described in such Development Collaboration Proposal at its sole
expense.  Once during each Calendar Quarter following the commencement of, and
until the completion of, the activities described in the Development
Collaboration Proposal, the Buy-In Party may request that the Party conducting
such Development activity provide a summary of the current status of such
Development activity, the Development Costs incurred to date, any significant
milestones achieved and any topline initial results of such Development
activity.

- 33 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(C)The Buy-In Party may obtain access to and use of the clinical data generated
pursuant to the relevant Development activities in accordance with the procedure
described in this paragraph.  Subject to Section 5.4(ii)(D), at any time
following the commencement of the activities described in the Development
Collaboration Proposal, the Buy-In Party shall provide the other Party with
written notice of its election to buy-in to such Development, and promptly
thereafter the other Party shall provide the Buy-In Party with an invoice for
[*****] of the applicable percentage allocated to the Buy-In Party in Section
5.5(c)(i) of the Development Costs incurred by a Party in the generation of such
clinical data as of the date of the Buy-In Party’s written request (the “Buy-in
Amount”), which invoice the Buy-In Party shall pay within thirty (30) days after
receipt.  Each Party shall thereafter share, in accordance with the allocation
of costs set forth in Section 5.5(c)(i), in the Development Costs incurred after
the date of the Buy-In Party’s written request in connection with such
Development activities under such Development Collaboration Proposal.  For the
avoidance of doubt, if Acorda is the submitting Party under this Section
5.4(b)(ii)(C), Acorda shall have the ability to conduct the Development
activities underlying the Development Collaboration Proposal in the Territory or
in the Acorda Territory; provided, however, subject to Acorda’s retained rights
set forth in Section 2.5(a), nothing in this Section 5.4(b) shall give Acorda
any further right to Exploit (including the right to Commercialize) the Licensed
Product in the Field in the Territory.

(D)If (1) Acorda submits a Development Collaboration Proposal to the JDC or
Development activities for an Indication other than MS, a form of administration
other than oral administration, or other Development of the Licensed Product,
and (2) Licensee does not (y) participate in such activity and pay its share of
the Development Costs for such activity in accordance with Section 5.4(b)(ii)(A)
or (z) prior to completion of such activity, exercise its buy-in right under
Section 5.4(b)(ii)(C), then (I) Acorda shall provide Licensee notice when it
completes such Development activity and shall deliver to Licensee a topline
summary of the final results of such Development activity within thirty (30)
days of such completion (or such longer period of time as may be reasonably
necessary to prepare such summary) and (II) Licensee may exercise its buy-in
right under Section 5.4(b)(ii)(C) within sixty (60) days after Acorda completes
such Development activity (extended, as necessary, to reflect any extension
pursuant to clause (I)); provided, that, if Licensee does not exercise its
buy-in rights as set forth in this Section 5.4(b)(ii)(D), then, subject to
Sections 1.64(a) and (b), Licensee will be deemed to have forfeited its rights
to Develop and Commercialize the Licensed Product for such Indication, form of
administration or other Development and such rights shall revert to Acorda and
be excluded from the Field.

5.5Development Costs.

(a)Territory Exclusive Development Activities. Except as provided in Section
5.5(c) and for Development activities conducted by a Party at its own expense
pursuant to Section 5.4(b)(ii)(B), Licensee shall be responsible for [*****] of
all Development Costs (whether incurred by Licensee or Acorda (if the activities
and their cost are agreed to in advance in writing by Licensee) or their
respective Affiliates or Elan) set forth in the applicable Development Budget
with respect to any Development activities that are conducted for the primary
purpose of obtaining or maintaining Regulatory Approval for the Licensed Product
in the Field in any country or other regulatory jurisdiction in the
Territory.  Licensee shall disclose

- 34 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

to Acorda a summary of efficacy results and detailed safety information
Controlled by Licensee and generated in the course of such Development
activities within sixty (60) days after the completion of such activities.

(b)Acorda Territory Exclusive Development Activities.  Except as provided in
Section 5.5(c) and for Development activities conducted by a Party at its own
expense pursuant to Section 5.4(b)(ii)(B), Acorda shall be responsible for
[*****] of all Development Costs (whether incurred by Licensee (if the
activities and their costs are agreed to in advance in writing by Acorda) or
Acorda or their respective Affiliates or Elan) set forth in the applicable
Development Budget with respect to any Development activities that are conducted
for the primary purpose of obtaining or maintaining Regulatory Approval for the
Licensed Product in the Field in any country or other regulatory jurisdiction in
the Acorda Territory or outside the Field.  Acorda shall disclose to Licensee a
summary of efficacy results and detailed safety information Controlled by
Licensee and generated in the course of such Development activities within sixty
(60) days after the completion of such activities.

(c)Joint Development Activities.  Except for Development activities conducted by
a Party at its own expense pursuant to Section 5.4(b)(ii)(B), with respect to
any Development activities conducted for the primary purpose of obtaining or
maintaining Regulatory Approval for the Licensed Product (i) both in and outside
the Field and/or (ii) both in the Field in the Territory and in the Acorda
Territory (including Development activities with respect to which a Party has
paid the Buy-in Amount in accordance with Section 5.4(b)(ii)(C)) pursuant to the
Development Plan and, to the extent not included in the Development Plan, any
Development Collaboration Proposal:

(i)subject to Section 5.6, Licensee shall pay [*****] and Acorda shall pay
[*****] of all Development Costs (whether incurred by Licensee or Acorda or
their respective Affiliates),

(ii)each Party shall disclose to the other Party all clinical data and related
Regulatory Documentation Controlled by such Party and generated in the course of
such Development activities within sixty (60) days after the completion of such
activities,

(iii)each Party shall have the right to use all clinical data and related
Regulatory Documentation Controlled by either Party and generated in the course
of such Development activities in order to Develop, obtain Regulatory Approval
for and Commercialize the Licensed Product in the Field in such Party’s
territory, in accordance with the terms of this Agreement, and

(iv)each Party hereby grants to the other Party a Right of Reference or Use to
any and all such Regulatory Documentation, and agrees to sign, and cause its
Affiliates to sign, any instruments reasonably requested by such other Party in
order to effect such grant.

5.6Development Costs Budget and Timeline Overruns.  

(a)Budget Overruns.  With respect to any Development Costs which, pursuant to
this Agreement and/or a Development Plan or an approved Development
Collaboration Proposal, are meant to be allocated between the Parties (rather
than [*****]), each

- 35 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Party shall promptly inform the other Party upon determining that it is likely
to exceed the budget amounts set forth in the annual Development Budget for the
activities such Party is responsible for under the Development Plan.  To the
extent that a Party (or its Affiliates) incurs Development Costs for the
activities such Party is responsible for under the Development Plan for a
particular Calendar Year which on an aggregate basis for that year exceed the
Development Costs allocated for such activity in the Development Budget by
[*****] or less (a “De Minimis Overage Amount”), then such De Minimis Overage
Amount shall automatically be included in the Development Budget for such
year.  However, to the extent that a Party (or its Affiliates) incurs
Development Costs for the activities such Party is responsible for under the
Development Plan for a particular Calendar Year which on an aggregate basis for
that year exceed the Development Costs allocated for such activity in the
Development Budget by more than [*****] (such excess over [*****], the “Excess
Overage Amount”), the Party that has so exceeded its budget shall provide to the
JDC a full explanation for so exceeding its budget and such Excess Overage
Amount shall only be included in the Development Budget to the extent that the
JDC agrees to allow some or all of the Excess Overage Amount to be included in
the Development Budget as it considers equitable under the circumstances.  By
way of example, if a Party incurs Development Costs which are in excess of the
Development Budget by [*****], then the first [*****] thereof will automatically
be included in the applicable budget as a De Minimis Overage Amount and the
remaining [*****] will constitute an Excess Overage Amount and shall only be
included in the applicable budget to the extent agreed to by the JDC as set
forth in this Section 5.6.  To the extent that the JDC does not agree to treat
the Excess Overage Amount as Development Costs, the Party that has exceeded its
budget shall be solely responsible for the Excess Overage Amount.

(b)Timeline Overruns.  Each Party shall promptly inform the other Party upon
determining that it is likely to miss a Development date set forth in the
Development Plan.  To the extent that a Party (or its Affiliates) misses such a
date by two (2) weeks or more, the Party that has experienced such Development
timeline failure shall provide to the JDC a full explanation for such
Development timeline failure.  Such notification shall not serve to excuse a
Party from its diligence or other obligations under this Agreement.  

(c)Reconciliation.  Within fifteen (15) days following the end of each Calendar
Quarter beginning with the Effective Date, each Party shall prepare and deliver
to the other Party a quarterly report detailing its Development Costs incurred
during such period, with Licensee reporting on all such Development Costs
incurred with respect to the Territory or Development Collaboration Proposals,
and Acorda reporting on all such Development Costs incurred with respect to
Development Collaboration Proposals.  Each Party shall submit any additional
information reasonably requested by the other Party related to the Development
Costs included in its report within three (3) Business Days of its receipt of
such request.  Within ten (10) days after the receipt of the report delivered by
Licensee pursuant to this Section 5.6(c), Acorda shall prepare and deliver to
Licensee a composite report that (i) summarizes the Development Costs incurred
by each Party for such Calendar Quarter, (ii) applies the percentage of such
costs for which each Party is responsible for the total Development Costs
attributable to the Development activities for such Calendar Quarter pursuant to
Section 5.5, and (iii) computes the amount due to Acorda or Licensee, as
applicable, for such Calendar Quarter in order for the Parties to share the
total Development Costs for such quarter based on the Development Plan and the
principles set forth in Section 5.5 (each, a “Reconciliation Payment”).  The
Party to whom a

- 36 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Reconciliation Payment is due shall issue an invoice to the other Party for the
Reconciliation Payment, and such other Party shall pay the Reconciliation
Payment within thirty (30) days after its receipt of the invoice.  Each Party
shall have the right to audit the records of the other Party with respect to any
purported Development Costs included in such reports, in accordance with Section
8.10.

5.7Review of Clinical Trial Summaries.  Subject to Elan’s review and
consultation rights, and the time-frames given to Elan for such review, under
Sections 3.1, 10.1 and 10.2 of the Elan License Agreement with respect to
Clinical Trials for Licensed Product:

(a)At least sixty (60) days prior to the first submission of any Clinical Trial
protocol, and each amendment thereto, with respect to the Compound or the
Licensed Product to any institutional review board (or similar body), by
Licensee or its Affiliates or through Funded Development (unless such protocol
and/or amendment has been prepared by or on behalf of Acorda), Licensee shall
submit the proposed protocol for such proposed Clinical Trial and a written
summary, in a form mutually agreed by the Parties, of such Clinical Trial (each
a “Clinical Trial Summary”) to the JDC for review.  The JDC shall have thirty
(30) days after its receipt of such Clinical Trial Summary or proposed Clinical
Trial protocol to provide comments to Licensee.  Licensee shall consider in good
faith all comments provided by the JDC with respect to the Clinical Trial
Summary and/or proposed Clinical Trial protocol, but, except as provided in
Section 5.7(b), shall have no obligation to incorporate such comments into its
plans for the Development of the Licensed Product or any proposed Clinical Trial
protocol or into its plans for the Commercialization of the Licensed Product.

(b)If the JDC or Acorda provides comments to either the Clinical Trial Summary
or the proposed Clinical Trial protocol indicating that the JDC or Acorda
believes that the conduct of a Clinical Trial is reasonably likely to result in
a material safety concern or materially adversely affect the Development or
Commercialization of the Licensed Product in the Acorda Territory, then the
Parties shall promptly commence good faith discussions (for a period not to
exceed fifteen (15) days) for the purpose of arriving at a mutually acceptable
resolution to the concerns raised by the JDC or Acorda.  If the Parties cannot
resolve such matter within such fifteen (15) day period, such matter shall be
referred to an Expert Panel in accordance with the procedure described in
Section 3.5(c)(i) for a determination as to whether the proposed Clinical Trial
is reasonably likely to result in a material safety concern or have such
material adverse affect on the Development or Commercialization of the Licensed
Product.  Licensee shall not commence any disputed Clinical Trial or other
Development activity related to the Licensed Product in the Field for the
Territory until such dispute is so resolved.

5.8Review of Promotional Material and Educational Materials and
Activities.  Subject to Elan’s review and consultation rights, if any, under the
Elan License Agreement (including Sections 2.10, 10.1 and 10.2) with respect to
Promotional Materials and Educational Materials and Activities for Licensed
Product, and the time-frames given to Elan for such review and consultations:

(a)Licensee shall wherever possible give due acknowledgement in all Promotional
Materials and Educational Materials and Activities regarding the Licensed
Product

- 37 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

that the Licensed Product is made under license from, or if applicable,
manufactured by, Elan; provided, that Elan shall have the right to review and
approve any such uses.  

(b)At least [*****] prior to the introduction to the market by Licensee or its
Affiliates or Third Party Distributors of any Promotional Materials or
Educational Materials and Activities with respect to the Compound or the
Licensed Product, Licensee shall submit such proposed Promotional Materials or
Educational Materials and Activities to the JCC for review.

(c)The JCC shall have [*****] after its receipt of such Promotional Material or
Educational Materials and Activities to provide comments to Licensee.  Licensee
shall consider in good faith all comments provided by the JCC with respect to
the proposed Promotional Material or Educational Materials and Activities, but,
except as provided in Section 5.8(e), shall have no obligation to incorporate
such comments into its plans the Commercialization of the Licensed Product or
any proposed Promotional Materials or Educational Materials and Activities.  To
the extent that any Promotional Materials or Educational Materials and
Activities state that the Licensed Product is under license from, or if
applicable, manufactured by, Elan, the prior approval of Elan shall be required
as to the format and content of such Promotional Material or Educational
Materials and Activities as it relates to a description of, or other reference
to, the application of Elan intellectual property.

(d)Notwithstanding anything to the contrary in this Section 5.8, the further
consent of the JCC and/or, to the extent its further approval is not required in
accordance with Elan License Agreement, Elan, as the case may be, shall not be
required for Promotional Materials and Educational Materials and Activities
where the format and content of such Promotional Materials and Educational
Materials and Activities is substantively materially similar as the materials
previously furnished to and approved by the JCC under this Agreement or Elan,
respectively.

(e)If the JCC or Acorda provides comments to the proposed Promotional Material
or Educational Materials and Activities indicating that the JCC or Acorda
believes that the proposed Promotional Material or Educational Materials and
Activities raises a material safety concern or will materially adversely affect
the Development or Commercialization of the Licensed Product in the Acorda
Territory, then the Parties shall promptly commence good faith discussions (for
a period not to exceed fifteen (15) days) for the purpose of arriving at a
mutually acceptable resolution to the concerns raised by the JCC or Acorda.  If
the Parties cannot resolve such matter within such fifteen (15) day period, such
matter shall be resolved in accordance with Section 3.5(c).  Licensee shall not
use any disputed Promotional Material(s) or Educational Materials and Activities
until such dispute is so resolved.

5.9Contracted Services.  

(a)If Licensee contracts with or funds research to be conducted by a Third Party
(including any physicians, contract research organizations, academic
institutions or other service providers) for the Development of Licensed Product
in the Territory, Licensee shall ensure in an agreement with such Third Party
that it owns (except that, with respect to academic or non-profit institutions
where such ownership is prohibited by such academic or non-profit institutions
policies with respect to inventions and intellectual property rights, Licensee
shall

- 38 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

ensure that it has the maximum rights to such inventions and intellectual
property rights, including at least an option to own) all data, Know-How and
Patent Rights generated in the course of such Development that are necessary for
the Development of Licensed Product or that otherwise relate to this Agreement,
and such data and Know-How shall be included within Licensee Know-How and such
IP shall be included within Licensee IP.    

(b)If either Party contracts with or funds research to be conducted by a Third
Party (including any physicians, contract research organizations, academic
institutions or other service providers) for the Development of Licensed Product
under Section 5.4(b)(ii)(A), such Party shall ensure in an agreement with such
Third Party that it owns (except that, with respect to academic or non-profit
institutions where such ownership is prohibited by such academic or non-profit
institutions policies with respect to inventions and intellectual property
rights, the applicable Party shall ensure that it has the maximum rights to such
inventions and intellectual property rights, including at least an option to
own) data, Know-How and Patent Rights generated in the course of such
Development that are necessary for the Development of Licensed Product or that
otherwise relate to this Agreement, and such data and  Know-How shall be
included within Joint Know-How and such IP shall be included within Joint IP.

6.

REGULATORY; MARKETING AND MEDICAL AFFAIRS

6.1Regulatory Filings and Regulatory Approvals.  

(a)General.  The JDC shall be responsible for formulating regulatory strategy
for obtaining and maintaining Regulatory Approvals for the sale of the Licensed
Product in the Field in the Territory.  Subject to Elan’s rights under  the Elan
License Agreement, if any (including under Sections 3.1, 6.2, 6.5, 6.6,
6.8  10.1 and 10.2) to review, access and use any Regulatory Documentation and
Regulatory Approvals and the time frames for providing Elan such review, access
and use, Licensee shall be solely responsible for (and shall use Commercially
Reasonable Efforts toward) the preparation and filing of all Regulatory
Documentation necessary or desirable for obtaining and maintaining such
Regulatory Approvals in all countries in the Territory, including in connection
with package inserts, labeling and packaging for the Licensed Product in the
Field in the Territory and shall own all such Regulatory Documentation subject
to the rights of Acorda or its Affiliates, Elan or its Affiliates, or any other
Third Party in any DMF, CMC section or Acorda Know-How included in such
Regulatory Documentation filed with a Regulatory Authority and Regulatory
Approvals resulting therefrom.  Licensee shall submit such Regulatory
Documentation to the applicable Regulatory Authorities in the
Territory.  Licensee shall keep Acorda informed on an ongoing basis of
Licensee’s strategy for seeking, and the results it obtains in seeking, such
Regulatory Approvals in the Territory, including the results of any material
discussion or other communication with relevant Regulatory Authorities regarding
such Regulatory Approvals.

(b)Manufacturing Related Sections.  Notwithstanding the provisions of Section
6.1(a), Acorda shall, itself or through its manufacturer of Licensed Product, be
solely responsible for preparing and submitting those portions of any Regulatory
Documentation related to the Manufacture of the Licensed Product for sale in the
Field in the Territory, including any DMFs and the CMC (or equivalent thereof)
section of any Regulatory Documentation.  At least sixty (60) days prior to any
submission of Regulatory Documentation,

- 39 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Acorda shall, to the extent permitted by the Elan License Agreement, deliver
such Regulatory Documentation, including all relevant underlying materials to
Licensee and Licensee shall have the right to review and comment on such
materials prior to submission.

(c)Cost of Regulatory Activities.  [*****] reasonable costs and expenses
incurred by either Party or their Affiliates or Elan or its Affiliates after the
Effective Date in connection with the preparation or maintenance of Regulatory
Documentation and Regulatory Approvals for sale of the Licensed Product in the
Field in the Territory shall be borne [*****].  Acorda shall invoice Licensee
for all amounts due to Acorda or its Affiliates for all such costs and expenses
and such invoice shall be payable by Licensee within thirty (30) days of
receipt.

(d)Reporting and Review.  

(i)Each Party shall keep the JDC reasonably and regularly informed in connection
with its Development of the Product in its respective Territory, which in the
case of Licensee shall include information regarding the preparation of all
Regulatory Documentation, receipt of Regulatory Approval, Regulatory Authority
review of Regulatory Documentation and Regulatory Approvals, annual reports,
annual re-assessments, and variations and labeling, in each case with respect to
the Licensed Product in the Field in the Territory, including by providing
prompt and full reports of such information at JDC meetings.  Licensee shall
provide the JDC, in a timely manner, with copies of all notices, questions,
requests for information in tangible form and other material correspondence with
any Regulatory Authority in the Territory with respect to the Licensed Product
in the Field in the Territory; provided, however that (x) Licensee shall provide
Acorda any comments from a Regulatory Authority relating to the CMC section as
soon as practicable, (y) Licensee shall provide Acorda a copy of any NDA or
other regulatory filings or material correspondence within fifteen (15) days of
the submission thereof to a Regulatory Authority in a Major Market Country, and
(z) Licensee shall have the right to redact any information to the extent not
related to the Licensed Product in the Field.  Licensee shall respond within a
reasonable time frame to all reasonable inquiries by Acorda with respect to any
information provided pursuant to this Section 6.1(d).  Unless already the
Confidential Information of a Party, any information disclosed pursuant to this
Section 6.1(d) shall be the Confidential Information of the disclosing Party.  

(ii)Subject to Elan’s consultation and review rights, if any, and the timing for
the exercise of such rights, including under Sections 3.1, 6.2, 6.5, 6.6,
6.8  10.1 and 10.2 of the Elan License Agreement with respect to dealings with
Regulatory Authorities in Major Market Countries, Licensee shall be responsible
for interfacing, corresponding and meeting with the Regulatory Authorities
throughout the Territory with respect to Licensed Product in the Field.  To the
extent permitted by Regulatory Authorities, Acorda shall have the right to have
a senior, experienced employee participate as an observer in meetings with the
EMEA or other Regulatory Authorities or their agents, including the EMEA
Committee for Medicinal Products for Human Use (“CHMP”), rapporteurs and member
states, as well as participate in internal meetings or discussions of Licensee
occurring immediately before or after, and related to, such meetings, and shall
be provided with advance access to Licensee’s materials prepared for such
meetings. Acorda shall also have the right to review and comment upon any
correspondence with the EMEA or other Regulatory Authority or their agents in
the Territory related to such meetings.  Licensee shall provide Acorda regularly
prepared minutes of material

- 40 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

meetings with any Regulatory Authority regarding the Licensed Product in the
Field in the Territory and available material teleconference reports with any
Regulatory Authority pertaining to the Licensed Product in the Field in the
Territory.

(iii) Subject to Elan’s consultation and review rights, if any, and the timing
for the exercise of such rights, including under Sections 3.1, 6.2, 6.5, 6.6,
6.8  10.1 and 10.2 of the Elan License Agreement with respect to dealings with
Regulatory Authorities in Major Market Countries, Acorda shall be responsible
for interfacing, corresponding and meeting with the Regulatory Authorities
throughout the Acorda Territory with respect to Licensed Product in the Field.  
Licensee shall also have the right to review and comment upon any correspondence
with the FDA or their agents in the Acorda Territory related to such
meetings.  Acorda shall provide Licensee regularly prepared minutes of material
meetings with any Regulatory Authority regarding the Licensed Product in the
Field in the Acorda Territory and available material teleconference reports with
any Regulatory Authority pertaining to the Licensed Product in the Field in the
Acorda Territory.  

6.2Pharmacovigilance.  

(a)Global Database.  Following the earliest to occur of (i) initiation of
Clinical Trials regarding the Licensed Product by Licensee or its Affiliates in
the Territory, (ii) as applicable, the transfer of the MAA (or the application
therefor) from Acorda to Licensee or the filing of the MAA (or application
therefore) by Licensee, or (iii) First Commercial Sale of Licensed Product in
the Territory, Acorda shall, itself or through its Affiliate or a mutually
agreeable Third Party (or, upon mutual written agreement of the Parties, through
Licensee or its Affiliates), establish and maintain a worldwide safety database
for the Licensed Product.  Such database shall comply with all Laws applicable
to pharmacovigilance anywhere where the Licensed Product is being or has been
Developed or Commercialized.  The Parties shall equally share in the
Out-of-Pocket Costs associated with establishing and maintaining such database;
provided, that Licensee shall reimburse Acorda any FTE Costs incurred by Acorda
with respect to the establishment and maintenance of such database to the extent
solely attributable to the Territory.  After the transfer to or filing by
Licensee or its Affiliate of an NDA covering the Licensed Product in the
Territory, Acorda shall continue to be responsible for maintaining such a
worldwide safety database, but the Party with obligations under Law to maintain
the safety database with respect to a given country in the Territory shall have
primary responsibility for the safety database for such country in the
Territory.  Each Party shall, and shall ensure that its Affiliates and in the
case of Acorda, its licensees (other than Licensee), and in the case of
Licensee, its Third Party Distributors, provide information for the worldwide
safety database on a prompt basis and as required by the most stringent Law in
any jurisdiction where the Licensed Product is being or has been Developed or
Commercialized by either Party, its Affiliates, and, in the case of Acorda, its
other licensees, and in the case of Licensee, its Third Party
Distributors.  Appropriate personnel of both Parties, their Affiliates, and in
the case of Acorda, its other licensees shall have full and immediate access to
such database (including electronic access to the extent practicable), and shall
be authorized to submit data from the database to applicable Regulatory
Authorities as required or permitted by Law.

(b)Adverse Events.  Each Party (the “Notifying Party”) shall notify the other
Party of all information coming to the Notifying Party’s attention, regardless
of the origin of

- 41 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

such information, and including such information coming to its attention through
clinical and non-clinical sources (including journal publications and other
media), regarding Adverse Drug Experiences associated with the Licensed Product,
whether in the Territory or in the Acorda Territory, as follows:

(i)for each Adverse Drug Experience that is both a Serious Adverse Drug
Experience and an Unexpected Adverse Drug Experience, notification to the other
Party shall be made promptly in accordance with the Pharmacovigilance Agreement,
but in no event later than required for the other Party to comply with the most
stringent Law in any jurisdiction where the Licensed Product is being or has
been Developed or Commercialized by either Party or its Affiliates.  The
Notifying Party shall also notify the other Party of submissions made to the FDA
or any other Regulatory Authority contemporaneously with the submission of such
reports; and

(ii)for all other Adverse Drug Experiences, notification shall be provided to
the other Party in accordance with the Pharmacovigilance Agreement.

For purposes of this Section 6.2, “Adverse Drug Experience,” “Serious Adverse
Drug Experience” and “Unexpected Adverse Drug Experience” shall have the
meanings set forth in 21 CFR §§600.80 and 312.32 or other applicable Law.

(c)Other Safety-Related Information.  In addition to any Adverse Drug Experience
that comes to a Party’s attention, each Notifying Party shall notify the other
Party in writing of all other safety-related information coming to the Notifying
Party’s attention, regardless of the origin of such information, and including
such information coming to its attention through clinical and non-clinical
sources (including journal publications, periodic safety reports and other
media), associated with the Licensed Product, whether in the Territory or in the
Acorda Territory according to the Pharmacovigilance Agreement in compliance with
the most stringent Law in any jurisdiction where the Licensed Product is being
or has been Developed or Commercialized by either Party or its Affiliates.

(d)Coordination.  Each Party shall ensure that its Affiliates and subcontractors
promptly provide to such Party all information which such Party would be
obligated to disclose to the other Party pursuant to this Section 6.2 if such
information were otherwise developed by, or to come to the attention of, such
Party.  

(e)Recalls.  If any Regulatory Authority issues or requests a recall or market
withdrawal of the Licensed Product, or if either Party determines that an event,
incident or circumstance has occurred that may result in the need for a recall
or market withdrawal of the Licensed Product in such Party’s territory, the
Party notified of such recall or withdrawal, or the Party that desires such
recall or withdrawal, will advise the other Party thereof by telephone or
facsimile within twenty-four (24) hours of (i) its receipt of notice from a
Regulatory Authority requiring or requesting a recall or withdrawal or (ii) such
Party’s determination that it may need to institute a recall or withdrawal, and
the JCC shall convene a joint telephonic meeting to discuss such recall or
withdrawal request within twenty-four (24) hours of such
notification.  Notwithstanding Section 3.5, Licensee shall be responsible for
making decisions regarding recalls or withdrawals of the Licensed Product in the
Field in the Territory, and Acorda shall be

- 42 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

responsible for making decisions regarding recalls or withdrawals of the
Licensed Product in the Acorda Territory and Licensed Product Commercialized by
Acorda or its Affiliates outside the Field in the Territory; provided, however,
that, if (A) Acorda believes in good faith that a recall or withdrawal of the
Licensed Product is required to protect the health or safety of any individual,
then Acorda shall so advise Licensee and Licensee shall promptly conduct, or
have conducted, such recall or withdrawal unless Licensee can reasonably
convince Acorda that such recall or withdrawal is unnecessary and (B) Licensee
believes in good faith that a recall or withdrawal of the Licensed Product in
the Acorda Territory is required to protect the health or safety of any
individual, then Licensee shall so advise Acorda and Acorda shall promptly
conduct, or have conducted, such recall or withdrawal unless Acorda can
reasonably convince Licensee that such recall or withdrawal is unnecessary.  The
Parties shall cooperate with each other to allow such recall or withdrawal to
occur under the direction of the Party granted decision-making authority under
this Section 6.2(e) and in implementing such recalls or withdrawals, including
the reshipment, storage and disposal of recalled Licensed Product, the
preparation and maintenance of relevant reports and records, and the
notification to any Third Party recipients or users of the Licensed
Product.  Licensee shall bear [*****] costs and expenses incurred by either
Party for a recall or withdrawal in the Field and in the Territory and shall
reimburse such costs and expenses incurred by Acorda within thirty (30) days
after receipt of any invoice therefor except to the extent the recall or market
withdrawal of the Licensed Product in the Field and in the Territory was
attributable to Acorda’s actions (which for the avoidance of doubt shall not
include any acts or omissions of Elan), in which case Acorda shall bear [*****]
applicable costs and expenses incurred by either Party for such recall or
withdrawal.

(f)Pharmacovigilance Agreement.  As soon as reasonably practicable following the
Effective Date, the pharmacovigilance departments of each of Acorda and Licensee
shall meet and determine the approach to be taken for the collection, review,
assessment, tracking, exchange and filing of information related to adverse
events associated with the Licensed Product, consistent with the provisions of
this Section 6.2.  Such approach shall be documented in a separate and
appropriate written pharmacovigilance agreement between the Parties which shall
control with respect to the subject matter covered therein (the
“Pharmacovigilance Agreement”).  Such agreement will be in accordance with, and
enable the Parties and their Affiliates to fulfill, local and international
regulatory reporting obligations to Regulatory Authorities and other applicable
Law.  

7.

COMMERCIALIZATION

7.1Commercialization in the Field in the Territory.  During the Term, Licensee
shall be solely responsible for Commercializing the Licensed Product in the
Territory for use in the Field, which Commercialization shall be in accordance
with the Commercialization Plan and this Agreement with the goal of maximizing
the commercial potential of the Licensed Product in the Field in the
Territory.  Licensee shall be responsible for [*****] of the expenses (including
pre-launch marketing and other Commercialization expenses) incurred in
connection with the Commercialization of the Licensed Product in the Territory
for use in the Field. Licensee shall use Commercially Reasonable Efforts to
Commercialize the Licensed Product in the Field in the Territory in accordance
with the Commercialization Plan and in accordance with the time frames set forth
in the Commercialization Plan.

- 43 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

7.2Licensee’s Performance.   Subject to Elan’s review and consultation rights,
if any, including under Sections 2.11.4.3, 10.1 and 10.2 of the Elan License
Agreement with respect to Commercialization plans for Licensed Product:

(a)Commercialization Plan.

(i)The initial Commercialization plan for Licensed Product in the Field in the
Territory (the “Commercialization Plan”) shall be prepared by Licensee within
[*****] after establishment of the JCC and submitted to the JCC for review and
approval within [*****] of submission of such plan.  

(ii)On an annual basis no later than at least [*****] of each Calendar Year
during the Term (except as set forth in Section 7.2(a)(i)), Licensee shall
create and submit to the JCC for its review and approval annual updates to the
Commercialization Plan for the following Calendar Year.  Each Commercialization
Plan shall contain a [*****] rolling annual plan for the Commercialization of
the Licensed Product in the Territory for use in the Field.  The first [*****]
of such plan, as finally approved by the JCC (except the initial
Commercialization Plan as set forth in Section 7.2(a)(i)), shall constitute the
plan and budget for the first [*****] and the remaining [*****] shall be for
planning purposes only (provided, that Licensee shall use its best efforts to
prepare such [*****] portion in accordance with its good faith anticipated
activities).  Upon approval by the JCC, such annual plan and budget shall be the
Commercialization Plan for such following Calendar Year; provided, however, that
to the extent the JCC does not agree on the contents of such Commercialization
Plan, the provisions of Section 3.5 shall apply with respect to any such
dispute.  From time to time during a given Calendar Year, Licensee may propose
written updates to the Commercialization Plan for review and approval by the
JCC; provided, however, that the Commercialization Plan shall not be updated
unless and until agreed to by the JCC (provided, that the provisions of Section
3.5 shall apply with respect to any dispute in connection therewith).  Licensee
shall conduct all Commercialization of the Licensed Product in the Territory in
accordance with the Commercialization Plan.  

(iii)Each annual Commercialization Plan shall include and set forth on a
country-by-country basis and as consistent with the use of Commercially
Reasonable Efforts, among other things, the following items in connection with
the Commercialization of the Licensed Product in the Territory for use in the
Field:

(A)a description of the short- and long-term vision for the Licensed Product and
Licensed Product positioning; a situation analysis; a Strengths, Weaknesses,
Opportunities and Threats (SWOT) analysis; and a description of critical issues,
strategic imperatives and tactics by strategic imperative with timelines and
budget, all of the foregoing from each of the following
perspectives:  marketing, sales, and reimbursement;

(B)a summary of the minimum level of sales efforts to be dedicated to the
promotion of the Licensed Product, including the anticipated number of details
and targets of such details;

- 44 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(C)a description of any Promotional Materials and campaigns, public relations,
life cycle management and Educational Materials and Activities, to be used in
connection with the Licensed Product in the Field;

(D)a detailed budget for the Commercialization activities (including
advertisement, promotion, medical education, public relations, life cycle
management and publication costs) for the applicable period; and

(E)a detailed budget of all forecasted discounts and allowances.  

(b)Specific Commercialization Obligations.  Without limiting the generality of
the provisions of Section 7.1, in connection with the Commercialization of the
Licensed Product in the Territory for use in the Field by Licensee hereunder,
during the Term:  

(i)Licensee shall use Commercially Reasonable Efforts to file and obtain
Regulatory Approval for the Product in each country in the Territory within a
commercially reasonable time, which filing shall be made, with respect to each
Major Market Country, within a commercially reasonable time after completion and
receipt of positive data from all pre-clinical and clinical studies required for
the related NDA, as determined by the JCC.

(ii)Licensee shall use Commercially Reasonable Efforts to launch the Licensed
Product in each country (or other regulatory jurisdiction) in the Territory
within a commercially reasonable time after all applicable Regulatory Approvals
for the Licensed Product in such country (or other regulatory jurisdiction) have
been obtained; provided, however, that, notwithstanding the foregoing, Licensee
shall effect a national launch (including effecting the First Commercial Sale)
of the Licensed Product in each Major Market Country within [*****] after the
receipt of Regulatory Approval of the Licensed Product in such country and
Licensee shall effect a national launch (including effecting the First
Commercial Sale) of the Licensed Product in each other country in the Territory
within [*****] after the receipt of Regulatory Approval of the Licensed Product
in such country.  

(iii)Licensee shall be solely responsible for (i) receiving, accepting and
filling orders for the Licensed Product in the Field in the Territory, (ii)
handling all returns of the Licensed Product in the Field in the Territory,
(iii) controlling invoicing, order processing and collection of accounts
receivable for the sales of the Licensed Product in the Field in the Territory,
(iv) booking and recording sales of the Licensed Product in the Field in the
Territory in its books of account and (v) distributing and managing inventory of
the Licensed Product in the Field in the Territory, in each case in accordance
with GAAP to the extent applicable.

(iv)Licensee shall, after consultation with Acorda, provide Acorda a [*****]
rolling forecast, to be updated annually at the end of each Calendar Year during
the Term, detailing the following metrics as agreed by the
Parties:  [*****].  Licensee shall perform its Commercialization activities in
accordance with such forecast; provided, that (y) [*****] may decrease by no
more than [*****] in any given Calendar Year from the prior Calendar Year, and
(z) Licensee shall increase its forecast from time to time if Licensee
reasonably determines that the commercial potential for the Licensed Product is
greater than earlier anticipated; provided,

- 45 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

further, that, notwithstanding the requirements in the preceding subclauses (y)
and (z), relevant changes in Laws, reimbursement status, or other significant
issues not within Licensee’s control that increase or decrease Licensee’s
ability to conduct sales and marketing activities may be taken into account with
respect to assessing the amounts and forecasts required under those
subclauses.  The minimum amounts to be included in Licensee’s first such rolling
forecast (which forecast shall be approved by the JCC) are included in the
attached Exhibit I.

(c)Diligence Failures.  

(i)If Acorda believes in good faith that Licensee has failed to utilize
Commercially Reasonable Efforts or otherwise has failed to satisfy the
requirements set forth in subclause (b)(i) or (ii) with respect to the
Commercialization of the Licensed Product in the Field in the Territory or a
country(ies) in the Territory pursuant to this Agreement, then Acorda shall
first raise such issue to Licensee through the JCC, identifying the country(ies)
at issue and specific reasons underlying such allegation.  Within thirty (30)
days following Licensee’s receipt of any such notice from Acorda, Licensee shall
provide Acorda with a written response specifying, in reasonable detail, how it
is using or has begun to use such Commercially Reasonable Efforts or fulfilled
such other requirements.  If Licensee does not provide a written response which
demonstrates, in reasonable detail and to Acorda’s reasonable satisfaction, how
it has complied with, and will continue to comply with, its obligation to use
Commercially Reasonable Efforts to Commercialize the Licensed Product in the
Field in the Territory or, as applicable, satisfy its requirements under Section
7.2(b)(i) or 7.2(b)(ii), within thirty (30) days after the receipt of such
notice (or to the extent Licensee does not thereafter comply with such
obligations), then, effective upon the expiration of such thirty (30) day period
(or immediately upon written notice to the extent Licensee does not thereafter
comply with such obligations), Acorda may, in its sole discretion, immediately
terminate this Agreement for the country(ies) at issue upon prior written notice
to Licensee; provided, that, if such termination is due to a Time-Constrained
Commercial Diligence Determination (as defined below) that is based on a curable
breach of Section 2.11 of the Elan License Agreement that would give Elan the
right to terminate the Elan License Agreement under Section 12.5.3 of the Elan
License Agreement (and for purposes of clarity, would not give Elan the right to
terminate the Elan License Agreement pursuant to Section 12.5.2 of the Elan
License Agreement) (a “Curable Elan Agreement Breach”), Acorda shall provide
Licensee written notice of termination and this Agreement shall so terminate on
the thirtieth (30th) day from such notice unless Licensee has cured such breach
by such thirtieth (30th) day or such cure is underway and Acorda, in its sole
discretion, determines that Licensee is diligently pursuing such cure and will
cure such breach on or before the date on which Elan’s termination of the Elan
License Agreement shall become effective (such cure or Acorda’s termination that
such cure is likely to occur, “a Curable Elan Agreement Cure”).  

(ii)In the event Licensee disagrees with Acorda’s conclusion that Licensee has
failed to utilize Commercially Reasonable Efforts or otherwise has failed to
satisfy the requirements set forth in subclause (b)(i) or (ii) with respect to
the Commercialization of the Licensed Product in the Field in the Territory or a
country(ies) in the Territory pursuant to this Agreement (other than Acorda’s
determination that (A) Licensee has failed to effect the First Commercial Sale
in any country in the Territory within [*****] of receipt of Regulatory Approval
in such country or (B) Licensee has otherwise failed to use Commercially
Reasonable Efforts to

- 46 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Commercialize the Licensed Product in the Field in the Territory in a manner
consistent with Acorda’s obligations pursuant to Section 2.11 of the Elan
License Agreement (such determination, a “Time-Constrained Commercial Diligence
Determination”)), it may seek the determination of an Expert Panel in accordance
with Section 3.5(c)(iii) to determine if Licensee has failed to use Commercially
Reasonable Efforts to Commercialize the Licensed Product in the Field in the
Territory.  Members of such Expert Panel shall have expertise in the matters
concerning the unresolved dispute.  Decisions of the Expert Panel under this
Section 7.2(c)(ii) shall be binding on the Parties, subject to Elan’s rights
under the Elan License Agreement and the Elan Supply Agreement.  If Licensee is
found by the Expert Panel to have materially breached its Commercialization
diligence obligations as described in this Section 7.2(c)(ii), Licensee shall
have [*****] to correct such breach.  If Licensee has not cured such breach
within such [*****] period, Acorda may, under Section 15.2(b) of this Agreement,
immediately terminate this Agreement for the country(ies) with respect to which
such failure has occurred upon prior written notice to Licensee and with the
effects set forth in Section 15.3(a).  

(iii)Notwithstanding anything to the contrary in Section 7.2(c)(i) or (ii), in
the event of a Time-Constrained Commercial Diligence Determination:  (1)
Acorda’s exercise of such termination right shall not be subject to the dispute
resolution procedures of Sections 3.5 and 16.8 and shall not limit Acorda’s
other rights under this Agreement; (2) Licensee shall not be entitled to
injunctive relief to prevent or delay such termination; (3) Licensee shall only
be entitled to monetary damages in the event that it thereafter disputes such
termination pursuant to Section 16.8 and the relevant court determines as a
final, non-appealable matter that Acorda had not properly exercised its
termination right hereunder; and (4) Acorda shall have the rights set forth in
Section 15.3(a) and Licensee shall conduct the transfer of information and
materials as set forth in Section 15.3(a) on an expedited basis to enable Acorda
to meet its obligations under the Elan License Agreement.

(d)If Licensee indicates to Acorda that it does not intend to file to obtain
Regulatory Approval or to Commercialize Licensed Product in a particular country
or countries in the Territory, Acorda shall be entitled to terminate the license
to Licensee with respect to such countries and Acorda shall have the rights set
forth in Section 15.3(a).

7.3Reports.

(a)Of Licensee.  Subject to Elan’s rights to review and comment on information,
and time-frames given to Elan to exercise such rights under Sections 2.11, 10.1
and 10.2 of the Elan License Agreement, regarding the Commercialization of
Licensed Product, Licensee shall update the JCC at each meeting regarding the
expected and actual date of First Commercial Sale in each country in the
Territory, its significant Commercialization activities involving the Licensed
Product, including a written report summarizing such significant
Commercialization activities in the Territory, the timing and costs of such
activities and a comparison of such timing and costs to the Commercialization
budget and timeline included in the Commercialization Plan.  Such reports
submitted by Licensee shall cover the subject matter at a level of detail
reasonably sufficient to enable Acorda to determine Licensee’s compliance with
its diligence obligations pursuant to this Article 7.  Acorda shall have the
opportunity to seek further explanation or clarification of matters covered in
such reports and to provide observations and suggestions to Licensee regarding
the subject matter thereof and Licensee shall

- 47 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

promptly provide such explanation or clarification and shall consider such
observations and suggestions in good faith.  Furthermore, if after receiving
such a report Acorda wishes to meet with Licensee to discuss such report,
Licensee shall meet with Acorda at Acorda’s offices (or any other site as
reasonably requested by Acorda) within thirty (30) days after such meeting is
requested by Acorda.

(b)Of Acorda.  Acorda shall disclose to Licensee and the JDC information
regarding any matter related to Commercialization of the Licensed Product in the
Acorda Territory or outside the Field that either (a) could reasonably be
expected to potentially have an adverse regulatory or safety impact on
Licensee’s Development or Commercialization of the Licensed Product in the Field
in the Territory or (b) Licensee must or reasonably should disclose to a
Regulatory Authority or safety authority.

7.4Promotional Materials and Educational Materials and Activities.

(a)Creation.  Licensee will create and develop Promotional Materials and
Educational Materials and Activities for the Territory in accordance with the
Commercialization Plan, the Regulatory Approvals and applicable Laws.  To the
extent Licensee includes the name or trademarks of Acorda or its licensors,
other licensees or manufacturers in the Promotional Materials and/or Educational
Materials and Activities, Licensee shall comply with Acorda’s or its licensor’s,
licensee’s or manufacturer’s then-current guidelines for trademark usage, a copy
of which shall be provided to Licensee from time to time.  

(b)Licensee Ownership.  During the Term, Licensee shall own all right, title and
interest in and to any Promotional Materials and/or Educational Materials and
Activities created by Licensee hereunder relating to the Licensed Product in the
Field in the Territory, but excluding trademarks, names, logos and other marks
owned by or on behalf of Acorda or its Affiliates, licensors, other licensees or
manufacturers.

(c)Use of Materials Exclusively for the Licensed Product.  The Promotional
Materials and Educational Materials and Activities, and any aspects of those
uniquely related to the Licensed Product, shall be used by Licensee exclusively
in connection with the Commercialization of the Licensed Product in the Field in
the Territory in accordance with the terms of this Agreement, and Licensee shall
not use, or allow any other Person to use, any such Promotional Materials and/or
Educational Materials and Activities except in accordance with this Agreement.

7.5Product Branding.  

(a)Global Branding Strategy.  Acorda shall have the right, from time to time
during the Term, to implement (and thereafter modify and update) a global
branding strategy, including global messaging, for the Licensed Product for use
in the Field throughout the world (the “Global Branding Strategy”).  To the
extent Acorda determines to utilize such Global Branding Strategy, Licensee
shall use Commercially Reasonable Efforts to adhere to the Global Branding
Strategy in its Commercialization of the Licensed Product in the Territory,
including with respect to any Promotional Materials.

- 48 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(b)Trademarks and Trade Dress.  

(i)Party’s House Marks.  To the extent permitted or required by applicable Law
and subject to obtaining necessary Regulatory Authority approvals, with respect
to Licensed Product to be sold by Licensee or on behalf of Licensee or any of
its Affiliates in the Territory, the Acorda house mark and the Licensee house
mark shall be given equal prominence on all package inserts utilized by
Licensee.  Licensee hereby grants to Acorda a non-exclusive, royalty-free,
sublicenseable right and license during the Term to utilize the Licensee house
mark (including all trademarks, names and logos) in order to perform the
Manufacturing and other activities required to be performed by or on behalf of
Acorda hereunder and under the Supply Agreement, and Acorda hereby grants to
Licensee a non-exclusive, royalty-free right and license during the Term to
utilize the Acorda house mark (including all trademarks, names and logos) in
order to perform the Commercialization activities required to be performed by
Licensee hereunder in accordance with the terms of this Agreement.  Each Party
shall only use the house mark of the other Party with the necessary trademark
designations, and each Party shall use the other Party’s house marks in a manner
that does not derogate from such Party’s rights in its trademarks, names and
logos.  Each Party will take no action that will interfere with or diminish the
other’s rights in its respective trademarks, names and logos, and if a Party
reasonably believes that the use of its trademarks, names and logos by the other
Party hereunder is interfering with or diminishing its rights, such Party shall
notify the other Party thereof in writing and such other Party shall promptly
cease use of such trademarks, names or logos in such manner.  Each Party agrees
that all use of the other Party’s trademarks, names and logos will inure to the
benefit of such other Party, including all goodwill in connection
therewith.  Each Party agrees not to register, seek to register or cause to be
registered any trademarks, trade dress, logos or slogans owned by the other
Party or any variation thereof or any trademark, name or logo confusingly
similar thereto.

(ii)Licensed Product Trademarks and Trade Dress. Licensee shall Commercialize
the Licensed Product in the Field in the Territory under the trademark(s) and
trade dress designated by Acorda, in its sole discretion (or such other
trademark(s) and trade dress as the Parties mutually agree upon) (the “Licensed
Product Trademarks” and the “Licensed Product Trade Dress”, respectively).  All
uses of the Licensed Product Trademarks and Licensed Product Trade Dress to
identify and/or in connection with the Commercialization of the Licensed Product
in the Field in the Territory shall be reviewed by the JCC, shall be in
accordance with the Commercialization Plan, Regulatory Approvals and all
applicable Laws and shall be subject to the approval of Acorda in its reasonable
discretion.  The Licensed Product Trademarks and Licensed Product Trade Dress
under which the Licensed Product is marketed or sold (other than Licensee’s
corporate trademarks or trade names) shall be used by Licensee only pursuant to
the terms of this Agreement to identify and in connection with the
Commercialization of the Licensed Product in the Field in the Territory, and
shall not be used by Licensee to identify or in connection with the marketing of
any other products.  Licensee agrees not to register, seek to register or cause
to be registered the Licensed Product Trademarks, any variation thereof or any
trademark, name or logo confusingly similar to the Licensed Product
Trademarks.  At no time during or after the Term shall Licensee challenge or
assist others to challenge the Licensed Product Trademarks or the registrations
thereof.  Notwithstanding the foregoing, in the event that, subject to the
approval of the JCC, the Licensee determines or a Regulatory Authority requires
that a trademark(s) other than the Licensed Product Trademark should be used to

- 49 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Commercialize Licensed Product in the Field in a country in the Territory
(“Licensee Trademarks”), Licensee may, with Acorda’s prior written consent,
register such Licensee Trademark and use such Licensee Trademark for
Commercialization of Licensed Product in the Field in the Territory.  Licensee
hereby grants to Acorda a non-exclusive, royalty-free, sublicenseable right and
license during the Term to utilize Licensee Trademarks in connection with
Acorda’s Commercialization of Licensed Product in the Acorda Territory and in
order to perform the Manufacturing and other activities required to be performed
by or on behalf of Acorda hereunder and under the Supply Agreement.

(iii)Elan Trademarks.  At Acorda’s request, Licensee shall use the Elan
Trademark to identify the applicable Elan technology embodied in the Licensed
Product.  When packaged, and to the extent permitted by Law, labels for Licensed
Product shall include an acknowledgement that the Licensed Product is made under
license from, or, if applicable, manufactured by, Elan.  In the event Licensee
is required to use such Elan Trademark, Acorda hereby grants to Licensee a
non-exclusive, royalty-free, license during the Term and in the Territory to
utilize such trademark in connection with Licensee’s Commercialization of
Licensed Product in the Field in the Territory.  Licensee agrees not to
register, seek to register or cause to be registered the Elan Trademarks, any
variation thereof or any trademark, name or logo confusingly similar to the Elan
Trademark.  At no time during or after the Term shall Licensee challenge or
assist others to challenge the Elan Trademark or the registration thereof.  For
purposes of this Agreement, “Elan Trademark” means any trademark which relates
to the Elan technology applicable to the Licensed Product and that is licensed
to Acorda pursuant to the Elan License Agreement.  Elan Trademark specifically
excludes any trademark owned or controlled by Elan which identifies a product.

(c)Product Web Site.  Acorda shall own rights to any Internet domain names
incorporating the Licensed Product Trademarks or any variation or part of such
Licensed Product Trademarks as its URL address or any part of such address, and
Licensee shall not establish any Internet domain name or URL incorporating such
Licensed Product Trademarks, or anything confusingly similar to the Licensed
Product Trademarks, without the prior written consent of Acorda, such consent
not to be unreasonably withheld; provided, that (i) Licensee shall be
responsible for [*****] reasonable costs incurred by Acorda with respect to such
Internet domain names or URLs to the extent solely used for the
Commercialization of the Licensed Product in the Territory, (ii) Acorda shall be
responsible for [*****] costs incurred by Acorda with respect to such Internet
domain name or URLs to the extent solely used for the Commercialization of the
Licensed Product in the Acorda Territory and (iii) the Parties shall equally
share in all costs incurred by Acorda with respect to such Internet domain names
or URLs to the extent beneficial for the Commercialization of the Licensed
Product worldwide. The JCC shall be responsible for coordinating the content on
any Web sites relevant to Commercialization of Licensed Product in the Field in
the Territory.

8.

PAYMENTS

8.1Up-front Fee.  In partial consideration for Acorda’s past Development costs
and the license granted to Licensee under the Licensed IP, Licensee shall pay to
Acorda, by wire transfer to an account designated by Acorda, a non-refundable,
non-creditable license fee in the amount of One Hundred Ten Million U.S. Dollars
(US $110,000,000) on the Effective Date.

- 50 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

8.2Milestone Payments.  

(a)Licensee shall pay to Acorda, by wire transfer to an account designated by
Acorda, the applicable non-refundable, non-creditable, one-time milestone
payment listed below within thirty (30) days after the achievement of each
milestone event by the Licensed Product:  

Milestone Event:

Milestone Payment:

(i)Upon EMEA approval of Licensed Product for first Indication.

Twenty-Five Million U.S. Dollars
(US $25,000,000)

(ii)[*****]

[*****] U.S. Dollars
(US $[*****])

(iii)[*****]

[*****] U.S. Dollars
(US $[*****])

(iv)[*****]

[*****] U.S. Dollars
(US $[*****])

(v)[*****]

[*****] U.S. Dollars
(US $[*****])

 

If an event described in a clause of this Section 8.2(a) occurs before or
concurrently with an event described in a preceding clause, Licensee shall also
pay the milestone payment described in such earlier clause when the milestone
payment described in such later clause is paid, even if the earlier described
milestone has not been achieved.  

(b)Licensee shall pay to Acorda, by wire transfer to an account designated by
Acorda, the applicable non-refundable, non-creditable, one-time milestone
payment listed below within thirty (30) days after the end of the Calendar
Quarter in which the related milestone event for the Licensed Product is first
achieved:

Milestone Event:

Milestone Payment:

(i)First four (4) Calendar Quarters in which Net Sales exceed One Hundred
Million U.S. Dollars (US $100,000,000)

Fifteen Million U.S. Dollars
(US $15,000,000)

(ii)[*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

[*****] U.S. Dollars
(US $[*****])

(iii)[*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

[*****] U.S. Dollars
(US $[*****])

- 51 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Milestone Event:

Milestone Payment:

(iv)[*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

[*****] U.S. Dollars
(US $[*****])

(v)[*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

[*****] U.S. Dollars
(US $[*****])

 

Each of the milestone payments set forth in this Section 8.2(b) shall be payable
once.  If an event described in a clause in this Section 8.2(b) occurs before or
concurrently with an event described in a preceding clause, Licensee shall also
pay the milestone payment described in such earlier clause when the milestone
payment described in such later clause is paid.  By way of example, if, during
[*****], Net Sales first exceed the thresholds set forth in Sections 8.2(b)(ii)
and (iii), Licensee shall pay Acorda the milestone payments set forth in both
Sections 8.2(b)(ii) and (iii) on or before [*****].  

8.3Royalties Payable by Licensee.  

(a)Acorda Royalty Rate.  Subject to this Section 8.3, during the Royalty Term,
Licensee shall pay to Acorda royalties on aggregate Net Sales of Licensed
Product in the Territory at the following rates (such applicable rate(s), the
“Acorda Royalty Rate”), from which Acorda shall pay any royalties owed to
Acorda’s licensors other than Elan in accordance with Acorda’s agreements with
such licensors:

For Portion of Aggregate Net Sales of Licensed Product in Territory during
Calendar Year:

Acorda Royalty Rate
(% of Aggregate Net Sales of Licensed Product in the Territory during a Calendar
Year)

(i)  Less than or equal to [*****] U.S. Dollars (US $[*****])

[*****]%

(ii)  Greater than [*****] U.S. Dollars (US $[*****]), but less than or equal to
[*****] U.S. Dollars (US $[*****]).

[*****]%

(iii)  Greater than [*****] U.S. Dollars (US $[*****])

[*****]%

 

(b)      Elan Royalty Rate. Subject to this Section 8.3, during the Royalty
Term, Licensee shall pay to Acorda a royalty of [*****] of aggregate Net Sales
of Licensed Product in the Territory (the “Elan Royalty Rate”), which Acorda
shall pay to Elan in accordance with the Elan License Agreement, with (i)
[*****] of the Notional NSP (as defined in the Elan License Agreement) for
quantities of Licensed Product ordered by or on behalf of Licensee and to be
delivered pursuant to the Supply Agreement, including any orders for Launch
Stock (as defined

- 52 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

in the Supply Agreement) which shall be due to Acorda upon Licensee’s, its
Affiliates’ or Third Party Distributors’ receipt of an invoice from Acorda or
Elan and (ii) the remainder of such royalty, calculated by subtracting the
amounts paid pursuant to subclause (i) from [*****] of aggregate Net Sales of
such Licensed Product, due in accordance with Section 8.5; provided, that (A)
Licensee shall be responsible for providing in good faith any estimations or
subjective determinations that comprise part of the calculation of Notional NSP
(as defined in the Elan License Agreement) for the quantities of Licensed
Product ordered by or on behalf of Licensee and delivered pursuant to the Supply
Agreement, including any orders for launch stock, (B) Acorda shall submit to
Elan such estimations or determinations provided by Licensee for the purposes of
Notional NSP calculation, (C) Licensee shall be responsible for any payments
stemming from such Notional NSP calculation, including any additional payments
(including interest payments), in the event that Elan disagrees with Licensee’s
calculation and Licensee is unable to reach agreement with Elan regarding the
appropriate amount, to the extent required by the Elan License Agreement, and
(D) with respect to Licensed Product supplied to Licensee, to the extent the
amounts paid by Licensee in accordance with subclause (i) are greater than
[*****] of aggregate Net Sales of such Licensed Product, then, to the extent of
any credit made by Elan, Acorda shall credit such difference against the price
of Licensed Product to be supplied to Licensee pursuant to the Supply
Agreement.  Notwithstanding anything in this Agreement, the amount of the Elan
Royalty Rate payable by Licensee to Acorda shall in no event be more than the
Elan Royalty (as defined in the Elan License Agreement) payable by Acorda to
Elan under the Elan License Agreement.  By way of example, if the Elan Royalty
Rate is reduced from [*****] under the terms of the Elan License Agreement, the
Elan Royalty Rate hereunder shall be [*****].  The Parties acknowledge that the
cost of Launch Stocks pursuant to the Supply Agreement is [*****] of
Manufacturing Cost (as defined in the Elan Supply Agreement) and all other
Licensed Product supplied to Licensee under the Supply Agreement will be
supplied at the applicable Transfer Price (as defined in the Supply
Agreement).  The Parties acknowledge that Licensee shall pay Acorda the
royalties under the Elan Royalty Rate for sales of Launch Stocks no less than
five (5) Business Days before such time as the Elan Royalty Rate with respect
thereto is owed to Elan.  Acorda shall provide to Licensee a copy of all royalty
reports submitted to Elan pursuant to the Elan Agreement related to payments
made pursuant to this Agreement promptly after such reports are submitted to
Elan.

(c)Adjustments to Royalties.  Subject to Section 2.8, the Acorda Royalty Rate
shall be reduced by [*****] of the amount of royalties paid by Licensee or any
of its Affiliates to any Third Party in consideration for a license of Patent
Rights in the absence of which Licensee in good faith believes it would infringe
those Patent Rights by its Exploitation of the Licensed Product; provided, that,
in no event shall the aggregate deductions under this Section 8.3(c) reduce any
quarterly Acorda Royalty Rate payment by Licensee in respect of Net Sales of the
Licensed Product to less than [*****] of the royalty otherwise payable to Acorda
with respect to the Licensed Product.

8.4Restrictions on Sales.  Licensee shall not, and shall ensure that its
Affiliates and Third Party Distributors do not, sell or distribute the Licensed
Product at a discount (or without consideration) in return for (i) concessions
or consideration received in transactions involving products or services other
than the Licensed Product or (ii) concessions from any government or
governmental authority relating to products or services other than Licensed
Product.  

- 53 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

8.5Reports and Payments.  Licensee shall deliver to Acorda, (a) within thirty
(30) days after the end of each Calendar Quarter, a royalty report, in a format
agreed to by the Parties, for such Calendar Quarter, together with the required
payments, and (b) within fifteen (15) days after the end of each calendar month,
a preliminary monthly sales report for such month in a format specified by
Acorda.  Such reports shall indicate gross sales and all deductions taken from
gross sales, on a country-by-country basis, the calculation of Net Sales and the
calculation of royalties from Net Sales with respect thereto, each determined in
accordance with GAAP.   Milestone and royalty payments based on Net Sales of the
Licensed Product in the Territory shall be made in U.S. Dollars, after being
converted by Licensee into U.S. Dollars (if applicable) at the rate of exchange
for the currency of the country or jurisdiction in which the Licensed Product
was sold into U.S. Dollars calculated by using the simple average of the selling
and buying rates of U.S. Dollars published in the East Coast Edition of The Wall
Street Journal for the day prior to the date on which the payment by Licensee is
made.  For the purpose of calculating the achievement of the thresholds related
to Net Sales under Section 8.2(b) and Section 8.3(a), conversion from any
foreign currency to U.S. Dollars shall be made according to the method set forth
in the preceding sentence. All payments due to Acorda pursuant to this Agreement
shall be made in United States Dollars by wire transfer in immediately available
funds from a Licensee account in the United States to an account designated in
advance by Acorda.

8.6Tax Withholding.  Licensee shall inform Acorda of any withholding tax
obligation on payments due to Acorda under this Agreement as soon as Licensee
becomes aware of the withholding tax obligation.  The Parties shall meet
promptly thereafter to discuss how best to minimize the amount of such
withholding tax obligation in accordance with Law, and Licensee shall take all
reasonable and lawful steps to minimize the amount of any such withholding tax
obligation.  The Parties agree to cooperate in good faith to provide one another
with such documents and certifications as are reasonably necessary to enable
Licensee and Acorda to minimize and/or recover any withholding tax
obligation.  Licensee shall provide to Acorda documentation of the payment of
any withholding tax that is paid pursuant to this Section 8.6.

8.7Blocked Payments.  In the event that, by reason of applicable Law in any
country, it becomes impossible or illegal for Licensee, or its Affiliates, to
transfer, or have transferred on its behalf, royalties or other payments to
Acorda, such royalties or other payments shall be deposited in local currency in
the relevant country to the credit of Acorda in a recognized banking institution
designated by Acorda or, if none is designated by Acorda within a period of
thirty (30) days, in a recognized banking institution selected by Licensee or
such Affiliate and identified in a notice in writing given to Acorda.

8.8Late Payments.  Any payments that are not made by Licensee on or before the
due date shall bear interest at a rate equal to [*****] from the due date until
paid in full or, if less, the maximum interest rate permitted by applicable
Law.  Interest shall be payable for the period from the date on which such
payment was due through the date on which payment is actually made.  In
addition, Licensee shall reimburse Acorda for all costs and expenses, including
attorney fees and legal expenses, incurred in the collection of late payments.

8.9Financial Records.  Licensee shall maintain all of its and its Affiliates’
full, true and accurate books of accounts and other records relating to the
transactions and activities

- 54 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

contemplated by this Agreement in sufficient detail to verify the information
included in the reports provided pursuant to Section 8.5 and compliance with the
terms of this Agreement.  Licensee shall maintain such records for at least
[*****] after the end of the Calendar Year to which such records relate.

8.10Audit Right.  (a) [*****], Acorda may retain an independent certified public
accountant reasonably acceptable to Licensee to audit the records described in
Section 8.9, upon reasonable notice to Licensee, (b) Elan may retain an
independent certified public accountant reasonably acceptable to Licensee to
audit the records described in Section 8.9, upon reasonable notice to Licensee
(and, for the sake of clarity, Licensee acknowledges that Elan’s audit right
shall extend for the [*****] period following the close of each Calendar Year
during the term of the Elan License Agreement), and (c) [*****], each Party may
retain an independent certified public accountant reasonably acceptable to the
other Party to audit the records described in Section 5.6(c), upon reasonable
notice to the other Party, in each case during regular business hours and under
a reasonable obligation of confidentiality to the audited Party.  The auditing
Party or Elan, as applicable, shall bear the costs of such audit, except as
provided below.  The results of such audit shall be made available to both
Parties and, as applicable, Elan, but shall be considered the audited Party’s
Confidential Information (and Licensee acknowledges that Elan is obligated to
retain any information provided to it in confidence only as required pursuant to
the terms of the Elan License Agreement and the June 2, 2009 Confidentiality
Agreement among Elan, Acorda and Licensee).  If the audit demonstrates that the
payments owed under this Agreement have been understated, the audited Party
shall pay the balance to the auditing Party or Elan, as applicable, together
with interest in accordance with Section 8.8.  Further, if the amount of the
understatement is greater than five percent (5%) of the amount owed to the
auditing Party with respect to the audited period, then the audited Party shall
reimburse the auditing Party and/or Elan for the reasonable cost of the
audit.  If the audit demonstrates that the payments owed under this Agreement
have been overstated, the audited Party shall be entitled to credit such amount
against payments due to the auditing Party.  All payments owed by a Party under
this Section 8.10 shall be made within thirty (30) days after the results of the
audit are delivered to the Parties.

9.

INTELLECTUAL PROPERTY

9.1Ownership; Trademarks.  

(a)Know-How and Patent Rights.  

(i)Ownership.  As between the Parties, (A) Acorda shall solely own all of the
Acorda IP, (B) Licensee shall solely own all of the Licensee IP and (C) the
Parties shall jointly own all Joint IP on the basis of an undivided
interest.  Except as expressly provided in this Agreement and subject to the
licenses granted hereunder, each Party shall have the right to use, license,
sublicense and otherwise exercise all rights under Joint IP in its Territory
without the consent of the other Party and with no duty to account to the other
Party.

(ii)Inventorship.  Ownership, for the purposes of this Section 9.1(a), shall be
determined by the Parties in accordance with United States patent laws based on
inventorship as set forth in Title 35 of the U.S. Code.

- 55 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(b)Trademarks.  

(i)Licensed Product Trademarks.  

(A)As between the Parties, Acorda is and shall remain the owner of the Licensed
Product Trademarks, and all goodwill associated therewith, in all countries of
the world, and all uses of the Licensed Product Trademarks by Licensee, its
Affiliates and Third Party Distributors shall inure to the benefit of
Acorda.  Licensee shall have the right to review and comment on any
documentation related to the filing, prosecution, defense or maintenance of the
Licensed Product Trademarks in the Territory and Acorda shall consider in good
faith any comments made by Licensee.  If and to the extent that Licensee or its
Affiliates or Third Party Distributors obtain any rights (other than the
licenses granted herein) to the Licensed Product Trademarks in any country in
the world, Licensee shall immediately and automatically assign, and ensure that
its Affiliates and Third Party Distributors immediately and automatically
assign, to Acorda all right, title and interest in and to the Licensed Product
Trademarks, and all goodwill with respect thereto, subject to the licenses
granted to Licensee hereunder.  Acorda shall deliver copies of all filings
related to the Licensed Product Trademarks in the Territory, including responses
and other correspondence with the relevant registrar promptly to Licensee upon
the distribution or receipt of such materials.

(B)Licensee shall reimburse Acorda for [*****] reasonable Out-of- Pocket costs
and expenses incurred by Acorda after the Effective Date relating to the
preparation, filing, prosecution and maintenance of the Licensed Product
Trademarks in the Territory within thirty (30) days after receiving an invoice
from Acorda for such costs and expenses.

(C)In the event that either Party becomes aware of actual or threatened
infringement of or challenge to a Licensed Product Trademarks anywhere in the
Territory in the Field, that Party will promptly notify the other Party in
writing.  In respect of the protection and/or defense of a Licensed Product
Trademarks in the Territory in the Field, Acorda will have the initial right to
bring suit and to take action against such infringer or challenger.  Licensee
shall, and shall ensure that its Affiliates and Third Party Distributors shall,
provide reasonable assistance and co-operation as Acorda may reasonably
request.  If Acorda does not commence and pursue a legal action to enjoin such
infringement or challenge within [*****] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) of
being notified or otherwise becoming aware of such infringement or challenge,
Licensee may, at its expense, commence the action in the Territory.  

(D)  Any recoveries resulting from an action described in Section 9.1(b)(i)(C)
shall be applied as follows:  (1) first, to reimburse each Party for all
out-of-pocket costs in connection with such proceeding (on a pro rata basis,
based on each Party’s respective litigation costs, to the extent the recovery
was less than all such litigation costs); and (2) second, any remainder shall be
paid [*****] to Acorda and [*****] to Licensee.  

- 56 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(ii)Elan Trademark.

(A)Elan is and shall remain the owner of the Elan Trademarks, and all goodwill
associated therewith, in all countries of the world, and all uses of the Elan
Trademarks by Licensee, its Affiliates and sublicensees shall inure to the
benefit of Elan.  If and to the extent that Licensee, its Affiliates or Third
Party Distributors obtain any rights (other than the licenses granted herein) to
the Elan Trademarks in any country in the world, Licensee shall immediately and
automatically assign, and ensure that its Affiliates and Third Party
Distributors immediately and automatically assign, to Elan all right, title and
interest in and to the Elan Trademarks, and all goodwill with respect thereto.

(B)In the event that Licensee becomes aware of actual or threatened infringement
of or challenge to an Elan Trademark anywhere in the world, Licensee will
promptly notify Acorda in writing and provide full particulars of such
infringement or challenge.  Licensee shall not make any comment or admission to
any Third Party in respect of any such infringement or challenge.   In respect
of the protection and/or defense of an Elan Trademark, Elan will have the sole
right to bring suit and to take action against such infringer or challenger.  

(iii)Licensee Trademarks.  

(A)As between the Parties, Licensee is and shall remain the owner of the
Licensee Trademarks, and all goodwill associated therewith, in all countries of
the world, and all uses of the Licensee Trademarks by Acorda, its Affiliates and
sublicensees shall inure to the benefit of Licensee.  If and to the extent that
Acorda or its Affiliates obtain any rights (other than the licenses granted
herein) to the Licensee Trademarks in any country in the world, Acorda shall
immediately and automatically assign, and ensure that its Affiliates immediately
and automatically assign, to Licensee all right, title and interest in and to
the Licensee Trademarks, and all goodwill with respect thereto, subject to the
licenses granted to Acorda hereunder.

(B)Licensee shall be responsible for [*****] costs and expenses incurred by
Licensee or its Affiliates relating to the preparation, filing, prosecution and
maintenance of the Licensee Trademarks.

(C)In the event that either Party becomes aware of actual or threatened
infringement of or challenge to a Licensee Trademark anywhere in the Territory
in the Field, that Party will promptly notify the other Party in writing.  In
respect of the protection and/or defense of a Licensee Trademark in the
Territory in the Field, Licensee will have the sole right to bring suit and to
take action against such infringer or challenger.  Acorda shall, at Licensee’s
expense, provide reasonable assistance and co-operation as Licensee may
reasonably request.  Any recoveries resulting from an action described in this
Section 9.1(b)(iii) shall be applied as follows:  (1) first, to reimburse each
Party for all out-of-pocket costs in connection with such proceeding (on a pro
rata basis, based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and (2) second, any remainder
shall be paid [*****] to Acorda and [*****] to Licensee.  

- 57 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

9.2Filing, Prosecution and Maintenance of Patent Rights.  

(a)Initial Right.  As between the Parties:

(i)Licensee shall have the initial right to file, prosecute and maintain the
Licensee Patent Rights, at Licensee’s expense.  If Licensee declines to file,
prosecute or maintain any Licensee Patent Right in any country of the world,
desires to allow any Licensee Patent Right to lapse in any country of the world,
or desires to abandon any Licensee Patent Right in any country of the world
before all appeals within the respective jurisdiction have been exhausted, then:

(A)Licensee shall provide Acorda with reasonable written notice of such decision
so as to permit Acorda to decide whether to file, prosecute or maintain such
Licensee Patent Right and to take any necessary action.

(B)By providing prompt written notice thereof to Licensee (following notice from
Licensee pursuant to clause (A)), Acorda may assume control of the filing,
prosecution and/or maintenance of such Licensee Patent Right in the name of the
owner(s) of such Licensee Patent Right, at Acorda’s expense.  Only following
such notice from Acorda to Licensee, the following provisions shall apply:

(1)Licensee shall, at Acorda’s expense and reasonable request, assist and
cooperate in the filing, prosecution and maintenance of or any related necessary
action for such Licensee Patent Right.

(2)Acorda shall provide Licensee, sufficiently in advance for Licensee to
comment, with copies of all patent applications and other material submissions
and correspondence with any patent counsel or patent authorities pertaining to
such Licensee Patent Right.  

(3)Acorda shall give due consideration to Licensee’s comments, but shall have
the final say in determining whether or not to incorporate such comments.  

(4)Each Party shall promptly provide the other with copies of all material
correspondence received from any patent counsel or patent authorities pertaining
to such Licensee Patent Right.

(ii)Acorda shall have the initial right to file, prosecute and maintain the
Joint Patent Rights anywhere in the world in both Parties’ names, as follows:

(A)Licensee shall, at Acorda’s reasonable request, assist and cooperate in the
filing, prosecution and maintenance of such Joint Patent Rights.

(B)Acorda shall provide Licensee, sufficiently in advance for Licensee to
comment, with copies of all patent applications and other material submissions
and correspondence with any patent counsel or patent authorities pertaining to
such Joint Patent Rights.  

- 58 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(C)Acorda shall give due consideration to Licensee’s comments, but Acorda shall
have the final say in determining whether or not to incorporate such comments.  

(D)Each Party shall promptly provide the other Party with copies of all material
correspondence received from any patent counsel or patent authorities pertaining
to such Joint Patent Rights.

(iii)Acorda shall have the initial right to file, prosecute and maintain the
Acorda Patent Rights anywhere in the world.

(b)Licensee’s Step-In Rights.  Subject to the requirements and limitations of
the Acorda Third Party Agreements, with respect to the filing, prosecution and
maintenance of the Licensed IP, including any rights of, and time-frames for,
such Third Party licensors to comment on and review any filings and
correspondence related thereto, the Parties agree:

(i)If Acorda declines to file, prosecute or maintain any Licensed Patent Right,
desires to allow any Licensed Patent Right to lapse, or desires to abandon any
Licensed Patent Right before all appeals within the respective patent office
have been exhausted, then:

(A)Acorda shall provide Licensee with reasonable written notice of such decision
so as to permit Licensee to decide whether to file, prosecute or maintain such
Licensed Patent Right and to take any necessary action.

(B)By providing prompt written notice thereof to Acorda following notice from
Acorda pursuant to clause (A), Licensee may assume control of the filing,
prosecution and/or maintenance of such Licensed Patent Right in the name of the
owner(s) of such Licensed Patent Right, at Licensee’s expense.  Only following
such notice from Licensee to Acorda, the following provisions shall apply:

(1)Acorda shall, at Licensee’s expense and reasonable request, assist and
cooperate in the filing, prosecution and maintenance of such Licensed Patent
Right.

(2)Licensee shall provide Acorda, sufficiently in advance for Acorda to comment,
with copies of all patent applications and other material submissions and
correspondence with any patent counsel or patent authorities pertaining to such
Licensed Patent Right.  

(3)Licensee shall give due consideration to Acorda’s comments, but shall have
the final say in determining whether or not to incorporate such comments.  

(4)Each Party shall promptly provide the other with copies of all material
correspondence received from any patent counsel or patent authorities pertaining
to such Licensed Patent Right.

- 59 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(c)Patent Rights Term Extensions.  Acorda may select which, if any, Licensed
Patent Rights for which a Patent Term Extension is to be sought or obtained in
any country in the Territory.  Licensee shall promptly provide Acorda with such
information as Acorda may reasonably request to comply with any filing
requirements in connection with any such Patent Term Extension. Acorda may file
for all such Patent Term Extensions at Licensee’s expense, and Licensee shall,
and shall ensure that its Affiliates and Third Party Distributors, execute such
authorizations and other documents and take such other actions as may be
reasonably requested to obtain such Patent Term Extensions, including
designating Acorda as its agent for such purpose.

(d)Patent Rights Listings. To the extent required or permitted by applicable
Law, the Party filing an NDA with respect to the Licensed Product in any
country(ies) may list with the applicable Regulatory Authorities information
regarding any Licensed Patent Right or Licensee Patent Right.  In connection
with such listings, the Parties shall meet to evaluate and identify all
potentially applicable Licensed Patent Rights or Licensee Patent Rights;
provided, however, that (i) Licensee will not unreasonably refuse to list, and
maintain the listing for, any Licensed Patent Rights that Acorda requests that
Licensee list pursuant to a notice given by Acorda at least ten (10) days prior
to the listing deadline and the listing of which is consistent with applicable
Law; and (ii) subject to the foregoing clause (i), the Party filing the NDA
shall retain final decision making authority over the decision to list (or
de-list) any Patent Rights covering the Licensed Product.

(e)Costs and Expenses.  Licensee shall bear its own costs and expenses in
preparing, filing, prosecuting and maintaining Patent Rights prosecuted and
maintained by Licensee and in conducting related interference, opposition and
similar proceedings as provided in this Agreement.  Licensee shall reimburse
Acorda for [*****] of Acorda Patent Costs incurred after the Effective Date
relating to the preparation, filing, prosecution and maintenance of Licensed
Patent Rights; provided, however, that Licensee’s obligation to reimburse such
Acorda Patent Costs for Indications not related to MS is contingent upon Acorda
obtaining Licensee’s prior written consent prior to expenditure for any costs
related to an Indication not related to MS.  Licensee shall reimburse Acorda for
[*****] Acorda Patent Costs subject to Licensee’s reimbursement obligations
under this Section 9.2(e) within thirty (30) days after receiving an invoice
from Acorda for such costs.  To the extent Licensee declines to reimburse Acorda
the Acorda Patent Costs incurred with respect to a particular Licensed Patent
Right, such Licensed Patent Right shall no longer be licensed to Licensee and
its Affiliates under Section 2.1 and, notwithstanding anything else in this
Agreement, Acorda shall be entitled to take whatever steps it determines are
appropriate to enforce such Patent Right against Licensee.  

9.3Enforcement.  Subject to the requirements and limitations of the Acorda Third
Party Agreements with respect to the enforcement of Patent Rights, including any
rights of, and timeframes for, such Third Party licensors to comment on and
review any filings or materials related thereto, the Parties agree:

(a)Licensee Patent Rights.  As between the Parties, except as provided in
Section 9.3(c), Licensee shall have the sole right to protect the Licensee
Patent Rights from any actual or suspected infringement or any claim that the
Licensee Patent Rights are invalid or otherwise unenforceable, at Licensee’s
expense, and to retain all recoveries with respect thereto.

- 60 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(b)Licensed Patent Rights.  

(i)Notice.  Each Party shall provide the other Party with written notice
reasonably detailing any known or alleged infringement by a Third Party of the
Licensed Patent Rights, including any declaratory judgment, opposition, or
similar action alleging the invalidity, unenforceability or non-infringement of
the Licensed Patent Rights, within ten (10) Business Days of becoming aware of
such infringement.  Each Party shall provide the other Party any evidence
available pertaining to such known or alleged infringement or action.

(ii)Licensee’s Initial Right.  As between the Parties, Licensee shall have the
initial right to protect the Licensed Patent Rights in the Field in the
Territory from any actual or suspected infringement or misappropriation by a
Third Party’s Exploitation (other than Manufacturing) of a product that contains
Compound or any other mono- or di-aminopyridine.  In any legal action so brought
by Licensee, Acorda shall join in such action as a party at Licensee’s request
and expense in the event that an adverse party asserts, the court rules or other
Laws provide, or Licensee determines in good faith, that a court would lack
jurisdiction based on Acorda’s absence as a party in such suit; but control of
such action shall remain with Licensee.  Acorda may also at any time join in
such action and may be represented by counsel of its choice, at Acorda’s
expense; but in any event control of such action shall remain with Licensee.  At
Licensee’s reasonable request and expense, Acorda shall provide reasonable
assistance to Licensee in connection with such action.  Any recoveries resulting
from such an action shall be applied as follows:

(A)First, to reimburse each Party for all out-of-pocket costs in connection with
such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs); and

(B)Second, any remainder shall be paid [*****] to Licensee and [*****] to
Acorda; provided, that in the event such Licensed Patent Right is an Elan Patent
Right, [*****] of the remainder shall be paid to Elan and Acorda and Licensee
shall each receive [*****] of the remainder.

(iii)Acorda Step-In Right.  If Licensee does not commence and vigorously pursue
a legal action to enjoin such infringement described in Section 9.3(b)(ii)
within [*****] (or such shorter period of time as required by applicable Law to
avoid loss of material enforcement rights) of being notified or otherwise
becoming aware of such infringement, Acorda may, at its expense, commence the
action.  Licensee shall join in such action as a party at Acorda’s request and
expense in the event that an adverse party asserts, the court rules or other
Laws provide, or Acorda determines in good faith, that a court would lack
jurisdiction based on Licensee’s absence as a party in such suit, but control of
such action shall remain with Acorda.  At Acorda’s reasonable request and
expense, Licensee shall provide reasonable assistance to Acorda in connection
with such action.  Any recoveries resulting from such an action shall be
retained by Acorda.  

- 61 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(c)Licensee Patent Rights in Connection with a Competitive Infringement.  

(i)Acorda’s Initial Right.  With respect to any actual or suspected infringement
of the Licensee Patent Rights by a Third Party making, using or selling (i) in
the Acorda Territory a product that is or may be competitive with the Licensed
Product or (ii) in the Territory a product that is or may be competitive with
the Licensed Product outside the Field, the following provisions shall
apply:  Acorda shall have the right to initiate a legal action to enforce any
Licensee Patent Right.  Licensee shall join in such action as a party at
Acorda’s request and expense in the event that an adverse party asserts, the
court rules or other Laws provide, or Acorda determines in good faith, that a
court would lack jurisdiction based on Licensee’s absence as a party in such
suit.  Licensee may also at any time join in such action and may be represented
by counsel of its choice, at Licensee’s expense; but in any event control of
such action shall remain with Acorda.  At Acorda’s reasonable request and
expense, Licensee shall provide reasonable assistance to Acorda in connection
with such action.  Any recoveries resulting from an action described in this
Section 9.3(c) shall be applied as follows:

(A)First, to reimburse each Party for all out-of-pocket costs in connection with
such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs; and

(B)Second, any remainder shall be paid [*****] to Acorda and [*****] to
Licensee.

(ii)Licensee Step-In Right.  If Acorda does not commence and vigorously pursue a
legal action to enjoin such infringement within [*****] (or such shorter period
of time as required by applicable Law to avoid loss of material enforcement
rights) of being notified or otherwise becoming aware of such infringement,
Licensee may, at its expense, commence the action.  Acorda shall join in such
action as a party at Licensee’s request and expense in the event that an adverse
party asserts, the court rules or other Laws provide, or Licensee determines in
good faith, that a court would lack jurisdiction based on Acorda’s absence as a
party in such suit, but control of such action shall remain with Licensee.  At
Licensee’s reasonable request and expense, Acorda shall provide reasonable
assistance to Licensee in connection with such action.  Any recoveries resulting
from such an action shall be retained by Licensee.  For the avoidance of doubt,
with respect to any actual or suspected infringement of the Licensee Patent
Rights by a Third Party making, using or selling in the Territory a product that
is or may be competitive with the Licensed Product in the Territory in the
Field, Licensee shall have the right to initiate a legal action to enforce any
such Licensee Patent Right.  

(d)Information Sharing.  The Party involved in any action or proceeding
described in this Section 9.3 shall keep the other Party reasonably informed of
the progress of such action or proceeding.  

9.4Invalidity Claims.  Notwithstanding the foregoing, if a Third Party at any
time asserts a claim that Licensed IP is invalid or otherwise unenforceable,
whether as a defense in an infringement action brought by a Party pursuant to
Section 9.3 or in an action brought against a Party, including in any proceeding
before a patent office or in a similar administrative forum,

- 62 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Acorda shall have the right to control all decisions regarding the defense
against any such claim.  In no event shall Licensee, without the prior written
consent of Acorda, admit to the invalidity of or enter into any settlement
admitting the invalidity of, or otherwise impairing Acorda’s rights in, Licensed
Patent Rights.  

9.5Patent Marking.  Licensee shall mark Licensed Product marketed and sold by
Licensee (or its Affiliate or distributor) hereunder with appropriate patent
numbers or indicia or otherwise in accordance with applicable Law in the country
or countries of Manufacture and sale thereof.

10.

CONFIDENTIAL INFORMATION

10.1Non-Use and Non-Disclosure of Confidential Information.  Each Receiving
Party agrees that all Confidential Information of the Disclosing Party (a) shall
not be used by the Receiving Party or its Affiliates except to perform the
Receiving Party’s obligations or exercise the Receiving Party’s rights under
this Agreement; (b) shall be maintained in confidence by the Receiving Party and
its Affiliates; (c) shall be maintained with the precautions such Party normally
takes with its own Confidential Information, but in no case with any less degree
than reasonable care; and (d) except as permitted by Sections 10.2, 10.3 and
10.4, shall not be disclosed by the Receiving Party or its Affiliates to any
Person without the prior written consent of the Disclosing Party.

10.2Permitted Disclosures.  The Receiving Party may provide the Disclosing
Party’s Confidential Information:

(a)to the Receiving Party’s and its Affiliates’ employees, consultants and
advisors who have a need to know such Confidential Information and are bound by
an obligation to maintain the confidentiality of the Disclosing Party’s
Confidential Information to the same extent as if they were parties hereto;

(b)to patent offices in order to seek or obtain Patent Rights or to Regulatory
Authorities in order to seek or obtain approval to conduct Clinical Trials or to
gain Regulatory Approval with respect to the Licensed Product as contemplated by
this Agreement; provided, that such disclosure may be made only following
reasonable notice to the Disclosing Party and to the extent reasonably necessary
to seek or obtain such Patent Rights or approvals;

(c)if such disclosure is required by Law (including by rules or regulations of
the United States Securities and Exchange Commission (“SEC”), any other relevant
securities commission in any country, any securities exchange or NASDAQ) or to
defend or prosecute litigation or arbitration; provided, that prior to such
disclosure, to the extent permitted by Law or such rules or regulations, the
Receiving Party promptly notifies the Disclosing Party of such requirement and
furnishes only that portion of the Disclosing Party’s Confidential Information
that the Receiving Party is legally required to furnish; and

(d)Acorda may disclose (i) to Acorda’s licensors the reports provided by
Licensee pursuant to Sections 5.3 and 7.3, (ii) to Acorda’s licensors the audit
reports obtained pursuant to Section 8.10, and (iii) to any Third Party
counterparty of an Acorda Third Party Agreement, any other information required
to be disclosed pursuant to such agreements;

- 63 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

provided, that any such disclosed information shall be deemed “confidential
information” of Acorda or the equivalent thereof under each relevant license
agreement or Acorda Third Party Agreement; provided, further, that if a license
agreement or Acorda Third Party Agreement places no confidentiality obligations
on the Third Party counterparty or licensor, then any disclosure of information
under this Section 10.2(d) shall only be made subject to confidentiality
obligations no less onerous than the provisions herein, unless that would cause
Acorda to breach any such license agreement or Acorda Third Party Agreement (in
which case Acorda shall seek to impose on such licensor or counterparty
confidentiality provisions as close to those contained in this Agreement as it
can).

Additionally, Acorda may disclose Licensee’s Confidential Information to
Acorda’s licensees and potential licensees who have a need to know such
Confidential Information for purposes of Acorda granting licenses or sublicenses
under such Confidential Information (and any intellectual property rights
therein) as permitted herein and are bound by an obligation to maintain the
confidentiality of Licensee’s Confidential Information to the same extent as if
they were parties hereto.

10.3Scientific Publications.  Each Party and its Affiliates, and, with respect
to Acorda, its licensees, and, with respect to Licensee, its Third Party
Distributors, shall have the right to make disclosures pertaining to the
Compound or the Licensed Product to Third Parties in Publications in accordance
with the following procedure, and subject to Section 10.4:  The publishing Party
shall provide the non-publishing Party with an advance copy of the proposed
Publication, and the non-publishing Party shall then have [*****] prior to
submission for any Publication in which to recommend any changes it reasonably
believes are necessary to preserve any Patent Rights or Know-How belonging in
whole or in part to the non-publishing Party.  Acorda shall have the right to
consent to each such Publication proposed by Licensee, which consent shall not
be unreasonably withheld or delayed.  If the non-publishing Party informs the
publishing Party that such Publication, in the non-publishing Party’s reasonable
judgment, would have a material adverse effect on any patentable invention owned
by or licensed, in whole or in part, to the non-publishing Party (other than
pursuant to a license granted under this Agreement), or on any Know-How which is
Confidential Information of the non-publishing Party, the publishing Party shall
delay or prevent such Publication as follows:  (a) with respect to a patentable
invention, such Publication shall be delayed sufficiently long (not to exceed
[*****]) to permit the timely preparation and filing of a patent application;
and (b) with respect to Know-How which is Confidential Information of such
non-publishing Party, such Know-How shall be deleted from the Publication.  

10.4Publicity.  During the Term, neither Party may issue any press release or
make any public disclosure relating to this Agreement or the Supply Agreement or
the Parties’ activities under this Agreement or the Supply Agreement (each such
press release or public disclosure, a “Subject Disclosure”) except as follows:

(a)On the first Business Day following the execution of this Agreement (or, in
Acorda’s sole discretion, as early as any time after execution), the Parties
shall issue the press release attached hereto as Exhibit F.

- 64 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(b)Each Party may disclose the terms of this Agreement and the Supply Agreement
to the extent such Party is advised by counsel that such Subject Disclosure is
required by applicable Law (including by rules or regulations of the SEC, any
other relevant securities commission in any country, any securities exchange or
NASDAQ); provided, that, (i) prior to such disclosure, to the extent permitted
by Law or such rules or regulations, the disclosing Party promptly notifies the
other Party of such requirement and the disclosing Party furnishes only those
terms of this Agreement or the Supply Agreement that the disclosing Party is
legally required to furnish, and (ii) specifically with respect to a filing of
this Agreement or the Supply Agreement pursuant to the rules or regulations of
the SEC, any other securities commission, any securities exchange or NASDAQ, the
disclosing Party shall request, and use Commercially Reasonable Efforts to
obtain, confidential treatment of terms permitted to be redacted from the forms
of such agreements so filed under the applicable rules and regulations of the
SEC, such securities commission, any securities exchange or NASDAQ, as
applicable.

(c)Either Party may make a Subject Disclosure to the extent that such Subject
Disclosure describes the commencement and/or “top-line” results of Clinical
Trials of the Licensed Product by Licensee, the achievement of any Development
events with respect to the Licensed Product or the filing for or receipt of
Regulatory Approval with respect to the Licensed Product by Licensee and amounts
paid to Acorda in respect of the achievement of any milestone events.  Prior to
any such issuance, the disclosing Party shall provide, to the extent permitted
by Law, the other Party with a draft Subject Disclosure at least two (2)
Business Days prior to making any such Subject Disclosure for the other Party’s
review and comment.  Acorda may make a Subject Disclosure to the extent that
such Subject Disclosure describes activities or the results of activities with
respect to the Licensed Product outside of the Territory or outside the Field
without providing such notice to Licensee.  

(d)Subject to Section 10.3 and 10.4(c), either Party may disclose such Party’s
own Development and Commercialization activities with respect to the Licensed
Product hereunder.

(e)Acorda may disclose this Agreement and the Supply Agreement to (i) Elan and
its Affiliates, to the extent required under the Elan License Agreement or Elan
Supply Agreement (and Licensee acknowledges that Elan and its Affiliates are
obligated to retain any information provided to them in confidence only as
required pursuant to the terms of the Elan License Agreement or Elan Supply
Agreement or any other agreements between Elan and Acorda related to this
Agreement); (ii) Acorda’s manufacturer(s) (other than Elan and its Affiliates)
of Licensed Product, to the extent required under Acorda’s agreement with such
manufacturer(s) (and Licensee acknowledges that such manufacturer(s) is
obligated to retain any information provided to them in confidence only as
required pursuant to the terms of Acorda’s agreement with such manufacturer(s))
and (iii) subject to clauses (i) and (ii), Acorda’s then-current and potential
Third Party licensors and licensees of the Licensed IP, and Acorda’s
then-current and potential investors, lenders and acquirers; provided, that such
Persons receiving disclosed information in clauses (ii) – (iii) of this Section
10.4(e) are bound to maintain the confidentiality of this Agreement to the same
extent as if they were parties hereto.

(f)Licensee may disclose the financial terms of this Agreement and the Supply
Agreement to Licensee’s then-current and potential lenders, acquirers and
distributors;

- 65 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

provided, that such Persons receiving disclosure under this Section 10.4(f) are
bound to maintain the confidentiality of such terms to the same extent as if
they were parties hereto.  

(g)Each Party may make subsequent disclosures of information which has been
previously made public other than though a breach of this Agreement by such
Party.

(h)Unless otherwise provided above, either Party may make a Subject Disclosure
with the prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned.

10.5Relationship to the Prior Confidentiality Agreement.  This Agreement
supersedes the Prior Confidentiality Agreement; provided, that all “Confidential
Information” disclosed or received by the Parties thereunder shall be deemed
“Confidential Information” hereunder and shall be subject to the terms and
conditions of this Agreement.

10.6Survival.  The confidentiality obligations set forth in this Article 10
shall survive for [*****] after the Term; provided, that with respect to any
Confidential Information licensed or otherwise provided under the Elan License
Agreement, the confidentiality obligations shall survive for [*****] after the
longer of (a) the Term, (b) the last to expire Elan Patent Right, or (c) the
term of the Elan License Agreement.

11.

INDEMNIFICATION  

11.1Indemnification by Licensee.  Licensee shall hold harmless the Acorda
Indemnitees from and against any and all losses, damages, fees, expenses,
settlement amounts or costs (including reasonable attorneys’ fees and witness
fees) (“Losses”) relating to or in connection with a Third Party claim arising
out of (a) any actual or alleged death, personal bodily injury or damage to real
or tangible personal property claimed to result, directly or indirectly, from
the possession, use or consumption of, or treatment with, the Compound or the
Licensed Product Exploited by or on behalf of Licensee or its Affiliates or
Third Party Distributors, including any product liability claims; (b) any actual
or alleged infringement or unauthorized use or misappropriation of any Patent
Right or other intellectual property right of a Third Party with respect to the
activities of Licensee or its Affiliates or Third Party Distributors hereunder;
(c) any breach by Licensee of its representations, warranties or covenants made
under this Agreement or the Supply Agreement; or (d) any negligent act or
omission or willful misconduct of Licensee or its Affiliates or Third Party
Distributors or any of their employees, contractors or agents, in performing
Licensee’s obligations or exercising Licensee’s rights under this Agreement or
the Supply Agreement; provided, however, that the foregoing indemnity shall not
apply to the extent that any such Losses (i) are attributable to the negligence
or willful misconduct of the Acorda Indemnitees, or (ii) are otherwise subject
to an obligation by Acorda to indemnify the Licensee Indemnitees under Section
11.2.  

11.2Indemnification by Acorda.  Acorda shall hold harmless the Licensee
Indemnitees from and against any and all Losses relating to or in connection
with a Third Party claim arising out of (a) any breach by Acorda of its
representations, warranties or covenants made under this Agreement or the Supply
Agreement, (b) any negligent act or omission or willful misconduct of Acorda or
its Affiliates, or any of their employees, contractors or agents, in performing
Acorda’s

- 66 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

obligations or exercising Acorda’s rights under this Agreement or the Supply
Agreement, or (c) any actual or alleged death, personal bodily injury or damage
to real or tangible personal property claimed to result, directly or indirectly,
from the possession, use or consumption of, or treatment with, the Compound or
the Licensed Product Exploited by or on behalf of Acorda or its Affiliates in
the Acorda Territory, including any product liability claims; provided, however,
that the foregoing indemnity shall not apply to the extent that any such Losses
are attributable to (i) the negligence or willful misconduct of the Licensee
Indemnitees, or (ii) are otherwise subject to an obligation by Licensee to
indemnify the Acorda Indemnitees under Section 11.1.  For purposes of clarity,
Acorda shall not be liable for any Losses resulting from (x) any claim that
results from any acts or omissions of Licensee, its Affiliates or Third Party
Distributors, even if Acorda had knowledge of, reviewed, commented on, or
approved such acts or omissions of Licensee’s or its Affiliates or Third Party
Distributors plans with respect thereto and (y) any actions or failures to act
by Elan and its Affiliates.  

11.3Procedure.  In the event of a claim by a Third Party against any Person
entitled to indemnification under this Agreement, the relevant Indemnified Party
shall promptly notify the other Party (in such capacity, the “Indemnifying
Party”) in writing of the claim (it being understood that the failure by the
Indemnified Party to give prompt notice of a Third Party claim as provided in
this Section 11.3 shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give prompt notice).  Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, undertake and solely manage and control, at its sole expense
and with counsel reasonably satisfactory to the Indemnified Party, the defense
of the claim.  If the Indemnifying Party does not undertake such defense, the
Indemnified Party shall control such defense.  The Party not controlling such
defense shall cooperate with the other Party and may, at its option and expense,
participate in such defense; provided, that, if the Indemnifying Party assumes
control of such defense and the Indemnified Party in good faith concludes, based
on advice from counsel, that the Indemnifying Party and the Indemnified Party
(or the relevant Acorda Indemnitee or Licensee Indemnitee seeking
indemnification) have conflicting interests with respect to such action, suit,
proceeding or claim, the Indemnified Party’s counsel may fully participate in
such defense and the Indemnifying Party shall be responsible for the reasonable
fees and expenses of counsel to the indemnified Persons solely in connection
therewith.  The Party controlling such defense shall keep the other Party
advised of the status of such action, suit, proceeding or claim and the defense
thereof and shall consider recommendations made by the other Party with respect
thereto.  Except if the Indemnifying Party did not undertake defense of the
claim or if the Indemnifying Party and the Indemnified Party (or the relevant
Acorda Indemnitee or Licensee Indemnitee seeking indemnification) have
conflicting interests with respect to such action, suit, proceeding or claim and
the Indemnified Party engages separate counsel, as provided above, the
Indemnifying Party shall not be liable for any litigation costs or expenses
incurred by the Indemnified Party without the Indemnifying Party’s written
consent.  The Indemnified Party shall not settle any such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, delayed or conditioned.  The
Indemnifying Party shall not settle, without the prior written consent of the
Indemnified Party, any such action, suit, proceeding or claim, or consent to any
judgment in respect thereof, that does not include a complete and unconditional
release of the Indemnified Party from all liability

- 67 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

with respect thereto, that imposes any liability or obligation on the
Indemnified Party or that acknowledges fault by the Indemnified Party.

11.4Allocation.  In the event a claim is based partially on an indemnified claim
and partially on a non-indemnified claim or based partially on a claim
indemnified by one Party and partially on a claim indemnified by the other
Party, any payments in connection with such claims are to be apportioned between
the Parties in accordance with the degree of cause attributable to each Party.  

12.

INSURANCE

12.1Insurance.  Licensee shall maintain an insurance policy that includes
coverage for general liability and products liability claims (including coverage
for Clinical Trials) with reputable and financially secure insurance carriers,
with coverage limits of not less than [*****] United States dollars ($[*****])
per claim and subject to such deductibles and policy exclusions as are
reasonable and customary for pharmaceutical companies of size and activities
comparable to those of Licensee.  Licensee shall designate Acorda as an
additional insured under its applicable insurance policies and Acorda shall have
the right to request, and Licensee shall promptly provide, certificates of
insurance for the purpose of confirming the sufficiency and currency of such
coverage.  The foregoing coverage shall continue during the Term and for a
period of [*****] thereafter.  Notwithstanding the foregoing, Licensee may
self-insure to the extent that it self-insures for its other products; provided,
that, Licensee’s sales of pharmaceutical products exceeds [*****] United States
dollars ($[*****]) in the most recently completed Calendar Year.

13.

WARRANTIES AND COVENANTS

13.1Mutual Warranties.  Each Party warrants to the other Party that:

(a)as of the Effective Date, it is a corporation duly organized and in good
standing under the Laws of the jurisdiction of its incorporation, and it has
full power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as it is
contemplated to be conducted by this Agreement;

(b)as of the Effective Date, it has the full right, power and authority to enter
into this Agreement and to grant the rights and licenses granted by it under
this Agreement;

(c)as of the Effective Date, there are no existing or, to its knowledge,
threatened actions, suits or claims pending with respect to the subject matter
of this Agreement or its right to enter into and perform its obligations under
this Agreement;

(d)as of the Effective Date, it has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;

(e)this Agreement has been duly executed and delivered on behalf of it, and
constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms

- 68 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

hereof, subject to the general principles of equity and to bankruptcy,
insolvency, moratorium and other similar Laws affecting the enforcement of
creditors’ rights generally;

(f)as of the Effective Date, all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by it in connection with the execution and delivery of
this Agreement and the performance of its obligations under this Agreement have
been obtained;

(g)neither such Party nor, to the actual knowledge of such Party, any employee,
agent or subcontractor of such Party involved or to be involved in the
Development and Commercialization of the Licensed Product has been debarred
under Subsection (a) or (b) of Section 306 of the United States Federal Food,
Drug, and Cosmetic Act (21 U.S.C. 335a); (ii) no Person who is known by such
Party to have been debarred under Subsection (a) or (b) of Section 306 of such
Act will be employed by such Party in the performance of any activities
hereunder; and (iii) to the actual knowledge of such Party, no Person on any of
the FDA clinical investigator enforcement lists (including the (1)
Disqualified/Totally Restricted List, (2) Restricted List and (3) Adequate
Assurances List) will participate in the performance of any activities
hereunder; and

(h)the execution and delivery of this Agreement and the performance of its
obligations hereunder do not conflict with any of its contractual obligations
(except that Acorda makes no representation or warranty with respect to its
obligations pursuant to Acorda Third Party Agreements) and do not constitute a
default under any of its contractual obligations.  

13.2Additional Acorda Warranties.  Acorda hereby represents and warrants to
Licensee that, as of the Effective Date,

(a)Except as previously disclosed in writing to Licensee, neither Acorda nor its
Affiliates has received any notice in writing or otherwise has knowledge of any
facts which have led Acorda to believe that any of the regulatory filings
relating to the Licensed Product are not currently in good standing with the
FDA;  

(b)No claim or demand of any Person has been asserted to Acorda in writing that
challenges the rights of Acorda to Exploit the Licensed Product in the Field in
the Territory except where such claim or demand would not materially adversely
affect the ability of the Parties to conduct the Development or
Commercialization of the Licensed Product hereunder;

(c)Acorda Controls all Acorda Patent Rights, including the patents and patent
applications listed on Exhibit A;

(d)There are no claims, judgments or settlements against or owed by Acorda, nor,
to the knowledge of Acorda, any pending reissue, reexamination, interference,
opposition or similar proceedings, with respect to the Acorda IP, and Acorda has
not received written notice of any threatened claims or litigation or any
reissue, reexamination, interference, opposition or similar proceedings seeking
to invalidate or otherwise challenge the Acorda IP;

(e)Exhibit D identifies each of the Acorda Third Party Agreements that is in
full force and effect as of the Effective Date and Acorda has provided Licensee
full and complete

- 69 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

copies of each such Acorda Third Party Agreement; provided, however, that, to
Acorda’s knowledge, it does not have, and therefore has not provided to
Licensee, a copy of the Merck/Elan Agreement;

(f)To the knowledge of Acorda, Acorda is not in default with respect to a
material obligation under, and the relevant Third Party counterparty has not
claimed that Acorda nor, to the knowledge of Acorda, has grounds upon which to
claim, that Acorda is in default with respect to a material obligation under,
any Acorda Third Party Agreement, including the Elan License Agreement;

(g)Acorda has not waived or allowed to lapse any of its material rights under
any of the Acorda Third Party Agreements, and no such rights  have lapsed or
otherwise expired or been terminated that would have a material adverse effect
on the rights granted to Licensee and its Affiliates hereunder;

(h)Acorda has made available to Licensee all material Regulatory Documentation
owned by Acorda regarding or related to the Licensed Products.  To the knowledge
of Acorda, Acorda has prepared, maintained or retained all material Regulatory
Documentations required to be maintained or reported pursuant to and in
accordance with cGCP and cGLP, to the extent required, and applicable Laws, and
the Regulatory Documentation does not contain any materially false or misleading
statements; and

(i)Acorda has used reasonable efforts to disclose to Licensee those domestic or
foreign patents or patent applications related to the Licensed Patent Rights
which Acorda has ceased prosecuting or maintaining.

13.3Additional Covenants Regarding Acorda Third Party Agreements.  Acorda agrees
that during the Term:

(a)Acorda shall use Commercially Reasonable Efforts to fulfill its obligations
under the Acorda Third Party Agreements to the extent such obligations have not
been delegated to Licensee and to the extent that failure to do so would
materially adversely affect Licensee or its rights hereunder;

(b)Acorda shall not enter into any subsequent agreement with any other party to
an Acorda Third Party Agreement that modifies or amends any Acorda Third Party
Agreement in any way that would materially adversely affect Licensee’s rights or
interest under this Agreement without Licensee’s prior written consent, which
shall not be unreasonably withheld, and shall provide Licensee with a copy of
all modifications to or amendments of the Acorda Third Party Agreements,
regardless of whether Licensee’s consent was required with respect thereto;

(c)Acorda shall not terminate any Acorda Third Party Agreement in whole or in
part without Licensee’s prior written consent if such termination would
materially adversely affect Licensee’s license granted hereunder; however, for
clarity, Acorda may (a) terminate any Acorda Third Party Agreements by acquiring
all of the intellectual property licensed thereunder, in which case Licensee
agrees to consent to such termination of such Acorda Third Party Agreement, or
(b) terminate its obligation to make royalty and milestone payments by making a

- 70 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

lump-sum payment, and Acorda shall promptly notify Licensee after the occurrence
of each such event;

(d)Acorda shall promptly furnish Licensee with copies of all material
communications Acorda receives from any other party to an Acorda Third Party
Agreement that directly relate to the Exploitation of Licensed Product in the
Field in the Territory;

(e)Acorda shall promptly furnish Licensee with copies of all material reports
and other communications that Acorda furnishes to any party to an Acorda Third
Party Agreement that directly relate to the Exploitation of Licensed Product in
the Field in the Territory, and to the extent any such reports or communications
relate to the efforts of Licensee under this Agreement, Acorda shall, to the
extent permitted under such Acorda Third Party Agreement, give Licensee a
reasonable opportunity to review and comment upon such portion of the reports or
communications that relate to Licensee’s efforts before they are transmitted to
any such other party; and

(f)Acorda shall, within five (5) Business Days after Acorda’s receipt thereof,
furnish Licensee with copies of all notices received by Acorda relating to any
alleged breach or default by Acorda under any Acorda Third Party Agreement that
would materially adversely affect Licensee and, if Acorda determines that it
cannot or chooses not to cure or otherwise resolve any such alleged breach or
default, Acorda shall so notify Licensee within five (5) Business Days of such
determination.

13.4Compliance. Licensee shall, in Developing and Commercializing the Licensed
Product, comply with all applicable Laws, including the U.S. Foreign Corrupt
Practices Act, as well as all applicable Regulatory Approvals for the Licensed
Product.  In addition, Licensee shall not use in any capacity, in connection
with its Development or Commercialization of the Licensed Product hereunder, any
Person who has been debarred pursuant to Section 306 of the FD&C Act (or similar
Law outside of the U.S.), or who is the subject of a conviction described in
such section, and Licensee shall inform Acorda in writing immediately if it or
any Person who is performing services for Licensee hereunder is debarred or is
the subject of a conviction described in Section 306 (or similar Law outside of
the U.S.), or if any action, suit, claim, investigation or legal administrative
proceeding is pending or, to the Licensee’s knowledge, is threatened, relating
to the debarment of Licensee or any Person used in any capacity by Licensee in
connection with its Development or Commercialization the Licensed Product
hereunder.

13.5Standstill.  

(a)For a period of [*****] from the Effective Date, unless specifically invited
in writing in advance by the Board of Directors of the other Party to so act,
each Party agrees not to and to cause its Affiliates not to, acting along or as
part of a “group” (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), directly or indirectly:

(i)effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way assist any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (A) any acquisition of any

- 71 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

securities (or beneficial ownership thereof) or assets of the other Party or any
of its subsidiaries; (B) any tender or exchange offer, merger or other business
combination involving the other Party or any of its subsidiaries; (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the other Party or any of its subsidiaries; or (D)
any “solicitation” of “proxies” (as such terms are defined in the Exchange Act)
to vote any securities of Party or to provide or withhold consents with respect
to any securities of a Party;

(ii)form, advise, join or in any way participate in a group in connection with
any of the types of matters set forth in paragraph (i) above;

(iii)otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the other Party or
any of its subsidiaries;

(iv)take any action which might force the other Party to make a public
announcement regarding any of the types of matters set forth in paragraph (i)
above;

(v)publicly announce any intention, plan or arrangement inconsistent with the
foregoing, or

(vi)enter into any discussions or arrangements with any third party with respect
to any of the foregoing.

(b)Each Party also agrees during such period not to request the other Party (or
its directors, officers, employees or agents), directly or indirectly, to amend
or waive any provision of this Section 13.5 (including this sentence).

(c)The obligations under this Section 13.5 shall terminate as to a Party and its
Affiliates in the event that (i) any Third Party unaffiliated with the other
Party initiates a tender or exchange offer for, or otherwise publicly proposes
or agrees to acquire, [*****] of the outstanding common stock or voting power of
the other Party, (b) it is publicly disclosed that voting securities
representing at least [*****] of the total voting power of the other Party then
outstanding have been acquired by any person or group unaffiliated with the
other Party, or (c) the other Party enters into any agreement to merge with, or
sell or dispose of assets or securities representing [*****] or more of its
earning power to, any person not affiliated with the other Party.

(d)For the purposes of clarity, the Parties agree that the acquisition by any
employee benefit plan of Licensee or Acorda or their respective Affiliates in
any diversified index, mutual or pension fund managed by an independent business
advisor, which fund in turn holds, directly or indirectly, the other Party’s
securities shall not be deemed a breach of this Section 13.5.

13.6Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE 13 OR
IN THE SUPPLY AGREEMENT, NEITHER PARTY, AND IN THE CASE OF ACORDA, ITS
LICENSORS, MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING

- 72 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR VALIDITY OF PATENT CLAIMS.  

14.

LIMITATION OF LIABILITY

14.1Limitation of Liability.  UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT
OR FROM A PARTY’S BREACH OF ARTICLE 10 OR SECTIONS 2.2(c)  OR 2.6 OR AS
EXPRESSLY SET FORTH IN THE SUPPLY AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE
OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF
DATA, LOSS OF REVENUE, OR LOSS OF USE DAMAGES, ARISING FROM OR RELATING TO THIS
AGREEMENT OR THE SUPPLY AGREEMENT, WHETHER BASED UPON WARRANTY, CONTRACT, TORT,
NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES.  NOTHING IN THIS SECTION 14.1 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT OR
THE SUPPLY AGREEMENT.

15.

TERMINATION

15.1Term.  This Agreement becomes effective as of the Effective Date and shall
continue until the earlier of (a) the termination of this Agreement in
accordance with Section 15.2 or (b) following the First Commercial Sale of the
Licensed Product in any country in the Territory, the expiration of the
last-to-expire of all Royalty Terms with respect to the Licensed Product (the
“Term”).

15.2Termination

(a)Termination For Convenience.  Licensee may elect to terminate this Agreement
in its entirety or on a country-by-country basis at any time by providing one
hundred eighty (180) days prior written notice to Acorda; provided, that at any
time after such notice by Licensee, Acorda may accelerate the effective date of
such termination by providing sixty (60) days’ prior written notice to Licensee
of such accelerated effective date.  

(b)Termination For Material Breach.  If either Party (the “Non-Breaching Party”)
believes that the other Party (the “Breaching Party”) is in material breach of
this Agreement (including any breach of a payment obligation), then the
Non-Breaching Party may deliver notice of such breach to the Breaching
Party.  If the Breaching Party fails to cure such breach within the sixty (60)
day period (thirty (30) days in the event of a payment breach) after the
Breaching Party’s receipt of such notice, the Non-Breaching Party may terminate
this Agreement to the extent set forth in this Section 15.2(b) upon written
notice to the Breaching Party.  If the Non-Breaching Party is Licensee, then
Licensee may terminate this Agreement in its entirety in the event of an uncured
material breach by Acorda as set forth in this Section 15.2(b).  If the
Non-Breaching Party is Acorda and (i) the material uncured breach by Licensee
relates to a particular country or countries, then Acorda shall be entitled to
terminate this Agreement only with respect to such country or countries;
provided, that (A) if such material

- 73 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

uncured breach by Licensee relates to any of the Key Countries set forth on
Exhibit G, then Acorda in its sole discretion shall also be entitled to
terminate this Agreement in all countries in the Region in which such Key
Country or Key Countries are located, in accordance with this Section 15.2(b);
(B) if such material uncured breach by Licensee relates to [*****] Major Market
Countries, then Acorda in its sole discretion shall be entitled to terminate
this Agreement in its entirety, and (ii) if the material uncured breach by
Licensee does not relate to a particular country or countries, then Acorda shall
be entitled to terminate this Agreement in its entirety in accordance with this
Section 15.2(b).  Notwithstanding the foregoing, in the event that Acorda
believes that Licensee has breached its obligation to use Commercially
Reasonable Efforts to Commercialize the Licensed Product or otherwise comply
with the obligations in Section 7.2(b)(i) or 7.2(b)(ii), the matter shall be
determined and resolved in accordance with Section 7.2(c).

(c)Termination for Bankruptcy.  To the extent permitted under applicable Law,
either Party may terminate this Agreement effective immediately upon written
notice (i) if proceedings in voluntary or involuntary bankruptcy shall be
initiated by, on behalf of or against the other Party (and, in the case of any
such involuntary proceeding, not dismissed within one hundred twenty (120)
days), or (ii) if the other Party is adjudicated bankrupt, files a petition
under insolvency Laws, is dissolved or has a receiver appointed for
substantially all of its property.

(d)Termination if Licensee Challenges Acorda IP.  If Licensee or any of
Licensee’s Affiliates, directly or indirectly, (i) initiates or request an
interference or opposition proceeding with respect to any Licensed Patent Right
or Joint Patent Right, (ii) makes, files or maintains any claim, demand, lawsuit
or cause of action to challenge the validity or enforceability of any Acorda
Patent Right or Joint Patent Right or (iii) opposes any extension of, or the
grant of a supplementary protection certificate with respect to, any Acorda
Patent Right or Joint Patent Right, Acorda shall have the right to terminate
this Agreement upon notice to Licensee.

(e)Termination of Supply Agreement.  This Agreement shall automatically
terminate upon the termination of the Supply Agreement for any reason other than
termination by Licensee due to Acorda’s material breach of the Supply Agreement.

(f)Termination of Elan License Agreement.  This Agreement shall automatically
terminate upon the termination of the Elan License Agreement in whole or with
respect to the Territory pursuant to Section 12.5.2 or 12.5.3 of the Elan
License Agreement.

15.3Effects Of Termination.

(a)Upon termination of this Agreement in whole or with respect to one or more
Terminated Countries by Licensee pursuant to Sections 15.2(a), 15.2(c),
15.3(b)(ii) or 16.4,

- 74 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

by Acorda pursuant to Section 15.2(b),15.2(c),15.2(d),16.2(b) or 16.4, or
pursuant to Section 15.2(e) or 15.2(f):

(i)all licenses granted by Acorda to Licensee with respect to each Terminated
Country hereunder shall terminate and Licensee shall not have any rights to use
or exercise any rights under the Acorda IP with respect to any Terminated
Country;

(ii)Licensee shall provide to Acorda a fair and accurate detailed written
description of the status of the Development and Commercialization of the
Licensed Product in each Terminated Country through the effective date of
termination within thirty (30) days of such termination;

(iii)Licensee hereby grants to Acorda, exercisable from and after such
termination, an exclusive, worldwide, perpetual, irrevocable, royalty-free,
fully-paid license, with the right to grant sublicenses, under the Licensee IP
and Licensee’s and its Affiliates’ interest in the Joint IP, to Exploit the
Licensed Product in each Terminated Country;

(iv)the covenant not to sue granted pursuant to Section 2.4(b) shall remain in
effect;

(v)if applicable, Licensee shall promptly transfer and assign to Acorda all of
Licensee’s and Licensee’s Affiliates’ rights, title and interests in and to the
Licensee Trademark(s) used for the Licensed Product in each Terminated Country;

(vi)Licensee shall promptly transfer and assign to Acorda all Regulatory
Documentation and other technical and other information or materials in
Licensee’s or its Affiliates’ possession or control which are necessary or
useful for the Exploitation of the Compound or the Licensed Product in each
Terminated Country or, if no country remains in the Territory, anywhere in the
world; provided, that Licensee may retain a single copy of such items for its
records.  Within thirty (30) days after Acorda’s receipt of a proper invoice
therefor, Acorda shall reimburse Licensee for Licensee’s and its Affiliates’
reasonable Out-of-Pocket Costs incurred in connection with such transfers and
assignment (but not the generation, creation or development of such information
and materials);

(vii)the provisions of Sections 9.2(a)(i), 9.3(a), 9.3(c) and 9.3(d) (to the
extent applicable to Licensee Patent Rights) shall remain in effect;

(viii)Acorda may select which, if any, Licensee Patent Rights and Joint Patent
Rights for which a Patent Term Extension is to be sought or obtained in the
Acorda Territory.  Acorda may file for all such Patent Term Extensions at
Acorda’s expense, and Licensee shall, and shall ensure that its Affiliates
shall, execute such authorizations and other documents and take such other
actions as may be reasonably requested to obtain such Patent Term Extensions,
including designating Acorda as its agent for such purpose;

(ix)Acorda may list with the applicable Regulatory Authorities in the Acorda
Territory information regarding any Licensee Patent Right.  In connection with
such listings, the Parties shall meet to evaluate and identify all potentially
applicable Licensed Licensee Patent Rights;

- 75 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(x)Licensee and Licensee’s Affiliates shall provide Acorda written notice of the
quantity of Licensed Product that Licensee has in inventory for sale in each
Terminated Country and permit Acorda, at Acorda’s option, to purchase all or any
part of Licensee’s worldwide unsold inventory of such Licensed Product at the
price Licensee paid to Acorda for such Licensed Product; and

(xi)Acorda shall have the option, exercisable within thirty (30) days following
the effective date of such termination, to purchase any inventory of the
Licensed Product affected by such termination at the price for which such
Licensed Product was sold to Licensee by Acorda pursuant to the Supply
Agreement.  Acorda may exercise such option by written notice to Licensee during
such thirty (30) day period; provided, however, that in the event Acorda
exercises such right to purchase such inventory, Licensee shall grant, and
hereby does grant, a royalty-free right and license to any housemarks,
trademarks, names and logos of Licensee contained therein for a period of
[*****] in order to sell such inventory.  Upon such exercise, the Parties will
establish mutually agreeable payment and delivery terms for the sale of such
inventory.  

(b)If Licensee has the right to terminate this Agreement by Licensee pursuant to
Section 15.2(b), then Licensee may, by written notice to Acorda, elect to
continue the Agreement or terminate the Agreement, with the consequences set
forth in either Section 15.3(b)(i) or Section 15.3(b)(ii), as applicable:

(i) If Licensee elects to continue this Agreement:  (A) effective as of the date
Licensee would have had the right to terminate this Agreement, the Acorda
Royalty Rate shall be reduced by [*****]; and (B) all other provisions of this
Agreement shall remain in full force and effect without change.

(ii)If Licensee elects to terminate this Agreement, then, as of the effective
date of such termination, all rights and obligations of the Parties shall
terminate, with the effects of termination provided in Section 15.3(a) and
Section 15.3(c); provided, however, that the Parties shall negotiate in good
faith the amount of consideration (if any) to be paid to Licensee by Acorda in
exchange for, and reflecting the net value of, the assets transferred and
ongoing obligations provided to Acorda pursuant to Sections 15.3(a) and 15.3(c)
(after taking into consideration the benefit to Licensee of no longer being
bound by certain obligations owed by Licensee hereunder (including the diligence
obligations, committee activities and payments due hereunder) and any value
contributed by Acorda to the Licensed Product in the Field in the Territory
hereunder, whether through the payment of Development Costs or otherwise
hereunder), and, in the event that the Parties cannot mutually agree upon such
amount within thirty (30) days following the effective date of termination, the
Parties will, as soon as reasonably practicable and in no event later than ten
(10) days following the expiration of such 30-day period, mutually decide upon
an independent third party valuation firm which shall make a final and binding
determination of the net value of such assets and ongoing obligations and both
Parties shall promptly provide all reasonable materials and information
requested by such valuation firm and shall share equally in the expenses of such
valuation firm.  The Parties agree that in no event shall amount exceed the
total payments received by Acorda pursuant to Sections 8.1, 8.2 or 8.3(a) of
this Agreement prior to the date of such termination (excluding any payment by
Licensee of Development Costs), which amount of total payments shall not
otherwise

- 76 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

influence the amount of consideration (if any) to be paid to Licensee hereunder,
whether negotiated by the Parties or determined by the valuation firm.  The
amount agreed upon by the Parties or determined by such valuation firm shall be
paid by Acorda to Licensee within thirty (30) days of such agreement or
determination, as applicable, except to the extent the Parties agree to a
payment over time (whether in the form of milestone payments, royalties or
otherwise).

(c)The following provisions shall survive (or come into effect upon) the
expiration or termination of this Agreement:

(i)Articles 1, 10, 11, 12, 14 and 16, Sections 2.4, 2.5(b) and 2.6, Sections
8.6, 8.8, 8.9, 8.10, 9.1(a), 9.1(b)(i) (solely with respect to the ownership
provisions), 9.2(a)(ii), 9.2(c), 9.4 (subject to the provisions of this Section
15.3(c)), 13.5, 13.6 and 15.3;

(ii)Sections 6.2(b), (c) and (d), but only with respect to Licensee and only for
the two (2) year period after the date of expiration or termination of this
Agreement in its entirety);

(iii)solely with respect to the Calendar Quarter in which such expiration or
termination occurs, Section 8.4;

(iv)solely with respect to Joint IP, but with respect to each country in the
world, Sections 9.2(e) (provided, that Licensee’s reimbursement obligation shall
be reduced to [*****] of such Acorda Patent Costs) and 9.3(d);

(v)all rights in and to the Acorda IP, and any trademarks or other Patent Rights
or Know-How of Acorda and its Affiliates, are retained by Acorda and its
Affiliates or its licensors, as applicable;

(vi)Acorda shall have the sole right to protect the Joint Patent Rights from any
actual or suspected infringement or misappropriation by a Third Party’s
Exploitation (other than Manufacturing) of a product that contains Compound or
any other mono- or di-aminopyridine and Licensee shall, at Acorda’s reasonable
request and expense, provide reasonable assistance to Acorda in connection with
any action protecting the Joint Patent Rights and shall join such action; Acorda
shall retain all recoveries with respect to any such action;

(vii)all payment obligations under this Agreement owed as of the effective date
of such expiration or termination shall remain in effect, along with Section
8.7; and

(viii)termination of this Agreement shall be in addition to, and shall not
prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.

(d)For the sake of clarity, if, as a result of termination of this Agreement, no
country remains in the Territory (whether because (i) this Agreement has been
terminated in its entirety pursuant to Section 15.2, 16.2 and/or 16.4, or (ii)
this Agreement has been terminated

- 77 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

with respect to one or more Terminated Countries pursuant to Section 15.2
(including pursuant to a breach of Section 7.2) through one or more exercises of
such termination right by Acorda or Licensee, as applicable, and, as result, no
country remains in the Territory), this Agreement shall be terminated in its
entirety, except as expressly provided in this Section 15.3.

16.

MISCELLANEOUS

16.1Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by a Party without the prior written consent of the
other Party, except (a) each Party may assign this Agreement, in whole or in
part, to an Affiliate of the assigning Party, only for so long as such assignee
remains an Affiliate of the assigning Party; provided, that the assigning Party
shall remain primarily liable for performance of its obligations hereunder,
notwithstanding such assignment; and (b) subject to Acorda’s rights under
Section 16.2, each Party may assign this Agreement, in whole, to a Third Party
that acquires, by merger, sale of assets or otherwise, all or substantially all
of the business of the assigning Party to which the subject matter of this
Agreement relates.  Notwithstanding the foregoing, in no event shall either
Party assign this Agreement to any Third Party or an Affiliate unless such Party
also assigns the Supply Agreement to such Third Party or Affiliate.  Any
assignment not in accordance with the foregoing shall be void.  Subject to the
foregoing, this Agreement shall be binding upon, and shall inure to the benefit
of, all permitted successors and assigns.  Each Party agrees that,
notwithstanding any provisions of this Agreement to the contrary, in the event
that a Party merges with or is acquired by another Person, the other Party shall
not obtain any rights or access to the Know-How, Patent Rights, trademarks or
other intellectual property rights of the acquirer.

16.2Change of Control; Licensee Acquisition of Elan.  

(a)Licensee shall notify Acorda promptly after Licensee Parent or any of its
Affiliates enters into any commitment which would trigger a Change of Control
under Section 1.21(c).

(b)With respect to each Change of Control, if, at any time during the [*****]
period following such Change of Control, more than [*****] of Licensee’s sales
and marketing personnel responsible for coordinating and overseeing the
Commercialization of the Licensed Product in the Field in the Territory
immediately prior to the Change of Control (the “Commercialization Force”) have
been terminated or removed from performing such activities for the Licensed
Product by Licensee or the successor Third Party resulting from such Change of
Control, Acorda may elect, in a written notice provided to the Licensee or its
successor at any time before the end of the [*****] period following such Change
of Control, to terminate this Agreement in its entirety upon [*****] notice;
provided, however, that, (i) upon receipt of such notice, Licensee or its
successor shall have fifteen (15) days to reasonably demonstrate to Acorda that
the sales and marketing personnel primarily responsible for coordinating and
overseeing the Commercialization of the Licensed Product in the Field in the
Territory after such Change of Control have similar or better capabilities than
the terminated or removed members of the Commercialization Force; and (ii) if
Acorda, after a good faith consideration of such demonstration, agrees with
Licensee’s or its successor’s assessment of such, Acorda may withdraw its notice
of termination.  

- 78 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(c)In the event Licensee or any of its Affiliates acquires Elan, by merger,
purchase of assets or otherwise, and a breach by Licensee of this Agreement
results in a breach by Acorda of the Elan License Agreement or the Elan Supply
Agreement: (i) such breach shall not be cited by Licensee or its Affiliates
against Acorda as a breach of the Elan License Agreement and Acorda shall have
time to cure such breach that is no less the time that Licensee had either to
perform such activity or to cure such breach; provided, that Acorda takes
reasonable steps, and is acting in good faith, to cure such breach; (ii) if such
breach relates to Licensee’s failure to make any payment due hereunder which
amount is owed to Elan under the Elan License Agreement or the Elan Supply
Agreement, Acorda shall have no obligation to make the corresponding payment to
Elan; and (iii) if such breach is incapable of cure using Commercially
Reasonable Efforts, it shall not be deemed a breach of either this Agreement,
the Elan License Agreement, or the Elan Supply Agreement, and neither Licensee
nor its Affiliates shall be entitled to take any further action against Acorda
with respect to such breach.  

16.3Guaranty.  Biogen Idec, Inc. will execute a guaranty of Licensee’s
performance of its obligations under this Agreement in the form of Exhibit H
hereto. 

16.4Force Majeure.  Neither Party will be deemed to have breached this Agreement
for failure or delay in fulfilling or performing any provision of this Agreement
when such failure or delay results from causes beyond the reasonable control of
the affected Party, which may include embargoes, acts of war (whether declared
or not), insurrections, riots, civil commotions, acts of terrorism, strikes,
lockouts or other labor disturbances, supply failures of Acorda’s manufacturers
of Licensed Product, acts or failure to act by Elan, or acts of God.  The
affected Party will notify the other Party of such force majeure circumstances
as soon as the affected Party becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities) and will make every reasonable effort to mitigate the effects of
such force majeure circumstances.  If a Party is so delayed and such failure or
omission is not cured within ninety (90) days, the other Party may terminate
this Agreement.

16.5Notices.  

Notices to Licensee shall be addressed to:

Biogen Idec International GmbH

Landis & Gyr Strasse 3

CH-6300 Zug, Switzerland

Attention: Francis Marsland, VP Chief International Counsel

Fax: +41 41 392 1718

With a copy to:

Biogen Idec Inc.

14 Cambridge Center

Cambridge, MA 02142, USA

Attention:  General Counsel

Fax:  +1 866-546-2758

- 79 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Notices to Acorda shall be addressed to:

Acorda Therapeutics, Inc.

15 Skyline Drive

Hawthorne, New York 10532, USA

Attention:  Chief Executive Officer

Fax:+1 914.347.4560

With a copy to:

Acorda Therapeutics, Inc.

15 Skyline Drive

Hawthorne, New York 10532, USA

Attention:  General Counsel

Fax:+1 914.347.4560

Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 16.5.  Any notice required or provided for by
the terms of this Agreement shall be in writing, in the English language, and
shall be (a) sent by certified or registered mail, return receipt requested,
postage prepaid, (b) sent via a reputable overnight international courier
service, (c) sent by facsimile transmission, or (d) delivered by hand.  The
effective date of the notice shall be the actual date of receipt by the
receiving Party.

16.6Relationship of the Parties.  The Parties shall be deemed independent
contractors for all purposes hereunder.  This Agreement does not constitute a
partnership, joint venture or agency between the Parties.  Neither Party is an
agent of the other Party and has no authority to represent the other Party as to
any matters.

16.7Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, excluding (a) any principle
of conflict or choice of laws that would cause the application of the Laws of
any other jurisdiction; (b) the United Nations Conventions on Contracts for the
International Sale of Goods; (c) the 1974 Convention on the Limitation Period in
the International Sale of Goods; and (d) the Protocol amending the 1974
Convention on the Limitation Period in the International Sale of Goods, done at
Vienna, April 11, 1980.

16.8Dispute Resolution.  With respect to any disputes between the Parties
concerning this Agreement which are not resolved pursuant to Section 3.5 or as
otherwise explicitly set forth in this Agreement, each Party will be free to
pursue all rights available to it under law or equity.

16.9Injunctive Relief.  Each Party acknowledges and agrees that there can be no
adequate remedy at law for any breach of its obligations under Article 10 or
Section 2.6, and that any such breach may allow such Party or Third Parties to
unfairly compete with the other Party resulting in irreparable harm to such
other Party, and therefore, that upon any such breach or any threat thereof,
such other Party shall be entitled to appropriate equitable relief in addition
to whatever remedies it might have at law, without the necessity of showing
actual damages.

- 80 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

16.10Severability.  If, under applicable Law, any provision of this Agreement is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement (“Severed
Clause”), the Parties mutually agree that this Agreement shall endure except for
the Severed Clause.  The Parties shall consult and use their best efforts to
agree upon a valid and enforceable provision that shall be a reasonable
substitute for such Severed Clause in light of the intent of this Agreement.  

16.11Entire Agreement.  This Agreement, the Supply Agreement and the Elan
Consent constitute the entire agreement among the Parties with respect to the
subject matter herein and therein and supersede all previous agreements
(including the Prior Confidentiality Agreement), whether written or oral, with
respect to such subject matter.

16.12Amendment and Waiver.  This Agreement may not be amended, nor any rights
hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.

16.13No Implied Waivers.  The waiver by a Party of a breach of any provision of
this Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right that it
has or may have hereunder operate as a waiver of any right by such Party.

16.14Export Compliance.  The Parties acknowledge that the exportation from the
United States or any other country of materials, products and related technical
data (and the re-export from elsewhere of items originating in a particular
country) may be subject to compliance with relevant export Laws, including Laws
which restrict export, re-export and release of materials, products and their
related technical data, and the direct products of such technical data.  The
Parties agree to comply with all export Laws and to commit no act that, directly
or indirectly, would violate any Law, or any other international treaty or
agreement, relating to the export, re-export, or release of any materials,
products or their related technical data to which the United States adheres or
with which the United States complies.

16.15Counterparts and Facsimile Signatures.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (PDF)
sent by electronic mail shall be deemed to be original signatures.

16.16Performance by Affiliates and Third Party Distributors.  To the extent that
this Agreement imposes obligations on Affiliates of a Party and, in the case of
Licensee, its Third Party Distributors, such Party agrees to cause such Party’s
Affiliates, and, in the case of Licensee, its Third Party Distributors, to
perform such obligations.

[Remainder of Page Intentionally Left Blank]

 

- 81 -

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the Effective Date.

ACORDA Therapeutics, INC.

By:/s/ Ron Cohen
Name: Ron Cohen
Title: Chief Executive Officer

BIOGEN IDEC INTERNATIONAL GMBH

By:/s/ Anders Lundstrom
Name: Anders Lundstrom
Title: Authorized Signatory

 

[Signature Page to License Agreement]

 

Signature Page to Collaboration and License Agreement

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

EXHIBIT A
ACORDA PATENT RIGHTS

Application No.

Country

Patent Number

Docket Name

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

 

** Complete or Abandoned

A-1



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Application No.

Country

Patent Number

Docket Name

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

A-2

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Application No.

Country

Patent Number

Docket Name

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

A-3

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Application No.

Country

Patent Number

Docket Name

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

 

[*****]

A-4

--------------------------------------------------------------------------------

 

EXHIBIT B

[Reserved for Future Use]

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

[Reserved for Future Use]

 

C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

ACORDA THIRD PARTY AGREEMENT TERMS

This Exhibit D contains a list of certain agreements in effect as of the
Effective Date between Acorda and certain Third Parties, as amended from time to
time in accordance with this Agreement, that place certain encumbrances and
limitations on the licenses and sublicenses granted to Licensee hereunder and
imposes certain obligations on Licensee.

 

•

Amended and Restated License Agreement between Elan Pharma International Limited
(as assigned of Elan Corporation plc) and Acorda, dated September 26, 2003
(which the Parties acknowledge is subject to the Merck/Elan Agreement)

 

•

Supply Agreement between Elan Pharma International Limited (as assigned of Elan
Corporation plc) and Acorda, dated September 26, 2003

 

•

Technical Agreement between Elan Pharma International Limited and Acorda, dated
December 19, 2005

 

•

License Agreement between Rush-Presbyterian-St. Luke’s Medical Center (“Rush”)
and Acorda, dated September 26, 2003

 

•

Rush Payments Agreement between Elan and Acorda, dated September 26, 2003 and
Amendment No. 1 to Rush Payments Agreement, dated October 27, 2003

 

•

Side Agreement among Rush, Acorda, Elan and Elan Drug Delivery, Inc., dated
September 26, 2003  

 

•

Amended and Restated License Agreement between Canadian Spinal Research
Organization and Acorda, dated August 1, 2003

 

•

Asset Purchase Agreement between Neurorecovery, Inc. and Acorda, dated February
1, 2008

 

•

License Agreement between The UAB Research Foundation and Neurorecovery, Inc.,
dated May 17, 1999

 

•

Elan Consent

 

 

 

D-1

--------------------------------------------------------------------------------

 

EXHIBIT E

SUPPLY AGREEMENT

[attached]

 

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

PRESS RELEASE

[attached]

 

F-1

 

 

 

 



--------------------------------------------------------------------------------

[gozvn3imhyoc000001.jpg]

 

 

 

 

ACORDA THERAPEUTICS CONTACT:
Jeff Macdonald

(914) 347-4300 ext. 232

jmacdonald@acorda.com

 

BIOGEN IDEC CONTACTS:

Media: Jennifer Neiman (617) 914-6524
Investor: Eric Hoffman (617) 679-2812

 


FOR IMMEDIATE RELEASE

 

Biogen Idec and Acorda Therapeutics Announce Collaboration Agreement to Develop
and Commercialize MS Therapy Fampridine-SR in Markets Outside the U.S.

 

 

•

Acorda to Continue to Develop and Commercialize Fampridine-SR in the U.S.

 

•

Upfront Payment of $110 Million; Potential Deal Value Over $500 Million

 

•

Acorda to Host Conference Call at 8:30 a.m. Eastern Time Today

 

CAMBRIDGE, MA and HAWTHORNE, NY, July 1, 2009 – Biogen Idec (NASDAQ: BIIB) and
Acorda Therapeutics, Inc. (NASDAQ: ACOR) today announced that they have entered
into an exclusive collaboration and license agreement to develop and
commercialize Fampridine-SR, a multiple sclerosis (MS) therapy, in markets
outside the United States. Fampridine-SR is a novel, oral sustained-release
compound being developed to improve walking ability in people with MS.  The
parties have also entered into a related supply agreement.  The transaction
represents a sublicensing of an existing license agreement between Acorda and
Elan Pharma International Limited, a subsidiary of Elan Corporation plc (NYSE:
ELN).

 

Under the terms of the agreement, Biogen Idec will commercialize Fampridine-SR
and any aminopyridine products developed under the agreement in ex-U.S. markets
worldwide and will also have responsibility for regulatory activities and future
clinical development of Fampridine-SR in those markets. Acorda will receive an
upfront payment of $110 million and additional payments of up to $400 million
based on the successful achievement of future regulatory and sales
milestones.  Biogen Idec will make tiered, double-digit royalty payments to
Acorda on ex-U.S. sales, and, in addition, the consideration that Biogen Idec
pays for products will reflect all amounts due from Acorda to Elan for ex-US
sales, including royalties owed.  The parties can also carry out future joint
development activities under a cost-sharing arrangement.

 

Elan will continue to manufacture commercial supply of Fampridine-SR, based on
its existing supply agreement with Acorda.  Under the existing agreements with
Elan, Acorda will pay Elan seven percent of the upfront and milestone payments
that Acorda receives from Biogen Idec.  

 

“Biogen Idec has outstanding capabilities in commercializing neurology and
oncology products and is known globally for its reputation as an innovative
leader in the field of multiple sclerosis.  We are

 

 

 

--------------------------------------------------------------------------------

 

delighted to be working with them to make Fampridine-SR, if approved, available
to people living with MS in Europe, Canada, Australia and other areas of the
world,” said Ron Cohen, M.D., President and CEO of Acorda. “We believe that
Biogen Idec’s international expertise in MS and neurology also will help us
optimize future development of Fampridine-SR and maximize its value in markets
outside the U.S.”

 

“We are very pleased to partner with Acorda, a leader in the development of
therapies for spinal cord, MS, and related nervous system disorders, to help
make Fampridine-SR available to MS patients outside of the United States,” said
Jim Mullen, President and CEO of Biogen Idec.  “As we look to expand our global
MS leadership, we believe Fampridine-SR has the potential to become an important
oral therapy that may help improve the walking ability of a wide range of
patients – including patients with relapsing forms of MS, as well as primary and
secondary progressive MS.”

 

MS is a chronic disease of the central nervous system that affects approximately
two million people worldwide.  


Acorda previously announced that the European Medicines Agency (EMEA) notified
the Company that Fampridine-SR is eligible to be submitted for a Marketing
Authorization Application (MAA) via the Agency’s Centralized Procedure as a new
active substance. The Centralized Procedure provides for a single, coordinated
review that is conducted by the EMEA on behalf of all European Union (EU) member
states.

 

Acorda will continue to develop and commercialize Fampridine-SR independently in
the U.S.  The U.S. Food and Drug Administration (FDA) is currently reviewing a
New Drug Application (NDA) for Fampridine-SR. The NDA was assigned Priority
Review and a Prescription Drug User Fee Act (PDUFA) date of October 22, 2009;
the PDUFA date is the target date for the FDA to complete its review of
Fampridine-SR.

 

Conference Call and Audiocast

Ron Cohen, President and Chief Executive Officer of Acorda Therapeutics, will
host a conference call today at 8:30 a.m. ET.  

 

To participate in the conference call, please dial 800-706-7745 (domestic) or
617-614-3472 (international) and reference the access code 68235234. The
presentation will be available via a live webcast at
http://phx.corporate-ir.net/phoenix.zhtml?p=irol-eventDetails&c=194451&eventID=2303543.

 

A replay of the call will be available from 11:30 a.m. ET on July 1, 2009 until
midnight on August 1, 2009. To access the replay, please dial 888-286-8010
(domestic) or 617-801-6888 (international) and reference the access code
96152771. The archived webcast will be available for 30 days in the Investor
Relations section of the Acorda website at http://www.acorda.com.

 

 

About Fampridine-SR

Fampridine-SR is a sustained-release tablet formulation of the investigational
drug fampridine

(4-aminopyridine or 4-AP). Fampridine has completed two successful Phase 3
clinical trials demonstrating improved walking ability in people with MS.  It
has been found to improve impulse conduction in nerve fibers in which the
insulating layer, called myelin, has been damaged. Fampridine-SR was developed
using Elan’s proprietary Oral Controlled Release MXDAS™ (MatriX Drug Absorption
System) Technology and will be manufactured by Elan based on an existing supply
agreement with Acorda.

 

About Acorda Therapeutics

Acorda Therapeutics is a biotechnology company developing therapies for spinal
cord injury, multiple sclerosis and related nervous system disorders. The
Company's marketed products include Zanaflex Capsules® (tizanidine
hydrochloride), a short-acting drug for the management of spasticity. The
Company's pipeline includes a number of products in development for the
treatment, regeneration and repair of the spinal cord and brain.

 

 

--------------------------------------------------------------------------------

 

About Biogen Idec

Biogen Idec creates new standards of care in therapeutic areas with high unmet
medical needs. Founded in 1978, Biogen Idec is a global leader in the discovery,
development, manufacturing, and commercialization of innovative therapies.
Patients in more than 90 countries benefit from Biogen Idec's significant
products that address diseases such as lymphoma, multiple sclerosis, and
rheumatoid arthritis. For product labeling, press releases and additional
information about the company, please visit www.biogenidec.com

 

About Elan Drug Technologies

Elan Drug Technologies (EDT) is the world’s leading drug delivery provider and
is a business unit of Elan Corporation plc. EDT developed Fampridine-SR, using
one of their proprietary Oral Controlled Release Technologies, the MXDAS™
(MatriX Drug Absorption System) Technology. Products are developed by EDT
through Elan Pharma International Limited and other Elan affiliates. EDT aims to
deliver clinically meaningful benefits to patients by using their extensive
experience and proprietary delivery technologies in partnership with
pharmaceutical companies. More information is available at
www.elandrugtechnologies.com

 

 

Forward-Looking Statements

This press release includes forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. All statements, other than
statements of historical facts, regarding management's expectations, beliefs,
goals, plans or prospects should be considered forward-looking. These statements
are subject to risks and uncertainties that could cause actual results to differ
materially, including delays in obtaining or failure to obtain regulatory
approval of Fampridine-SR, the risk of unfavorable results from future studies
of Fampridine-SR, adverse safety events, dependence on a third party to supply
Fampridine-SR, Acorda Therapeutics' and Biogen Idec’s ability to successfully
market and sell Fampridine-SR, if approved, competitive pressures, the
availability of reimbursement from third party payors, failure to protect
intellectual property or to defend against the intellectual property claims of
others, and Acorda Therapeutics’  ability to obtain additional financing to
support its operations.. These and other risks are described in greater detail
in Acorda Therapeutics' and Biogen Idec’s respective filings with the Securities
and Exchange Commission. Acorda Therapeutics and Biogen Idec may not actually
achieve the goals or plans described in any forward-looking statements included
in this press release, and investors should not place undue reliance on these
statements. Any forward-looking statements speak only as of the date of this
press release.  Acorda Therapeutics and Biogen Idec disclaim any intent or
obligation to update any forward-looking statements as a result of developments
occurring after the date of this press release.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

REGIONS

 

The geographic area covered by each of the regions set forth below (as defined
by the United Nations as of the Effective Date, as set forth
inhttp://unstats.un.org/unsd/methods/m49/m49regin.htm, excerpted below)

Key countries within such area (or, with respect to a country, the successor to
such country which successor covers more than 50% of the geographic area covered
by such country on the Effective Date) (each, a “Key Country”)

Asia (excluding Japan and Western Asia)

[*****]

Japan

Japan

Oceania and Antarctica

[*****]

Europe (excluding Eastern Europe)

[*****]

Eastern Europe

[*****]

Americas (excluding the United States of America)

[*****]

Africa and Western Asia

[*****]

Excerpt from http://unstats.un.org/unsd/methods/m49/m49regin.htm:

Composition of macro geographical (continental) regions, geographical
sub-regions, and selected economic and other groupings

Numerical code

   Geographical region and composition of each region

002

(a)Africa a/

014

Eastern Africa

108

Burundi

174

Comoros

262

Djibouti

232

Eritrea

231

Ethiopia

404

Kenya

450

Madagascar

454

Malawi

480

Mauritius

175

Mayotte

508

Mozambique

638

Réunion

646

Rwanda

G-1

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Numerical code

   Geographical region and composition of each region

690

Seychelles

706

Somalia

800

Uganda

834

United Republic of Tanzania

894

Zambia

716

Zimbabwe

 

 

017

Middle Africa

024

Angola

120

Cameroon

140

Central African Republic

148

Chad

178

Congo

180

Democratic Republic of the Congo

226

Equatorial Guinea

266

Gabon

678

Sao Tome and Principe

 

 

015

Northern Africa

012

Algeria

818

Egypt

434

Libyan Arab Jamahiriya

504

Morocco

736

Sudan

788

Tunisia

732

Western Sahara

 

 

018

Southern Africa

072

Botswana

426

Lesotho

516

Namibia

710

South Africa

748

Swaziland

 

 

011

Western Africa

204

Benin

854

Burkina Faso

132

Cape Verde

384

Cote d'Ivoire

270

Gambia

288

Ghana

324

Guinea

624

Guinea-Bissau

430

Liberia

466

Mali

478

Mauritania

562

Niger

566

Nigeria

654

Saint Helena

686

Senegal

694

Sierra Leone

768

Togo

G-2

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Numerical code

   Geographical region and composition of each region

 

 

019

(b)Americas

419

Latin America and the Caribbean

 

 

029

Caribbean

660

Anguilla

028

Antigua and Barbuda

533

Aruba

044

Bahamas

052

Barbados

092

British Virgin Islands

136

Cayman Islands

192

Cuba

212

Dominica

214

Dominican Republic

308

Grenada

312

Guadeloupe

332

Haiti

388

Jamaica

474

Martinique

500

Montserrat

530

Netherlands Antilles

630

Puerto Rico

652

Saint-Barthélemy

659

Saint Kitts and Nevis

662

Saint Lucia

663

Saint Martin (French part)

670

Saint Vincent and the Grenadines

780

Trinidad and Tobago

796

Turks and Caicos Islands

850

United States Virgin Islands

 

 

013

Central America

084

Belize

188

Costa Rica

222

El Salvador

320

Guatemala

340

Honduras

484

Mexico

558

Nicaragua

591

Panama

 

 

005

South America

032

Argentina

068

Bolivia (Plurinational State of)

076

Brazil

152

Chile

170

Colombia

218

Ecuador

238

Falkland Islands (Malvinas)

254

French Guiana

328

Guyana

600

Paraguay

604

Peru

740

Suriname

858

Uruguay

862

Venezuela (Bolivarian Republic of)

 

 

021

Northern America b/

G-3

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Numerical code

   Geographical region and composition of each region

060

Bermuda

124

Canada

304

Greenland

666

Saint Pierre and Miquelon

840

United States of America

 

 

142

(c)Asia

143

Central Asia

398

Kazakhstan

417

Kyrgyzstan

762

Tajikistan

795

Turkmenistan

860

Uzbekistan

 

 

030

Eastern Asia

156

China

344

Hong Kong Special Administrative Region of China

446

Macao Special Administrative Region of China

408

Democratic People's Republic of Korea

392

Japan

496

Mongolia

410

Republic of Korea

 

 

034

Southern Asia

004

Afghanistan

050

Bangladesh

064

Bhutan

356

India

364

Iran (Islamic Republic of)

462

Maldives

524

Nepal

586

Pakistan

144

Sri Lanka

 

 

035

South-Eastern Asia

096

Brunei Darussalam

116

Cambodia

360

Indonesia

418

Lao People's Democratic Republic

458

Malaysia

104

Myanmar

608

Philippines

702

Singapore

764

Thailand

626

Timor-Leste

704

Viet Nam

 

 

145

Western Asia

051

Armenia

031

Azerbaijan

048

Bahrain

196

Cyprus

268

Georgia

368

Iraq

376

Israel

400

Jordan

414

Kuwait

422

Lebanon

G-4

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Numerical code

   Geographical region and composition of each region

275

Occupied Palestinian Territory

512

Oman

634

Qatar

682

Saudi Arabia

760

Syrian Arab Republic

792

Turkey

784

United Arab Emirates

887

Yemen

 

 

150

(d)Europe

151

Eastern Europe

112

Belarus

100

Bulgaria

203

Czech Republic

348

Hungary

616

Poland

498

Republic of Moldova

642

Romania

643

Russian Federation

703

Slovakia

804

Ukraine

 

 

154

Northern Europe

248

Åland Islands

830

Channel Islands

208

Denmark

233

Estonia

234

Faeroe Islands

246

Finland

831

Guernsey

352

Iceland

372

Ireland

833

Isle of Man

832

Jersey

428

Latvia

440

Lithuania

578

Norway

744

Svalbard and Jan Mayen Islands

752

Sweden

826

United Kingdom of Great Britain and Northern Ireland

 

 

039

Southern Europe

008

Albania

020

Andorra

070

Bosnia and Herzegovina

191

Croatia

292

Gibraltar

300

Greece

336

Holy See

380

Italy

470

Malta

499

Montenegro

620

Portugal

674

San Marino

688

Serbia

705

Slovenia

724

Spain

807

The former Yugoslav Republic of Macedonia

G-5

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Numerical code

   Geographical region and composition of each region

 

 

155

Western Europe

040

Austria

056

Belgium

250

France

276

Germany

438

Liechtenstein

442

Luxembourg

492

Monaco

528

Netherlands

756

Switzerland

 

 

009

(e)Oceania

053

Australia and New Zealand

036

Australia

554

New Zealand

574

Norfolk Island

 

 

054

Melanesia

242

Fiji

540

New Caledonia

598

Papua New Guinea

090

Solomon Islands

548

Vanuatu

 

 

057

Micronesia

316

Guam

296

Kiribati

584

Marshall Islands

583

Micronesia (Federated States of)

520

Nauru

580

Northern Mariana Islands

585

Palau

 

 

061

Polynesia

016

American Samoa

184

Cook Islands

258

French Polynesia

570

Niue

612

Pitcairn

882

Samoa

772

Tokelau

776

Tonga

798

Tuvalu

876

Wallis and Futuna Islands

 

 

 

 

G-6

--------------------------------------------------------------------------------

 

EXHIBIT H

PARENT GUARANTY

By executing below, Biogen Idec Inc., a company organized and existing under the
laws of the state of Delaware, on behalf of its successors, hereby
unconditionally guarantees the full and complete performance of the obligations
of its subsidiary, Biogen Idec International GmbH, a company organized under the
laws of Switzerland, its successors and permitted assigns, under the
Collaboration and License Agreement and the Supply Agreement, entered into with
Acorda Therapeutics, Inc., a company organized under the laws of the State of
Delaware, dated June 30, 2009, as each such agreement may be amended from time
to time in accordance with its terms.

 

Executed by a duly authorized officer of Biogen Idec Inc.

 

BIOGEN IDEC INC.

By:/s/ Paul J. Clancy
Name: Paul J. Clancy
Title: EVP & Chief Financial Officer

Date:June 30, 2009

 

 

H-1

 

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

EXHIBIT I

COMMERCIALIZATION METRICS FORECAST

 

A)

Aggregate amount of money to be spent by Licensee, its Affiliates and Third
Party Distributors on Commercialization activities

 

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

 

 

 

B)

Total Calls per Year in Major Markets

 

 

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

 

 

I-1

